 



Exhibit 10.1
EXECUTION
SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
WELLS FARGO BANK, N.A.
Master Servicer and Securities Administrator
and
HSBC BANK USA, NATIONAL ASSOCIATION
Trustee
 
POOLING AND SERVICING AGREEMENT
Dated as of May 1, 2007
 
SEQUOIA MORTGAGE TRUST 2007-2

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS     7  
 
           
Section 1.01.
  Definitions     7  
Section 1.02.
  Calculations Respecting Mortgage Loans     43  
 
            ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES     44  
 
           
Section 2.01.
  Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans     44  
Section 2.02.
  Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund  
  47  
Section 2.03.
  Representations and Warranties of the Depositor     48  
Section 2.04.
  Discovery of Breach; Repurchase or Substitution of Mortgage Loans     50  
Section 2.05.
  [Reserved]     53  
Section 2.06.
  Grant Clause     53  
 
            ARTICLE III THE CERTIFICATES     54  
 
           
Section 3.01.
  The Certificates     54  
Section 3.02.
  Registration     55  
Section 3.03.
  Transfer and Exchange of Certificates     55  
Section 3.04.
  Cancellation of Certificates     59  
Section 3.05.
  Replacement of Certificates     59  
Section 3.06.
  Persons Deemed Owners     59  
Section 3.07.
  Temporary Certificates     60  
Section 3.08.
  Appointment of Paying Agent     60  
Section 3.09.
  Book-Entry Certificates     60  
 
            ARTICLE IV ADMINISTRATION OF THE TRUST FUND     62  
 
           
Section 4.01.
  Collection Accounts; Distribution Account     62  
Section 4.02
  [Reserved]     63  
Section 4.03
  [Reserved]     63  
Section 4.04.
  Reports to Trustee and Certificateholders     63  
 
            ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES     66  
 
           
Section 5.01.
  Distributions Generally     66  
Section 5.02.
  Distributions from the Distribution Account     67  
Section 5.03.
  Allocation of Losses     73  
Section 5.04.
  Advances by Master Servicer     74  
Section 5.05.
  Compensating Interest Payments     74  

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

i



--------------------------------------------------------------------------------



 



                      Page
Section 5.06.
  Reserve Fund     75  
 
            ARTICLE VI CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR;
EVENTS OF DEFAULT     76  
 
           
Section 6.01.
  Duties of Trustee and the Securities Administrator     76  
Section 6.02.
  Certain Matters Affecting the Trustee and the Securities Administrator     79
 
Section 6.03.
  Trustee and Securities Administrator Not Liable for Certificates     81  
Section 6.04.
  Trustee and the Securities Administrator May Own Certificates     81  
Section 6.05.
  Eligibility Requirements for Trustee and Securities Administrator     81  
Section 6.06.
  Resignation and Removal of Trustee and the Securities Administrator     82  
Section 6.07.
  Successor Trustee and Successor Securities Administrator     83  
Section 6.08.
  Merger or Consolidation of Trustee or the Securities Administrator     84  
Section 6.09.
  Appointment of Co-Trustee, Separate Trustee or Custodian     84  
Section 6.10.
  Authenticating Agents     86  
Section 6.11.
  Indemnification of the Trustee and the Securities Administrator     86  
Section 6.12.
  Fees and Expenses of Securities Administrator and the Trustee     87  
Section 6.13.
  Collection of Monies     87  
Section 6.14.
  Events of Default; Trustee To Act; Appointment of Successor     88  
Section 6.15.
  Additional Remedies of Trustee Upon Event of Default     92  
Section 6.16.
  Waiver of Defaults     92  
Section 6.17.
  Notification to Holders     92  
Section 6.18.
  Directions by Certificateholders and Duties of Trustee During Event of Default
    92  
Section 6.19.
  [Reserved]     93  
Section 6.20.
  Preparation of Tax Returns and Other Reports     93  
Section 6.21.
  Reporting to the Commission     94  
Section 6.22.
  Annual Statements of Compliance     100  
Section 6.23.
  Annual Assessments of Compliance     101  
Section 6.24.
  Accountant’s Attestation     102  
 
            ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST
FUND     103  
 
           
Section 7.01.
  Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or
Liquidation of All Mortgage Loans     103  
Section 7.02.
  Procedure Upon Redemption and Termination of Trust Fund     105  
Section 7.03.
  Additional REMIC Related Termination Requirements     106  
 
            ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS     107  
 
           
Section 8.01.
  Limitation on Rights of Holders     107  

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

ii



--------------------------------------------------------------------------------



 



                      Page
Section 8.02.
  Access to List of Holders     107  
Section 8.03.
  Acts of Holders of Certificates     108  
 
            ARTICLE IX ADMINISTRATION AND SERVICING OF MORTGAGE LOANS BY THE
MASTER SERVICER     109  
 
           
Section 9.01.
  Duties of the Master Servicer; Enforcement of Servicer’s and Master Servicer’s
Obligations     109  
Section 9.02
  Assumption of Master Servicing by Trustee     112  
Section 9.03.
  Representations and Warranties of the Master Servicer     112  
Section 9.04.
  Compensation to the Master Servicer     114  
Section 9.05.
  Merger or Consolidation     114  
Section 9.06.
  Resignation of Master Servicer     115  
Section 9.07.
  Assignment or Delegation of Duties by the Master Servicer     115  
Section 9.08.
  Limitation on Liability of the Master Servicer and Others     116  
Section 9.09.
  Indemnification; Third-Party Claims     116  
Section 9.10.
  Master Servicer Fidelity Bond and Master Servicer Errors and Omissions
Insurance Policy     117  
 
            ARTICLE X REMIC ADMINISTRATION     117  
 
           
Section 10.01.
  REMIC Administration     117  
Section 10.02.
  Prohibited Transactions and Activities     119  
Section 10.03.
  Indemnification with Respect to Prohibited Transactions or Loss of REMIC
Status     120  
Section 10.04.
  REO Property     120  
 
            ARTICLE XI MISCELLANEOUS PROVISIONS     121  
 
           
Section 11.01.
  Binding Nature of Agreement; Assignment     121  
Section 11.02.
  Entire Agreement     121  
Section 11.03.
  Amendment     121  
Section 11.04.
  Voting Rights     123  
Section 11.05.
  Provision of Information     123  
Section 11.06.
  Governing Law     123  
Section 11.07.
  Notices     124  
Section 11.08.
  Severability of Provisions     124  
Section 11.09.
  Indulgences; No Waivers     124  
Section 11.10.
  Headings Not To Affect Interpretation     124  
Section 11.11.
  Benefits of Agreement     125  
Section 11.12.
  Special Notices to the Rating Agencies     125  
Section 11.13.
  Conflicts     126  
Section 11.14.
  Counterparts     126  
Section 11.15
  No Petitions     126  
Section 11.16
  Intention of the Parties and Interpretation; Indemnification     126  

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

iii



--------------------------------------------------------------------------------



 



     ATTACHMENTS

     
Exhibit A
  Forms of Certificates
Exhibit B
  Form of Residual Certificate Transfer Affidavit (Transferee)
Exhibit C
  Form of Residual Certificate Transfer Affidavit (Transferor)
Exhibit D
  Form of Custody Agreement
Exhibit E
  List of Servicing Agreements
Exhibit F
  List of Purchase Agreements
Exhibit G
  List of Limited Purpose Surety Bonds
Exhibit H
  Form of Rule 144A Transfer Certificate
Exhibit I
  Form of Purchaser’s Letter for Institutional Accredited Investors
Exhibit J
  Form of ERISA Transfer Affidavit
Exhibit K
  Form of Letter of Representations with the Depository Trust Company
Exhibit L
  Additional Disclosure Notification
Exhibit M
  Form of Annual Certification
Exhibit N
  Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit O
  Additional Form 10-D Disclosure
Exhibit P
  Additional Form 10-K Disclosure
Exhibit Q
  Additional Form 8-K Disclosure
 
   
Schedule A
  Mortgage Loan Schedule

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

iv



--------------------------------------------------------------------------------



 



     This POOLING AND SERVICING AGREEMENT, dated as of May 1, 2007 (the
“Agreement”), by and among SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware
corporation, as depositor (the “Depositor”), HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, as trustee (the “Trustee”), and
WELLS FARGO BANK, N.A., in its dual capacities as master servicer (the “Master
Servicer”) and securities administrator (the “Securities Administrator”) and
acknowledged by RWT HOLDINGS, INC., a Delaware corporation, as seller (the
“Seller”), for purposes of Section 2.04.
PRELIMINARY STATEMENT
     The Depositor has acquired the Mortgage Loans from the Seller and at the
Closing Date is the owner of the Mortgage Loans and related property being
conveyed by the Depositor to the Trustee hereunder for inclusion in the Trust
Fund. On the Closing Date, the Depositor will acquire the Certificates from the
Trustee as consideration for the Depositor’s transfer to the Trust Fund of the
Mortgage Loans, and the other property constituting the Trust Fund. The
Depositor has duly authorized the execution and delivery of this Agreement to
provide for the conveyance to the Trustee of the Mortgage Loans and the related
property constituting the Trust Fund. All covenants and agreements made by the
Seller in the Mortgage Loan Purchase and Sale Agreement and in this Agreement
and by the Depositor, the Master Servicer, the Securities Administrator and the
Trustee herein, with respect to the Mortgage Loans and the other property
constituting the Trust Fund, are for the benefit of the Holders from time to
time of the Certificates. The Depositor, the Trustee, the Master Servicer and
the Securities Administrator are entering into this Agreement, and the Trustee
is accepting the Trust Fund created hereby, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged.
     As provided herein, the Securities Administrator shall elect that the Trust
Fund (exclusive of the Additional Collateral and the assets deposited in the
Reserve Fund (the “Excluded Trust Property”)) be treated for federal income tax
purposes as comprising four real estate mortgage investment conduits (each, a
“REMIC” or, in the alternative, the “Group 1 Lower-Tier REMIC,” the “Group 1
Upper-Tier REMIC,” the “Group 2 Lower-Tier REMIC” and the “Group 2 Upper-Tier
REMIC”). Each Group 1 Certificate, other than the Class 1-AR Certificate and the
Class 1-LTR Certificate, is hereby designated as a regular interest in the Group
1 Upper-Tier REMIC, as described herein. In addition, each of the LIBOR
Certificates represents the right to receive payments in respect of Net WAC
Shortfalls from the related Sub Account of the Reserve Fund as provided in
Section 5.02 and Section 5.06. The owners of the Interest-Only Certificates
beneficially own the Sub Accounts that compose the Reserve Fund. The Class 1-AR
Certificate is hereby designated as the sole class of residual interest in the
Group 1 Upper-Tier REMIC.
     The Class 1-LTR Certificate evidences ownership of the sole class of
residual interest in the Group 1 Lower-Tier REMIC (the “1-LTR Interest”). The
Group 1 Lower-Tier REMIC shall hold as its assets the Pool 1 Mortgage Loans and
all property of the Trust Fund related thereto, other than the Excluded Trust
Property and other than the interests in any REMIC formed hereby. Each Group 1
Lower-Tier Interest other than the 1-LTR Interest is hereby designated as a
regular interest in the Group 1 Lower-Tier REMIC and the 1-LTR Interest is
hereby designated as the sole Class of residual interest in the Group 1
Lower-Tier REMIC. The Group 1 Upper-Tier REMIC shall hold as its assets the
Group 1 Lower-Tier Interests other than the 1-LTR Interest.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

 



--------------------------------------------------------------------------------



 



     Each Group 2 Certificate, other than the Class 2-AR Certificate and the
Class 2-LTR Certificate, is hereby designated as a regular interest in the Group
2 Upper-Tier REMIC, as described herein. The Class 2-AR Certificate is hereby
designated as the sole class of residual interest in the Group 2 Upper-Tier
REMIC.
     The Class 2-LTR Certificate evidences ownership of the sole class of
residual interest in the Group 2 Lower-Tier REMIC (the “2-LTR Interest”). The
Group 2 Lower-Tier REMIC shall hold as its assets the Pool 2A and Pool 2B
Mortgage Loans and all property of the Trust Fund related thereto, other than
the Excluded Trust Property and other than the interests in any REMIC formed
hereby. Each Group 2 Lower-Tier Interest other than the 2-LTR Interest is hereby
designated as a regular interest in the Group 2 Lower-Tier REMIC and the 2-LTR
Interest is hereby designated as the sole Class of residual interest in the
Group 2 Lower-Tier REMIC. The Group 2 Upper-Tier REMIC shall hold as its assets
the Group 2 Lower-Tier Interests other than the 2-LTR Interest.
     The Lower-Tier REMIC Interests
     Group 1 Lower-Tier REMIC
     The following table sets forth (or describes) the Class designation,
interest rate, and initial Class Principal Amount for each Class of Group 1
Lower-Tier Interests:

              Group 1 Lower-Tier                REMIC Interest       Initial
Class   Corresponding Class      Designation   Interest Rate   Principal Amount
  of Certificate(s)
LT-1A1
  (1)   (3)   1-A1, 1-AR, 1-XA
LT-1A2
  (1)   (3)   1-A2, 1-XA
LT-1A3
  (1)   (3)   1-A3, 1-XA
LT-1B1
  (1)   (3)   1-B1, 1-XB
LT-1B2
  (1)   (3)   1-B2, 1-XB
LT-1B3
  (1)   (3)   1-B3
LT-1B4
  (1)   (3)   1-B4
LT-1B5
  (1)   (3)   1-B5
LT-1B6
  (1)   (3)   1-B6
1-LTR
  (2)   (2)   1-LTR

 

(1)   The interest rate with respect to any Distribution Date (and the related
Accrual Period) for each of these Group 1 Lower-Tier Interests will be a per
annum rate equal to the Pool 1 Net WAC.   (2)   The 1-LTR Interest is the sole
class of residual interest in the Lower-Tier REMIC. It does not have a principal
balance and does not bear interest.   (3)   This interest shall have an initial
class principal amount equal to the aggregate Initial Class Principal Amount of
its Corresponding Class(es) of Certificates (other than any interest-only
certificates).

     On each Distribution Date, the Available Distribution Amount distributable
as interest with respect to Pool 1 shall be distributed as interest with respect
to the Group 1 Lower-Tier Interests based on the interest rates described above.
On each Distribution Date, Interest
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

2



--------------------------------------------------------------------------------



 



Shortfalls with respect to Pool 1 shall be allocated among the related Group 1
Lower-Tier Interests based on the relative amounts of interest otherwise accrued
for the related Accrual Period on each such Group 1 Lower-Tier Interest.
     On each Distribution Date, the remaining Available Distribution Amount
distributable with respect to Pool 1 shall be distributed as principal to the
Group 1 Lower-Tier Interests as follows:

  (i)   first, to the LT-1A1, LT-1A2, and LT-1A3 Interests, pro rata, until
their Class Principal Amounts equal the sum of the Class Principal Amounts of
their Corresponding Class(es) of Certificates (other than any interest-only
certificates);     (ii)   second, to the LT-1B1 Interest until its
Class Principal Amount equals the Class Principal Amount of the Class 1-B1
Certificate;     (iii)   third, to the LT-1B2 Interest until its Class Principal
Amount equals the Class Principal Amount of the Class 1-B2 Certificate;     (iv)
  fourth, to the LT-1B3 Interest until its Class Principal Amount equals the
Class Principal Amount of the Class 1-B3 Certificate;     (v)   fifth, to the
LT-1B4 Interest until its Class Principal Amount equals the Class Principal
Amount of the Class 1-B4 Certificate;     (vi)   sixth, to the LT-1B5 Interest
until its Class Principal Amount equals the Class Principal Amount of the
Class 1-B5 Certificate;     (vii)   seventh, to the LT-1B6 Interest until its
Class Principal Amount equals the Class Principal Amount of the Class 1-B6
Certificate; and     (viii)   finally, to the 1-LTR Interest, any remaining
amounts (including any and all remaining amounts representing net gain, if any,
from the sale of any REO Properties at a price in excess of the foreclosed
balance of the related Mortgage Loan or other Liquidation Proceeds realized with
respect to Pool 1).

     Group 2 Lower-Tier REMIC
     The following table sets forth (or describes) the Class designation,
interest rate, and initial Class Principal Amount for each Class of Group 2
Lower-Tier Interests:

              Group 2 Lower-Tier           Corresponding Pool or    REMIC
Interest       Initial Class   Corresponding Class of     Designation   Interest
Rate   Principal Amount   Certificates
2-LT-Pool 2A
  (1)   (4)   2A
2-LT-Pool 2A PSA
  (1)   (5)   2A
2-LT-Pool 2B
  (2)   (4)   2B
2-LT-Pool 2B PSA
  (2)   (5)   2B
2-LTR
  (3)   (3)   Class 2-LTR

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

3



--------------------------------------------------------------------------------



 



 

(1)   The interest rate with respect to any Distribution Date (and the related
Accrual Period) for each of these Group 2 Lower-Tier Interests will be a per
annum rate equal to the Pool 2A Net WAC.   (2)   The interest rate with respect
to any Distribution Date (and the related Accrual Period) for each of these
Group 2 Lower-Tier Interests will be a per annum rate equal to the Pool 2B Net
WAC.   (3)   The 2-LTR Interest is the sole class of residual interest in the
Group 2 Lower-Tier REMIC. It does not have a principal balance and does not bear
interest.   (4)   The Class Principal Amount with respect to any Distribution
Date (and the related Accrual Period) for each of these Group 2 Lower-Tier
Interests will be an amount equal to the excess of (i) the Aggregate Stated
Principal Balance of the Corresponding Pool over (ii) the Class Principal Amount
of the Group 2 Lower Tier Interest having “PSA” in its designation that
corresponds to the same Mortgage Pool.   (5)   The Class Principal Amount with
respect to any Distribution Date (and the related Accrual Period) for each of
these Group 2 Lower-Tier Interests will be an amount equal to one percent of the
Pool Subordinate Amount of the Corresponding Pool.

     On each Distribution Date, the Available Distribution Amount distributable
as interest with respect to Pool 2A and Pool 2B shall be distributed as interest
with respect to the Group 2 Lower-Tier Interests based on the interest rates
described above. On each Distribution Date, Interest Shortfalls shall be
allocated among the related Group 2 Lower-Tier Interests based on the relative
amounts of interest otherwise accrued for the related Accrual Period on each
such Group 2 Lower-Tier Interest.
     On each Distribution Date, the remaining Available Distribution Amount
shall be distributed as principal on the Group 2 Lower-Tier Interests as
follows:

  (1)   first, from the remaining Available Distribution Amount for Pool 2A, to
the 2-LT-Pool 2A PSA Interest until its Class Principal Amount equals one
percent of the Pool 2A Subordinate Amount after such Distribution Date;     (2)
  second, from the remaining Available Distribution Amount for Pool 2B, to the
2-LT-Pool 2B PSA Interest until its Class Principal Amount equals one percent of
the Pool 2B Subordinate Amount after such Distribution Date;     (3)   third, to
the 2-LT-Pool 2A PSA or 2-LT-Pool 2B PSA Interest, from the remaining Available
Distribution Amount, the minimum amount necessary to cause the ratio of the
Class Principal Amount of each such Group 2 Lower-Tier REMIC Interest to the sum
of the Class Principal Amounts of the other Group 2 Lower-Tier REMIC Interest to
equal the ratio of the Pool Subordinate Amount related to such interest to the
sum of the Pool Subordinate Amount related to the other Group 2 Lower-Tier REMIC
Interest immediately after such Distribution Date;     (4)   fourth, from the
remaining Available Distribution Amount for Pool 2A, to the 2-LT-Pool 2A
Interest, until its Class Principal Amount is reduced to zero;

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

4



--------------------------------------------------------------------------------



 



  (5)   fifth, from the remaining Available Distribution Amount for Pool 2B, to
the 2-LT-Pool 2B Interest, until its Class Principal Amount is reduced to zero;
and     (6)   finally, to the Class 2-LT-R Interest, any remaining amounts
(including any and all remaining amounts representing net gain, if any, from the
sale of any REO Properties at a price in excess of the foreclosed balance of the
related Mortgage Loan or other Liquidation Proceeds realized with respect to
Pool 2A or Pool 2B).

     The Certificates and the Upper-Tier REMICs
     The following table sets forth (or describes) the Class designation,
Certificate Interest Rate, initial Class Principal Amount (or initial
Class Notional Amount) and minimum denomination for each Class of Certificates
comprising interests in the Trust Fund created hereunder.

                              Initial Class   Minimum     Certificate   Class
Principal or Class   Denominations or Class Designation   Interest Rate  
Notional Amount   Percentage Interest
Class 1-A1
  (1)   $ 120,000,000.00     $ 25,000.00  
Class 1-A2
  (2)   $ 493,735,000.00     $ 25,000.00  
Class 1-A3
  (3)   $ 23,265,000.00     $ 25,000.00  
Class 1-AR
  (4)   $ 100.00       100 %
Class 1-XA
  (5)     (6)       100 %
Class 1-XB
  (7)     (8)       100 %
Class 1-B1
  (9)   $ 2,275,000.00     $ 100,000.00  
Class 1-B2
  (10)   $ 1,950,000.00     $ 100,000.00  
Class 1-B3
  (11)   $ 6,175,000.00     $ 100,000.00  
Class 1-B4
  (11)   $ 975,000.00     $ 100,000.00  
Class 1-B5
  (11)   $ 975,000.00     $ 100,000.00  
Class 1-B6
  (11)   $ 665,098.27     $ 100,000.00  
Class 1-LTR
  (12)     (12)       100 %
Class 2A-A1
  (13)   $ 221,040,000.00     $ 25,000.00  
Class 2B-A1
  (14)   $ 170,921,000.00     $ 25,000.00  
Class 2-AR
  (13)   $ 100.00       100 %
Class 2-B1
  (15)   $ 7,145,000.00     $ 100,000.00  
Class 2-B2
  (15)   $ 3,062,000.00     $ 100,000.00  
Class 2-B3
  (15)   $ 2,041,000.00     $ 100,000.00  
Class 2-B4
  (15)   $ 1,633,000.00     $ 100,000.00  
Class 2-B5
  (15)   $ 1,429,000.00     $ 100,000.00  
Class 2-B6
  (15)   $ 1,031,070.93     $ 100,000.00  
Class 2-LTR
  (16)     (16)       100 %

 

(1)   The Certificate Interest Rate with respect to any Distribution Date (and
the related Accrual Period) for the Class 1-A1 Certificates is the per annum
rate equal to the least of (i) One-Month LIBOR plus 0.21%, (ii)

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

5



--------------------------------------------------------------------------------



 



    the Pool 1 Net WAC and (iii) 11.500%; provided, however, that if the Holder
of the Class 1-LTR Certificate does not exercise the option to redeem the Group
1 Certificates on or prior to the Group 1 Step-Up Date, then the per annum rate
calculated pursuant to clause (i) above with respect to the Class 1-A1
Certificates will be One-Month LIBOR plus 0.42% on the Distribution Date
immediately following the Group 1 Step-Up Date and for all Distribution Dates
thereafter.   (2)   The Certificate Interest Rate with respect to any
Distribution Date (and the related Accrual Period) for the Class 1-A2
Certificates is the per annum rate equal to the least of (i) One-Month LIBOR
plus 0.19%, (ii) the Pool 1 Net WAC and (iii) 11.500%; provided, however, that
if the Holder of the Class 1-LTR Certificate does not exercise the option to
redeem the Group 1 Certificates on or prior to the Group 1 Step-Up Date, then
the per annum rate calculated pursuant to clause (i) above with respect to the
Class 1-A2 Certificates will be One-Month LIBOR plus 0.38% on the Distribution
Date immediately following the Group 1 Step-Up Date and for all Distribution
Dates thereafter.   (3)   The Certificate Interest Rate with respect to any
Distribution Date (and the related Accrual Period) for the Class 1-A3
Certificates is the per annum rate equal to the least of (i) One-Month LIBOR
plus 0.32%, (ii) the Pool 1 Net WAC and (iii) 11.500%; provided, however, that
if the Holder of the Class 1-LTR Certificate does not exercise the option to
redeem the Group 1 Certificates on or prior to the Group 1 Step-Up Date, then
the per annum rate calculated pursuant to clause (i) above with respect to the
Class 1-A3 Certificates will be One-Month LIBOR plus 0.64% on the Distribution
Date immediately following the Group 1 Step-Up Date and for all Distribution
Dates thereafter.   (4)   The Certificate Interest Rate with respect to any
Distribution Date (and the related Accrual Period) for the Class 1-AR
Certificates will equal the Pool 1 Net WAC.   (5)   The Certificate Interest
Rate with respect to any Distribution Date (and the related Accrual Period) for
the Class 1-XA Certificates will be a per annum rate equal to the excess, if
any, of the Pool 1 Net WAC over the weighted average of the Certificate Interest
Rates of the Class 1-A1, Class 1-A2 and Class 1-A3 Certificates (multiplied by a
fraction, the numerator of which is 25 and the denominator of which is 30 for
the first Distribution Date only).   (6)   The Class 1-XA Certificate is an
interest only Certificate and for any Distribution Date the Class Notional
Amount of the Class 1-XA Certificates is equal to the aggregate of the
Class Principal Amounts of the Class 1-A1, Class 1-A2 and Class 1-A3
Certificates immediately before such Distribution Date. The initial
Class Notional Amount of the Class 1-XA Certificates is $637,000,000.   (7)  
The Certificate Interest Rate with respect to any Distribution Date (and the
related Accrual Period) for the Class 1-XB Certificates will be a per annum rate
equal to the excess, if any, of the Pool 1 Net WAC over the weighted average of
the Certificate Interest Rates of the Class 1-B1 and Class 1-B2 Certificates
(multiplied by a fraction, the numerator of which is 25 and the denominator of
which is 30 for the first Distribution Date only).   (8)   The Class 1-XB
Certificate is an interest only Certificate and for any Distribution Date the
Class Notional Amount of the Class 1-XB Certificates is equal to the aggregate
of the Class Principal Amounts of the Class 1-B1 and Class 1-B2 Certificates
immediately before such Distribution Date. The initial Class Notional Amount of
the Class 1-XB Certificates is $4,225,000.   (9)   The Certificate Interest Rate
with respect to any Distribution Date (and the related Accrual Period) for the
Class 1-B1 Certificates is the per annum rate equal to the least of
(i) One-Month LIBOR plus 0.40%, (ii) the Pool 1 Net WAC and (iii) 11.500%;
provided, however, that if the Holder of the Class 1-LTR Certificate does not
exercise the option to redeem the Group 1 Certificates on or prior to the Group
1 Step-Up Date, then the per annum rate calculated pursuant to clause (i) above
with respect to the Class 1-B1 Certificates will be One-Month LIBOR plus 0.60%
on the Distribution Date immediately following the Group 1 Step-Up Date and for
all Distribution Dates thereafter.   (10)   The Certificate Interest Rate with
respect to any Distribution Date (and the related Accrual Period) for the
Class 1-B2 Certificates is the per annum rate equal to the least of
(i) One-Month LIBOR plus 1.10%, (ii) the Pool 1 Net WAC and (iii) 11.500%;
provided, however, that if the Holder of the Class 1-LTR Certificate does not
exercise the option to redeem the Group 1 Certificates on or prior to the Group
1 Step-

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

6



--------------------------------------------------------------------------------



 



    Up Date, then the per annum rate calculated pursuant to clause (i) above
with respect to the Class 1-B2 Certificates will be One-Month LIBOR plus 1.65%
on the Distribution Date immediately following the Group 1 Step-Up Date and for
all Distribution Dates thereafter.   (11)   The Certificate Interest Rates with
respect to any Distribution Date (and the related Accrual Period) for the
Class 1-B3, Class 1-B4, Class 1-B5 and Class 1-B6 Certificates will equal the
Pool 1 Net WAC.   (12)   The Class 1-LTR Certificate does not have a Certificate
Interest Rate or a Class Principal Amount.   (13)   The Certificate Interest
Rate with respect to any Distribution Date (and the related Accrual Period) for
the Class 2A-A1 and Class 2-AR Certificates will equal the Pool 2A Net WAC.  
(14)   The Certificate Interest Rate with respect to any Distribution Date (and
the related Accrual Period) for the Class 2B-A1 Certificates will equal the Pool
2B Net WAC.   (15)   The Certificate Interest Rates with respect to any
Distribution Date (and the related Accrual Period) for the Class 2-B1,
Class 2-B2, Class 2-B3, Class 2-B4, Class 2-B5 and Class 2-B6 Certificates will
equal the Group 2 Subordinate Net WAC.   (16)   The Class 2-LTR Certificate does
not have a Certificate Interest Rate or a Class Principal Amount.

     As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated
Principal Balance of $1,058,317,369.20.
     In consideration of the mutual agreements herein contained, the Depositor,
the Master Servicer, the Securities Administrator and the Trustee hereby agree
as follows.
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. The following words and phrases, unless the
context otherwise requires, shall have the following meanings:
     1-LTR Interest: The sole residual interest in the Group 1 Lower-Tier REMIC,
as described in the Preliminary Statement to this Agreement.
     2-LTR Interest: The sole residual interest in the Group 2 Lower-Tier REMIC,
as described in the Preliminary Statement to this Agreement.
     10-K Filing Deadline: As defined in Section 6.21(b)(i) hereof.
     Accepted Servicing Practices: With respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.
     Accountant: A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.
     Accountant’s Attestation: As defined in Section 6.24.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

7



--------------------------------------------------------------------------------



 



     Accrual Period: With respect to any Distribution Date and any Class of
LIBOR Certificates, the period commencing on the 20th day of the month preceding
the month in which the Distribution Date occurs and ending on the 19th day of
the month in which the Distribution Date occurs; provided, however, that the
first Accrual Period with respect to the LIBOR Certificates shall be the period
beginning on the Closing Date and ending on June 19, 2007. The Accrual Period
applicable to the remaining Classes of Certificates and to each Lower-Tier
Interest is the calendar month preceding the month in which the Distribution
Date occurs. Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months, except that for the first Accrual Period only, interest shall accrue on
each Class of LIBOR Certificates on the basis of a 25-day Accrual Period and a
year assumed to consist of 360 days.
     Acknowledgements: The Assignment, Assumption and Recognition Agreements,
each dated May 25, 2007, assigning rights under the Purchase Agreements and the
Servicing Agreements from the Seller to the Depositor and from the Depositor to
the Trustee, for the benefit of the Certificateholders.
     Additional Collateral: With respect to any Additional Collateral Mortgage
Loan, the marketable securities and other acceptable collateral pledged as
collateral pursuant to the related pledge agreements.
     Additional Collateral Mortgage Loan: Each Mortgage Loan identified as such
in the Mortgage Loan Schedule.
     Additional Form 10-D Disclosure: As defined in Section 6.21(a)(i).
     Additional Form 10-K Disclosure: As defined in Section 6.21(b)(i).
     Additional Servicer: Each affiliate of a Servicer that Services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor, who
Services 10% or more of the Mortgage Loans (measured by aggregate Stated
Principal Balance of the Mortgage Loans, annually at the commencement of the
calendar year prior to the year in which an Item 1123 Certificate is required to
be delivered). For clarification purposes, the Master Servicer and the
Securities Administrator are Additional Servicers.
     Adjustment Date: As to any Mortgage Loan, the date on which the related
Mortgage Rate adjusts in accordance with the terms of the related Mortgage Note.
     Advance: With respect to a Mortgage Loan, the payments required to be made
by the Master Servicer or the applicable Servicer with respect to any
Distribution Date pursuant to this Agreement or the Servicing Agreements, as
applicable, the amount of any such payment being equal to the aggregate of the
payments of principal and interest (net of the Master Servicing Fee and/or the
applicable Servicing Fee and net of any net income in the case of any REO
Property) on the Mortgage Loans that were due on the related Due Date and not
received as of the close of business on the related Determination Date, less the
aggregate amount of any such delinquent payments that the Master Servicer or the
Servicers have determined would constitute Nonrecoverable Advances if advanced.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

8



--------------------------------------------------------------------------------



 



     Adverse REMIC Event: Either (i) loss of status as a REMIC, within the
meaning of Section 860D of the Code, for any group of assets identified as a
REMIC in the Preliminary Statement to this Agreement, or (ii) imposition of any
tax, including the tax imposed under Section 860F(a)(1) on prohibited
transactions, and the tax imposed under Section 860G(d) on certain contributions
to a REMIC, on any REMIC created hereunder to the extent such tax would be
payable from assets held as part of the Trust Fund.
     Affiliate: With respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
     Aggregate Expense Rate: With respect to any Mortgage Loan, the sum of the
Master Servicing Fee Rate, the applicable Servicing Fee Rate and the premium
rate of any lender-paid Primary Mortgage Insurance Policy, expressed as an
annual rate.
     Aggregate Stated Principal Balance: As to any Distribution Date, the
aggregate of the Stated Principal Balances for all Mortgage Loans (and when such
term is used with respect to a particular Mortgage Pool, the aggregate of the
Stated Principal Balances of the Mortgage Loans in such Mortgage Pool) which
were outstanding on the Due Date in the month preceding the month of such
Distribution Date.
     Aggregate Voting Interests: The aggregate of the Voting Interests of all
the Certificates under this Agreement.
     Agreement: This Pooling and Servicing Agreement and all amendments and
supplements hereto.
     Applicable Credit Support Percentage: As to any Class of Group 1
Subordinate Certificates and any Distribution Date, the sum of the
Class Subordination Percentage of such Class and the aggregate of the
Class Subordination Percentages of all other Classes (if any) of Group 1
Subordinate Certificates that rank lower in priority than such Class; and as to
any Class of Group 2 Subordinate Certificates and any Distribution Date, the sum
of the Class Subordination Percentage of such Class and the aggregate of the
Class Subordination Percentages of all other Classes (if any) of Group 2
Subordinate Certificates that rank lower in priority than such Class.
     Apportioned Principal Balance: As to any Distribution Date and each Class
of Group 2 Subordinate Certificates, the Class Principal Amount thereof
immediately prior to that Distribution Date multiplied by a fraction, the
numerator of which is the applicable Pool Subordinate Amount (i.e., the Pool 2A
Subordinate Amount or the Pool 2B Subordinate Amount, as the case may require),
and the denominator of which is the sum of the Pool 2A Subordinate Amount and
the Pool 2B Subordinate Amount, in each case, on such date.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

9



--------------------------------------------------------------------------------



 



     Appraised Value: With respect to any Mortgage Loan, the Appraised Value of
the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan
other than a Refinancing Mortgage Loan, the lesser of (a) the value of the
Mortgaged Property based upon the appraisal made at the time of the origination
of such Mortgage Loan and (b) the sales price of the Mortgaged Property at the
time of the origination of such Mortgage Loan; and (ii) with respect to a
Refinancing Mortgage Loan, the value of the Mortgaged Property based upon the
appraisal made at the time of the origination of such Refinancing Mortgage Loan.
     Assessment of Compliance: As defined in Section 6.23(a).
     Assignment of Mortgage: An assignment of the Mortgage, notice of transfer
or equivalent instrument, in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Trustee, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments
covering the Mortgage Loans secured by Mortgaged Properties located in the same
jurisdiction, if permitted by law; provided, however, that the Trustee shall not
be responsible for determining whether any such assignment is in recordable
form.
     Authenticating Agent: Any authenticating agent appointed by the Trustee
pursuant to Section 6.10 until any successor authenticating agent for the
Certificates is named, and thereafter “Authenticating Agent” shall mean any such
successor. The initial Authenticating Agent shall be the Securities
Administrator under this Agreement.
     Authorized Officer: Any Person who may execute an Officer’s Certificate on
behalf of the Depositor.
     Available Distribution Amount: With respect to any Distribution Date and
each Mortgage Pool, the total amount of all cash, including the related
Redemption Price (if applicable) received by the Master Servicer or the
Securities Administrator on the Mortgage Loans in such Mortgage Pool from each
Servicer or otherwise through the Distribution Account Deposit Date for deposit
into the Distribution Account in respect of such Distribution Date, including
(1) all scheduled installments of interest (net of the related Servicing Fees
and Master Servicing Fees) and principal collected on the related Mortgage Loans
and due during the Due Period related to such Distribution Date, together with
any Advances in respect thereof, (2) all Insurance Proceeds, Liquidation
Proceeds, Subsequent Recoveries and the proceeds of any Additional Collateral
from the related Mortgage Loans, in each case for such Distribution Date,
(3) all partial or full Principal Prepayments, together with any accrued
interest thereon, identified as having been received from the related Mortgage
Loans during the related Prepayment Period, (4) any amounts paid by the Master
Servicer and/or received from the Servicers in respect of Prepayment Interest
Shortfalls with respect to the related Mortgage Loans; and (5) the aggregate
Purchase Price of all Defective Mortgage Loans in such Mortgage Pool purchased
from the Trust Fund during the related Prepayment Period, minus:
(A) an amount equal to the product of (a) the applicable Pool Percentage and
(b) the sum of (i) all related fees, charges and other amounts (other than the
Master Servicing Fees) payable or reimbursable to the Master Servicer, the
Securities Administrator and
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

10



--------------------------------------------------------------------------------



 



the Trustee under this Agreement (subject to an aggregate maximum amount of
$300,000 annually (per year from the Closing Date to the first anniversary of
the Closing Date and each subsequent anniversary year thereafter) to be paid to
such parties collectively, whether from collections from Pool 1, Pool 2A or Pool
2B, in the order claims for payment of such amounts are received by the
Securities Administrator, provided, however, that if a claim is presented for an
amount that, when combined with the amount of prior claims paid during that
year, would exceed $300,000, then only a portion of such claim will be paid that
will make the total amount paid during that year equal to $300,000 and the
excess remaining unpaid, together with any additional claims received during
that year, will be deferred until the following anniversary year and if the
total amount of such deferred claims exceeds $300,000 then payment in such
following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned between
the Master Servicer and the Securities Administrator, on the one hand, and the
Trustee on the other hand, in proportion to the aggregate amount of deferred
claims submitted by such group as of the last day of the prior year, and
(ii) all charges and other amounts payable to the Servicers under the Servicing
Agreements;
(B) in the case of (2), (3), (4) and (5) above, with respect to the related
Mortgage Loans, any related unreimbursed expenses incurred by the related
Servicers in connection with a liquidation or foreclosure and any unreimbursed
Advances or Servicer Advances due to the Master Servicer or the related
Servicers;
(C) with respect to the related Mortgage Loans, any related unreimbursed
Nonrecoverable Advances due to the Master Servicer or the Servicers; and
(D) in the case of (1) through (4) above, with respect to the related Mortgage
Loans, any related amounts collected which are determined to be attributable to
a subsequent Due Period or Prepayment Period.
     Back-Up Certification: As defined in Section 6.21(e).
     Bankruptcy: As to any Person, the making of an assignment for the benefit
of creditors, the filing of a voluntary petition in bankruptcy, adjudication as
a bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.
     Bankruptcy Code: The United States Bankruptcy Code of 1986, as amended.
     BBA: The British Banker’s Association.
     Benefit Plan Opinion: An Opinion of Counsel satisfactory to the Certificate
Registrar to the effect that any proposed transfer will not (i) cause the assets
of the Trust Fund to be regarded as plan assets for purposes of the Plan Asset
Regulations or (ii) give rise to any fiduciary duty on the part of the Depositor
or the Trustee.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

11



--------------------------------------------------------------------------------



 



     Book-Entry Certificates: Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.” As of
the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates: Class 1-A1, Class 1-A2, Class 1-A3, Class 1-XA, Class 1-XB,
Class 2A-A1, Class 2B-A1, Class 1-B1, Class 1-B2, Class 1-B3, Class 2-B1,
Class 2-B2 and Class 2-B3.
     Book-Entry Termination: As defined in Section 3.09(c).
     Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions in New York, New York or, if other than New York,
the city in which the Corporate Trust Office of the Trustee is located, or the
States of Maryland or Minnesota, are authorized or obligated by law or executive
order to be closed.
     Certificate: Any one of the certificates signed by the Trustee and
authenticated by the Securities Administrator as Authenticating Agent in
substantially the forms attached hereto as Exhibit A.
     Certificate Interest Rate: With respect to each Class of Certificates and
any Distribution Date, the applicable per annum rate described in the
Preliminary Statement to this Agreement.
     Certificate Owner: With respect to a Book-Entry Certificate, the Person who
is the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).
     Certificate Principal Amount: With respect to any Certificate (other than
an Interest-Only Certificate), at the time of determination, the maximum
specified dollar amount of principal to which the Holder thereof is then
entitled hereunder, such amount being equal to the initial principal amount set
forth on the face of such Certificate, less (i) the amount of all principal
distributions previously made with respect to such Certificate; (ii) all
Realized Losses allocated to such Certificate; provided, however, that on any
Distribution Date on which a Subsequent Recovery is distributed, the Certificate
Principal Amount of any Certificate then outstanding to which a Realized Loss
amount has been applied will be increased sequentially, in order of seniority,
by an amount equal to the lesser of (A) the Realized Loss amount previously
allocated to that Certificate and (B) any Subsequent Recovery allocable to any
Group 1 Certificate after application (for this purpose) to more senior Classes
of Group 1 Certificates, and any Subsequent Recovery allocable to any Group 2
Certificate after application (for this purpose) to more senior Classes of Group
2 Certificates pursuant to this Agreement; (iii) in the case of a Group 1
Subordinate Certificate, any Group 1 Subordinate Certificate Writedown Amount
allocated to such Certificate; and (iv) in the case of a Group 2 Subordinate
Certificate, any Group 2 Subordinate Certificate Writedown Amount allocated to
such Certificate. For purposes of Article V hereof, unless specifically provided
to the contrary, Certificate Principal Amounts shall
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

12



--------------------------------------------------------------------------------



 



be determined as of the close of business of the immediately preceding
Distribution Date, after giving effect to all distributions made on such date.
Interest-Only Certificates, if applicable, are issued without Certificate
Principal Amounts.
     Certificate Register and Certificate Registrar: The register maintained and
the registrar appointed pursuant to Section 3.02. The Securities Administrator
will act as the initial Certificate Registrar.
     Certificateholder: The meaning provided in the definition of “Holder.”
     Certification Parties: As defined in Section 6.21(e).
     Certifying Person: As defined in Section 6.21(e).
     Civil Relief Act: The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.
     Class: Collectively, Certificates bearing the same class designation. In
the case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.
     Class 1-AR Certificate: The Class 1-AR Certificate executed by the Trustee,
and authenticated and delivered by the Authenticating Agent, substantially in
the form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Group 1 Upper-Tier REMIC.
     Class 1-LTR Certificate: The Class 1-LTR Certificate executed by the
Trustee and authenticated and delivered by the Authenticating Agent,
substantially in the form annexed as Exhibit A and evidencing ownership of the
1-LTR Interest.
     Class 1-XA Required Reserve Fund Deposit: For any Distribution Date, an
amount equal to the lesser of (i) the Current Interest for the Class 1-XA
Certificates for such Distribution Date and (ii) the amount needed to increase
the amount on deposit in the Class 1-XA Sub Account to the sum of (a) Net WAC
Shortfalls for such Distribution Date with respect to the Class 1-A1, Class 1-A2
and Class 1-A3 Certificates and (b) $5,000.
     Class 1-XA Sub Account: As defined in Section 5.06(b).
     Class 1-XB Required Reserve Fund Deposit: For any Distribution Date, an
amount equal to the lesser of (i) the Current Interest for the Class 1-XB
Certificates for such Distribution Date and (ii) the amount needed to increase
the amount on deposit in the Class 1-XB Sub Account to the sum of (a) Net WAC
Shortfalls for such Distribution Date with respect to the Class 1-B1 and
Class 1-B2 Certificates and (b) $5,000.
     Class 1-XB Sub Account: As defined in Section 5.06(b).
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

13



--------------------------------------------------------------------------------



 



     Class 2-AR Certificate: The Class 2-AR Certificate executed by the Trustee,
and authenticated and delivered by the Authenticating Agent, substantially in
the form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Group 2 Upper-Tier REMIC.
     Class 2-LTR Certificate: The Class 2-LTR Certificate executed by the
Trustee and authenticated and delivered by the Authenticating Agent,
substantially in the form annexed as Exhibit A and evidencing ownership of the
2-LTR Interest.
     Class Notional Amount: With respect to any Class of Interest-Only
Certificates, the applicable class notional amount calculated as provided in the
Preliminary Statement to this Agreement.
     Class Principal Amount: With respect to each Class of Certificates (other
than any Interest-Only Certificate), the aggregate of the Certificate Principal
Amounts of all Certificates of such Class at the date of determination. With
respect to any Lower-Tier Interest, the initial Class Principal Amount as shown
or described in the table set forth in the Preliminary Statement to this
Agreement for the issuing REMIC, as reduced by principal distributed with
respect to such Lower-Tier Interest and Realized Losses allocated to such
Lower-Tier Interest at the date of determination.
     Class Subordination Percentage: With respect to each Class of Group 1
Subordinate Certificates or Group 2 Subordinate Certificates, for each
Distribution Date, the percentage obtained by dividing the Class Principal
Amount of such Class immediately prior to such Distribution Date by the
aggregate of the Class Principal Amounts of all Classes of Group 1 Subordinate
Certificates or Group 2 Subordinate Certificates, respectively, immediately
prior to such Distribution Date.
     Clearing Agency: An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act. As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.
     Clearing Agency Participant: A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
     Closing Date: May 25, 2007.
     Code: The Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
     Collection Accounts: Each collection account (other than an Escrow Account)
established and maintained by a Servicer pursuant to a Servicing Agreement.
     Commission: U.S. Securities and Exchange Commission.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

14



--------------------------------------------------------------------------------



 



     Compensating Interest Payment: As to any Distribution Date, the lesser of
(1) the Master Servicing Fee for such date and (2) any Prepayment Interest
Shortfall for such date.
     Component: Not applicable.
     Component Interest Rate: Not applicable.
     Component Notional Amount: Not applicable.
     Cooperative Corporation: The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.
     Cooperative Loan: Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.
     Cooperative Property: The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.
     Cooperative Shares: Shares issued by a Cooperative Corporation.
     Corporate Trust Office: With respect to the Trustee, the principal
corporate trust office of the Trustee located at 452 Fifth Avenue, New York, New
York 10018, Attention: Trustee Sequoia Mortgage Trust 2007-2, or at such other
address as the Trustee may designate from time to time by notice to the
Certificateholders, the Depositor, the Master Servicer and the Securities
Administrator or the principal corporate trust office of any successor Trustee.
With respect to the Certificate Registrar and presentment of Certificates for
registration of transfer, exchange or final payment, Wells Fargo Bank, N.A.,
Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention:
Sequoia Mortgage Trust 2007-2.
     Corresponding Class of Certificates: With respect to each Lower-Tier
Interest, the Class or Classes of Certificates appearing opposite such
Lower-Tier Interest, as described in the Preliminary Statement to this
Agreement.
     Current Interest: With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the
Class Principal Amount or Class Notional Amount, as applicable, of such Class
immediately prior to such Distribution Date.
     Custodian: A Person who is at anytime appointed by the Trustee and the
Depositor as a custodian of all or a portion of the Mortgage Documents and the
related Trustee Mortgage Files and listed on the Mortgage Loan Schedule as the
Custodian of such Mortgage Documents and related Trustee Mortgage Files. The
initial Custodian is Wells Fargo Bank, N.A.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

15



--------------------------------------------------------------------------------



 



     Custody Agreement: The Custody Agreement, dated as of May 1, 2007, among
the Depositor, the Seller, the Trustee and Wells Fargo Bank, N.A., as Custodian.
A copy of the Custody Agreement is attached hereto as Exhibit D.
     Cut-off Date: May 1, 2007.
     Debt Service Reduction: With respect to any Mortgage Loan, a reduction by a
court of competent jurisdiction in a proceeding under the Bankruptcy Code in the
Scheduled Payment for such Mortgage Loan which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.
     Defective Mortgage Loan: The meaning specified in Section 2.04.
     Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.
     Definitive Certificate: A Certificate of any Class issued in definitive,
fully registered, certificated form.
     Deleted Mortgage Loan: As defined in the applicable Purchase Agreement.
     Delinquent: Any Mortgage Loan with respect to which the Scheduled Payment
due on a Due Date is not received, based on the MBS method of calculating
delinquency.
     Depositor: Sequoia Residential Funding, Inc., a Delaware corporation having
its principal place of business in California, or its successors in interest.
     Determination Date: With respect to each Distribution Date, the 18th day of
the month in which such Distribution Date occurs, or, if such 18th day is not a
Business Day, the next succeeding Business Day; provided, however, that with
respect to a Servicer, the Determination Date is the date set forth in the
related Servicing Agreement.
     Disqualified Organization: A “disqualified organization” as defined in
Section 860E(e)(5) of the Code.
     Distribution Account: The separate Eligible Account created and maintained
by the Securities Administrator, on behalf of the Trustee, pursuant to
Section 4.01. Funds in the Distribution Account (exclusive of any earnings on
investments made with funds deposited in the Distribution Account) shall be held
in trust for the Trustee and the Certificateholders for the uses and purposes
set forth in this Agreement.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

16



--------------------------------------------------------------------------------



 



     Distribution Account Deposit Date: The 18th day of each calendar month
after the initial issuance of the Certificates or, if such 18th day is not a
Business Day, the immediately preceding Business Day, commencing in June 2007.
     Distribution Date: The 20th day of each month or, if such 20th day is not a
Business Day, the next succeeding Business Day, commencing in June 2007.
     Distribution Date Statement: As defined in Section 4.04.
     Document Transfer Event: The day on which (i) Wells Fargo Bank, N.A. or any
successor thereto is no longer a Servicer of any of the Mortgage Loans, (ii) the
senior, unsecured long-term debt rating of Wells Fargo & Company is less than
“BBB-” by Fitch or (iii) any Rating Agency requires such Servicer to deliver the
Retained Mortgage Files to the Custodian.
     Due Date: With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the applicable
Servicing Agreement.
     Due Period: As to any Distribution Date, the period beginning on the second
day of the month preceding the month of such Distribution Date, and ending on
the first day of the month of such Distribution Date.
     Effective Loan-to-Value Ratio: A fraction, expressed as a percentage, the
numerator of which is the original Stated Principal Balance of the Mortgage
Loan, less the amount of Additional Collateral required to secure such Mortgage
Loan at the time of origination, if any, and the denominator of which is the
Appraised Value of the related Mortgage Property at such date.
     Eligible Account: Any of (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the debt obligations of such holding company) have the highest
short-term ratings of each Rating Agency at the time any amounts are held on
deposit therein, or (ii) an account or accounts in a depository institution or
trust company in which such accounts are insured by the FDIC or the SAIF (to the
limits established by the FDIC or the SAIF) and the uninsured deposits in which
accounts are otherwise secured such that, as evidenced by an Opinion of Counsel
delivered to the Trustee, the Securities Administrator and to each Rating
Agency, the Certificateholders have a claim with respect to the funds in such
account or a perfected first priority security interest against any collateral
(which shall be limited to Permitted Investments) securing such funds that is
superior to claims of any other depositors or creditors of the depository
institution or trust company in which such account is maintained, or (iii) a
trust account or accounts maintained with the trust department of a federal or
state chartered depository institution or trust company, acting in its fiduciary
capacity or (iv) any other account acceptable to each Rating Agency. Eligible
Accounts may bear interest, and may include, if otherwise qualified under this
definition, accounts maintained with the Trustee, the Paying Agent, the
Securities Administrator or the Master Servicer.
     ERISA: The Employee Retirement Income Security Act of 1974, as amended.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

17



--------------------------------------------------------------------------------



 



     ERISA-Qualifying Underwriting: A best efforts or firm commitment
underwriting or private placement that meets the requirements of an
Underwriter’s Exemption.
     ERISA-Restricted Certificate: The Class 1-AR, Class 2-AR, Class 1-LTR,
Class 2-LTR, Class 1-B4, Class 1-B5, Class 1-B6, Class 2-B4, Class 2-B5 or
Class 2-B6 Certificates, any Retained Certificates until such Retained
Certificates have been subject to an ERISA-Qualifying Underwriting and any
Certificate that does not satisfy the applicable rating requirement under the
Underwriter’s Exemption.
     Escrow Account: As defined in Section 1 of each Servicing Agreement.
     Event of Default: Any one of the conditions or circumstances enumerated in
Section 6.14.
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
     Excluded Trust Property: As defined in the Preliminary Statement.
     Fannie Mae: The Federal National Mortgage Association, a federally
chartered and privately owned corporation organized and existing under the
Federal National Mortgage Association Charter Act, or any successor thereto.
     FDIC: The Federal Deposit Insurance Corporation or any successor thereto.
     FHLMC: The Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.
     Fitch Ratings: Fitch, Inc., or any successor in interest.
     Form 8-K Disclosure Information: As defined in Section 6.21(c)(i).
     Global Securities: The global certificates representing the Book-Entry
Certificates.
     Group 1 Aggregate Senior Percentage: As to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the aggregate of
the Class Principal Amounts of the Class 1-A1, Class 1-A2, Class 1-A3 and
Class 1-AR Certificates and the denominator of which is the Aggregate Stated
Principal Balance of Pool 1 for such date, but in no event greater than 100%.
     Group 1 Aggregate Subordinate Percentage: As to any Distribution Date and
Pool 1, the excess of 100% over the Group 1 Aggregate Senior Percentage for such
Distribution Date, but in no event less than zero.
     Group 1 Certificates: Collectively, the Group 1 Senior Certificate and the
Group 1 Subordinate Certificates.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

18



--------------------------------------------------------------------------------



 



     Group 1 Lower-Tier REMIC: As described in the Preliminary Statement to this
Agreement.
     Group 1 Senior Certificate: Any Class 1-A1, Class 1-A2, Class 1-A3,
Class 1-XA, Class 1-XB, Class 1-AR or Class 1-LTR Certificate.
     Group 1 Senior Prepayment Percentage: With respect to any Distribution Date
occurring before the Distribution Date in June 2017 and Pool 1, 100%. Except as
provided herein, the Group 1 Senior Prepayment Percentage and any Distribution
Date occurring in or after June 2017 shall be as follows: (i) from June 2017
through May 2018, the related Senior Percentage plus 70% of the related
Subordinate Percentage for that Distribution Date; (ii) from June 2018 through
May 2019, the related Senior Percentage plus 60% of the related Subordinate
Percentage for that Distribution Date; (iii) from June 2019 through May 2020,
the related Senior Percentage plus 40% of the related Subordinate Percentage for
that Distribution Date; (iv) from June 2020 through May 2021, the related Senior
Percentage plus 20% of the related Subordinate Percentage for that Distribution
Date; and (v) from and after June 2021, the related Senior Percentage for that
Distribution Date; provided, however, that there shall be no reduction in the
Group 1 Senior Prepayment Percentage unless both Group 1 Step Down Conditions
are satisfied; and provided, further, that if on any such Distribution Date on
or after the Distribution Date in June 2017, the Senior Percentage for Pool 1
exceeds the initial Senior Percentage for Pool 1, the Group 1 Senior Prepayment
Percentage for that Distribution Date shall again equal 100%.
     Notwithstanding the above, if on any Distribution Date the Group 1 Two
Times Test is satisfied on any Distribution Date (i) before the Distribution
Date in June 2010, the Group 1 Senior Prepayment Percentage shall equal the
related Senior Percentage for such Distribution Date plus 50% of an amount equal
to the 100% minus the related Senior Percentage for such Distribution Date and
(ii) on or after the Distribution Date in June 2010, the Group 1 Senior
Prepayment Percentage shall equal the related Senior Percentage for such
Distribution Date. In addition, if on any Distribution Date the allocation to
the Group 1 Senior Certificates then entitled to distributions of principal of
full and partial principal prepayments and other amounts in the percentage
required above would reduce the aggregate of the Class Principal Amounts of
those Certificates to below zero, the Group 1 Senior Prepayment Percentage for
such Distribution Date shall be limited to the percentage necessary to reduce
the each such Class Principal Amount to zero.
     Group 1 Step Down Conditions: As of the first Distribution Date as to which
any decrease in any Group 1 Senior Prepayment Percentage applies, (i) the
aggregate outstanding Stated Principal Balance of all Pool 1 Mortgage Loans
60 days or more Delinquent (including such Mortgage Loans in REO, foreclosure
and bankruptcy status) (averaged over the preceding six-month period), as a
percentage of the aggregate of the Class Principal Amounts of the Group 1
Subordinate Certificates on such Distribution Date, does not equal or exceed 50%
and (ii) cumulative Realized Losses with respect to the Pool 1 Mortgage Loans do
not exceed (a) with respect to each Distribution Date from June 2017 through
May 2018, 30% of the Original Group 1 Subordinate Class Principal Amount,
(b) with respect to each Distribution Date from June 2018 through May 2019, 35%
of the Original Group 1 Subordinate Class Principal Amount, (c) with respect to
each Distribution Date from June 2019 through May 2020, 40% of the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

19



--------------------------------------------------------------------------------



 



Original Group 1 Subordinate Class Principal Amount, (d) with respect to each
Distribution Date from June 2020 through May 2021, 45% of the Original Group 1
Subordinate Class Principal Amount and (e) with respect to each Distribution
Date from and after June 2021, 50% of the Original Group 1 Subordinate
Class Principal Amount.
     Group 1 Step-Up Date: The Distribution Date on which the then Aggregate
Stated Principal Balance of the Pool 1 Mortgage Loans is equal to or less than
10% of the Aggregate Stated Principal Balance of the Pool 1 Mortgage Loans as of
the Cut-off Date.
     Group 1 Subordinate Certificate: Any Class 1-B1, Class 1-B2, Class 1-B3,
Class 1-B4, Class 1-B5 or Class 1-B6 Certificate.
     Group 1 Subordinate Certificate Writedown Amount: The amount described in
Section 5.03(e).
     Group 1 Two Times Test: As to Pool 1 and any Distribution Date, (i) the
Group 1 Aggregate Subordinate Percentage is at least two times the Group 1
Aggregate Subordinate Percentage as of the Closing Date; (ii) the aggregate
outstanding Stated Principal Balance of all Pool 1 Mortgage Loans 60 days or
more Delinquent (including such Mortgage Loans in REO, foreclosure and
bankruptcy status) (averaged over the preceding six month period), as a
percentage of the aggregate of the Class Principal Amounts of the Group 1
Subordinate Certificates on such Distribution Date, does not equal or exceed
50%; and (iii) on or prior to the Distribution Date in May 2010, cumulative
Realized Losses with respect to the Pool 1 Mortgage Loans do not exceed 20% of
the aggregate Original Group 1 Subordinate Class Principal Amount, and
thereafter, cumulative Realized Losses with respect to the Pool 1 Mortgage Loans
do not exceed 30% of the Original Group 1 Subordinate Class Principal Amount.
     Group 1 Upper-Tier REMIC: As described in the Preliminary Statement to this
Agreement.
     Group 1 Aggregate Senior Percentage: As to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the aggregate of
the Class Principal Amounts of the Class 1-A1, Class 1-A2, Class 1-A3 and
Class 1-AR Certificates and the denominator of which is the Aggregate Stated
Principal Balance of Pool 1 for such date, but in no event greater than 100%.
     Group 2 Aggregate Senior Percentage: As to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the aggregate of
the Class Principal Amounts of the Class 2A-A1, Class 2B-A1 and Class 2-AR
Certificates and the denominator of which is the sum of the Aggregate Stated
Principal Balances of Pool 2A and Pool 2B for such date, but in no event greater
than 100%.
     Group 2 Aggregate Subordinate Percentage: As to any Distribution Date and
Pool 2A and Pool 2B (in the aggregate), the excess of 100% over the Group 2
Aggregate Senior Percentage for such Distribution Date, but in no event less
than zero.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

20



--------------------------------------------------------------------------------



 



     Group 2 Certificates: Collectively, the Group 2A Senior Certificate, the
Group 2B Senior Certificates and the Group 2 Subordinate Certificates.
     Group 2 Credit Support Depletion Date: The first Distribution Date, if any,
on which the aggregate of the Class Principal Amounts of the Group 2 Subordinate
Certificates has been reduced to zero.
     Group 2 Lower-Tier REMIC: As described in the Preliminary Statement to this
Agreement.
     Group 2 Senior Certificate: All of the Group 2A Senior Certificates and
Group 2B Senior Certificates.
     Group 2 Senior Prepayment Percentage: With respect to any Distribution Date
occurring before the Distribution Date in June 2014 and each of Pool 2A and Pool
2B, 100%. Except as provided herein, the Group 2 Senior Prepayment Percentage
and any Distribution Date occurring in or after June 2014 shall be as follows:
(i) from June 2014 through May 2015, the related Senior Percentage plus 70% of
the related Subordinate Percentage for that Distribution Date; (ii) from
June 2015 through May 2016, the related Senior Percentage plus 60% of the
related Subordinate Percentage for that Distribution Date; (iii) from June 2016
through May 2017, the related Senior Percentage plus 40% of the related
Subordinate Percentage for that Distribution Date; (iv) from June 2017 through
May 2018, the related Senior Percentage plus 20% of the related Subordinate
Percentage for that Distribution Date; and (v) from and after June 2018, the
related Senior Percentage for that Distribution Date; provided, however, that
there shall be no reduction in the Group 2 Senior Prepayment Percentage unless
both Group 2 Step Down Conditions are satisfied; and provided, further, that if
on any such Distribution Date on or after the Distribution Date in June 2014,
the Senior Percentage for Pool 2A or Pool 2B exceeds the initial related Senior
Percentage for such Mortgage Pool, the Group 2 Senior Prepayment Percentage for
each of Pool 2A and Pool 2B for that Distribution Date shall again equal 100%.
     Notwithstanding the above, if on any Distribution Date the Group 2 Two
Times Test is satisfied on any Distribution Date (i) before the Distribution
Date in June 2010, the Group 2 Senior Prepayment Percentage with respect to each
of Pool 2A and Pool 2B shall equal the related Senior Percentage for such
Distribution Date plus 50% of an amount equal to the 100% minus the related
Senior Percentage for such Distribution Date and (ii) on or after the
Distribution Date in June 2010, the Group 2 Senior Prepayment Percentage shall
equal the related Senior Percentage for such Distribution Date. In addition, if
on any Distribution Date the allocation to the Group 2 Senior Certificates then
entitled to distributions of principal of full and partial principal prepayments
and other amounts in the percentage required above would reduce the aggregate of
the Class Principal Amounts of those Certificates to below zero, the Group 2
Senior Prepayment Percentage for such Distribution Date shall be limited to the
percentage necessary to reduce each such Class Principal Amount to zero.
     Group 2 Step Down Conditions: As of the first Distribution Date as to which
any decrease in any Group 2 Senior Prepayment Percentage applies, (i) the
aggregate outstanding Stated Principal Balance of all Mortgage Loans in Pool 2A
and Pool 2B (in the aggregate) that
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

21



--------------------------------------------------------------------------------



 



are 60 days or more Delinquent (including such Mortgage Loans in REO,
foreclosure and bankruptcy status) (averaged over the preceding six-month
period), as a percentage of the aggregate of the Class Principal Amounts of the
Group 2 Subordinate Certificates on such Distribution Date, does not equal or
exceed 50% and (ii) cumulative Realized Losses with respect to Pool 2A and Pool
2B (in the aggregate) do not exceed (a) with respect to each Distribution Date
from June 2014 through May 2015, 30% of the Original Group 2 Subordinate
Class Principal Amount, (b) with respect to each Distribution Date from
June 2015 through May 2016, 35% of the Original Group 2 Subordinate Class
Principal Amount, (c) with respect to each Distribution Date from June 2016
through May 2017, 40% of the Original Group 2 Subordinate Class Principal
Amount, (d) with respect to each Distribution Date from June 2017 through
May 2018, 45% of the Original Group 2 Subordinate Class Principal Amount and
(e) with respect to each Distribution Date from and after June 2018, 50% of the
Original Group 2 Subordinate Class Principal Amount.
     Group 2 Subordinate Certificate: Any Class 2-B1, Class 2-B2, Class 2-B3,
Class 2-B4, Class 2-B5 or Class 2-B6 Certificate.
     Group 2 Subordinate Net WAC: For any Distribution Date, the weighted
average of the Pool 2A Net WAC (weighted on the basis of the Pool 2A Subordinate
Amount) and the Pool 2B Net WAC (weighted on the basis of the Pool 2B
Subordinate Amount), immediately prior to such Distribution Date.
     Group 2 Subordinate Certificate Writedown Amount: The amount described in
Section 5.03(d).
     Group 2 Two Times Test: As to Pool 2A and Pool 2B and any Distribution
Date, (i) the Group 2 Aggregate Subordinate Percentage is at least two times the
Group 2 Aggregate Subordinate Percentage as of the Closing Date; (ii) the
aggregate outstanding Stated Principal Balance of all Mortgage Loans in Pool 2A
and Pool 2B (in the aggregate) that are 60 days or more Delinquent (including
such Mortgage Loans in REO, foreclosure and bankruptcy status) (averaged over
the preceding six month period), as a percentage of the aggregate of the
Class Principal Amounts of the Group 2 Subordinate Certificates on such
Distribution Date, does not equal or exceed 50%; and (iii) on or prior to the
Distribution Date in May 2010, cumulative Realized Losses with respect to Pool
2A and Pool 2B (in the aggregate) do not exceed 20% of the aggregate Original
Group 2 Subordinate Class Principal Amount, and thereafter, cumulative Realized
Losses with respect to Pool 2A and Pool 2B (in the aggregate) do not exceed 30%
of the Original Group 2 Subordinate Class Principal Amount.
     Group 2 Upper-Tier REMIC: As described in the Preliminary Statement to this
Agreement.
     Group 2A Senior Certificate: Any Class 2A-A1, Class 2-AR or Class 2-LTR
Certificate.
     Group 2B Senior Certificate: Any Class 2B-A1 Certificate.
     Holder or Certificateholder: The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

22



--------------------------------------------------------------------------------



 



giving any consent pursuant to this Agreement, any Certificate registered in the
name of the Depositor, the Trustee, the Master Servicer, the Securities
Administrator and any Servicer, or any Affiliate thereof shall be deemed not to
be outstanding in determining whether the requisite percentage necessary to
effect any such consent has been obtained, except that, in determining whether
the Trustee shall be protected in relying upon any such consent, only
Certificates which a Responsible Officer of the Trustee knows to be so owned
shall be disregarded. The Trustee, the Certificate Registrar and the Securities
Administrator may request and conclusively rely on certifications by the
Depositor, the Master Servicer, the Securities Administrator or any Servicer in
determining whether any Certificates are registered to an Affiliate of the
Depositor, the Master Servicer, the Securities Administrator or any Servicer.
     HUD: The United States Department of Housing and Urban Development, or any
successor thereto.
     Independent: When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X. When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
     Index: As to each Mortgage Loan, the index from time to time in effect for
adjustment of the Mortgage Rate as set forth as such on the related Mortgage
Note.
     Initial One-Month LIBOR Rate: 5.32%.
     Initial Trust Receipt. With respect to any Mortgage Loan, as defined in the
Custody Agreement.
     Insurance Policy: With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.
     Insurance Proceeds: Proceeds paid by any Insurance Policy (excluding
proceeds required to be applied to the restoration and repair of the related
Mortgaged Property or released to the Mortgagor), in each case other than any
amount included in such Insurance Proceeds in respect of Insured Expenses and
(i) the proceeds from any Limited Purpose Surety Bond.
     Insured Expenses: Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.
     Interest Distribution Amount: For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls.
Any such shortfalls and reductions shall be allocated among (i) the Group 1
Certificates proportionately based on the amount of Net Prepayment Interest
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

23



--------------------------------------------------------------------------------



 



Shortfalls and Relief Act Shortfalls experienced by the Pool 1 and related
Current Interest otherwise distributable thereon on such Distribution Date,
(ii) the Group 2A Senior Certificates proportionately based on the amount of Net
Prepayment Interest Shortfalls and Relief Act Shortfalls experienced by the Pool
2A and related Current Interest otherwise distributable thereon on such
Distribution Date, (iii) the Group 2B Senior Certificates proportionately based
on the amount of Net Prepayment Interest Shortfalls and Relief Act Shortfalls
experienced by Pool 2A and related Current Interest otherwise distributable
thereon on such Distribution Date and (iv) the Group 2 Subordinate Certificates,
proportionately based on the amount of Net Prepayment Interest Shortfalls and
Relief Act Shortfalls experienced by Pool 2A and Pool 2B (in the aggregate), and
interest accrued on their Apportioned Principal Balances before taking into
account any reductions in such amounts from shortfalls for that Distribution
Date.
     Interest-Only Certificates: Any of the Class 1-XA or Class 1-XB
Certificates.
     Interest Shortfall: As to any Class of Certificates and any Distribution
Date, (i) the amount by which the Interest Distribution Amount for such Class on
such Distribution Date and all prior Distribution Dates exceeds (ii) amounts
distributed in respect thereof to such Class on prior Distribution Dates.
     Interest Transfer Amount: With respect to any Distribution Date and for any
Undercollateralized Group, an amount equal to one month’s interest on the
applicable Principal Transfer Amount at the Pool 2A Net WAC (if Pool 2A is an
Undercollateralized Group) or the Pool 2B Net WAC (if Pool 2B is an
Undercollateralized Group), plus any interest accrued on such
Undercollateralized Group remaining unpaid from prior Distribution Dates.
     Intervening Assignments: The original intervening assignments of the
Mortgage, notices of transfer or equivalent instrument.
     Item 1123 Certificate: As defined in Section 6.22.
     Latest Possible Maturity Date: The Distribution Date occurring in
June 2037.
     LIBOR Business Day: Any day on which banks in London, England and The City
of New York are open and conducting transactions in foreign currency and
exchange.
     LIBOR Certificate: Any Class 1-A1, Class 1-A2, Class 1-A3, Class 1-B1 or
Class 1-B2 Certificate.
     LIBOR Determination Date: With respect to each Class of LIBOR Certificates
and any Distribution Date, the second LIBOR Business Day immediately preceding
the commencement of the Accrual Period related to such Distribution Date.
     Limited Purpose Surety Bond: Any Limited Purpose Surety Bond listed in
Exhibit G.
     Liquidated Mortgage Loan: With respect to any Distribution Date, a
defaulted Mortgage Loan (including any REO Property) which was liquidated in the
calendar month preceding the month of such Distribution Date and as to which the
related Servicer has certified (in accordance
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

24



--------------------------------------------------------------------------------



 



with its Servicing Agreement) that it has received all amounts it expects to
receive in connection with the liquidation of such Mortgage Loan including the
final disposition of an REO Property.
     Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.
     Loan-To-Value Ratio: With respect to any Mortgage Loan and as to any date
of determination, the fraction (expressed as a percentage) the numerator of
which is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.
     Lower-Tier Interest: Any one of the interests in a Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.
     Lower-Tier REMIC: Any of the Group 1 Lower-Tier REMIC or Group 2 Lower-Tier
REMIC.
     Margin: As to each Mortgage Loan, the percentage amount set forth on the
related Mortgage Note added to the Index in calculating the Mortgage Rate
thereon.
     Master Servicer: Wells Fargo Bank, N.A., a national banking association
organized under the laws of the United States in its capacity as Master Servicer
and any Person succeeding as Master Servicer hereunder or any successor in
interest, or if any successor master servicer shall be appointed as herein
provided, then such successor master servicer.
     Master Servicing Fee: With respect to any Distribution Date, an amount
equal to the product of one-twelfth of the Master Servicing Fee Rate and the
Stated Principal Balance of each Mortgage Loan as of the first day of the
related Due Period.
     Master Servicing Fee Rate: 0.005% per annum.
     Maximum Rate: As to any Mortgage Loan, the maximum rate set forth on the
related Mortgage Note at which interest can accrue on such Mortgage Loan.
     MERS: Mortgage Electronic Registration Systems, Inc., or its successors or
assigns.
     MERS Designated Mortgage Loan: Each Mortgage Loan that has been originated
in the name of, or assigned to, MERS and registered under the MERS System.
     MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.
     Middle-Tier Interest: Not applicable.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

25



--------------------------------------------------------------------------------



 



     Middle-Tier REMIC: Not applicable.
     Moody’s: Moody’s Investors Service, Inc., or any successor in interest.
     Mortgage: A mortgage, deed of trust or other instrument encumbering a fee
simple interest in real property securing a Mortgage Note, together with
improvements thereto.
     Mortgage Documents: With respect to each Mortgage Loan, the mortgage
documents required to be delivered to the Custodian pursuant to the Custody
Agreement.
     Mortgage Loan: A Mortgage and the related notes or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Replacement Loan and REO Property), including without limitation, each Mortgage
Loan listed on the Mortgage Loan Schedule, as amended from time to time.
     Mortgage Loan Purchase and Sale Agreement: The mortgage loan purchase and
sale agreement, dated as of May 1, 2007, between the Seller and the Depositor.
     Mortgage Loan Schedule: The schedule attached hereto as Schedule A, which
shall identify each Mortgage Loan, as such schedule may be amended by the
Depositor or the Servicer from time to time to reflect the addition of
Replacement Mortgage Loans to, or the deletion of Deleted Mortgage Loans from,
the Trust Fund. Such schedule shall, among other things (i) designate the
Servicer servicing such Mortgage Loan and the applicable Servicing Fee Rate (and
the rate of any subservicing fee, if applicable); (ii) identify the designated
Mortgage Pool in which such Mortgage Loan is included; (iii) separately identify
the Mortgage Loans with Mortgage Rates that adjust based on the one-month LIBOR
index, six-month LIBOR index, one-year CMT index, six-month CMT index and
one-year LIBOR index; (iv) separately identify Additional Collateral Mortgage
Loans; and (v) designate the rate of any lender-paid Primary Mortgage Insurance
Policy.
     Mortgage Note: The original executed note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage under a Mortgage Loan.
     Mortgage Pool: Each of Pool 1, Pool 2A and Pool 2B.
     Mortgaged Property: The underlying property, including any Additional
Collateral, securing a Mortgage Loan which, with respect to a Cooperative Loan,
is the related Cooperative Shares and Property Lease.
     Mortgage Rate: As to any Mortgage Loan, the annual rate of interest borne
by the related Mortgage Notes.
     Mortgagor: The obligor on a Mortgage Note.
     MT-R Interest: Not applicable.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

26



--------------------------------------------------------------------------------



 



     Net Liquidation Proceeds: With respect to any Liquidated Mortgage Loan or
any other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicer Advances, related Servicing Fees and/or
Master Servicing Fees and any other accrued and unpaid servicing fees received
and retained in connection with the liquidation of such Mortgage Loan or
Mortgaged Property.
     Net Mortgage Rate: With respect to any Mortgage Loan and any Distribution
Date, the related Mortgage Rate as of the Due Date in the month preceding the
month of such Distribution Date reduced by the Aggregate Expense Rate for such
Mortgage Loan.
     Net Prepayment Interest Shortfall: With respect to any Mortgage Loan and
any Distribution Date, the amount by which any Prepayment Interest Shortfall for
such date exceeds the amount of Compensating Interest Payment paid by the Master
Servicer and related amounts paid by the applicable Servicer in respect of such
shortfall.
     Net WAC Shortfall: For any Class of LIBOR Certificates and any Distribution
Date, the sum of:

  (i)   the excess, if any, of the amount that would have been the Current
Interest for such Class if the Certificate Interest Rate for such Class were
calculated without regard to clause (ii) in the definition thereof, over the
actual Current Interest for such Class for such Distribution Date;     (ii)  
any excess described in clause (i) above remaining unpaid from prior
Distribution Dates; and     (iii)   interest for the applicable Accrual Period
on the amount described in clause (ii) above based on the applicable Certificate
Interest Rate (determined without regard to clause (ii) in the definition
thereof).

     Non-Book-Entry Certificate: Any Certificate other than a Book-Entry
Certificate.
     Non-permitted Foreign Holder: As defined in Section 3.03(g).
     Nonrecoverable Advance: Any portion of an Advance or Servicer Advance
previously made or proposed to be made by the Master Servicer and/or a Servicer
(as certified in an Officer’s Certificate of the Servicer), which in the good
faith judgment of such party, shall not be ultimately recoverable by such party
from the related Mortgagor, related Liquidation Proceeds or otherwise.
     Non-Upper-Tier REMIC: As defined in Section 10.01(d).
     Non-U.S. Person: Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

27



--------------------------------------------------------------------------------



 



     Notional Amount: With respect to any Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.
     Officer’s Certificate: A certificate signed by two Authorized Officers of
the Depositor or the Chairman of the Board, any Vice Chairman, the President,
any Vice President or any Assistant Vice President of the Master Servicer or the
Securities Administrator, and in each case delivered to the Trustee or the
Securities Administrator, as provided in this Agreement.
     Officer’s Certificate of the Servicer: A certificate (i) signed by the
Chairman of the Board, the Vice Chairman of the Board, the President, a Managing
Director, a Vice President (however denominated), an Assistant Vice President,
the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant
Secretaries of a Servicer, or (ii) if provided for herein, signed by a Servicing
Officer, as the case may be, and delivered to the Trustee, the Securities
Administrator or the Master Servicer, as required hereby.
     One-Month LIBOR: With respect to the first Accrual Period, the Initial
One-Month LIBOR Rate. With respect to each subsequent Accrual Period, a per
annum rate determined on the LIBOR Determination Date for the LIBOR Certificates
in the following manner by the Securities Administrator on the basis of the
“Interest Settlement Rate” set by the BBA for one-month United States dollar
deposits, as such rates appear on the Telerate Page 3750, as of 11:00 a.m.
(London time) on such LIBOR Determination Date.
     (a) If on such a LIBOR Determination Date, the BBA’s Interest Settlement
Rate does not appear on the Telerate Page 3750 as of 11:00 a.m. (London time),
or if the Telerate Page 3750 is not available on such date, the Securities
Administrator will obtain such rate from Reuters Monitor Money Rates Service
“page LIBOR01” or Bloomberg L.P. page “BBAM.” If such rate is not published for
such LIBOR Determination Date, One-Month LIBOR for such date will be the most
recently published Interest Settlement Rate. In the event that the BBA no longer
sets an Interest Settlement Rate, the Securities Administrator will designate an
alternative index that has performed, or that the Securities Administrator
expects to perform, in a manner substantially similar to the BBA’s Interest
Settlement Rate. The Securities Administrator will select a particular index as
the alternative index only if it receives an Opinion of Counsel, which opinion
shall be an expense reimbursed from the Distribution Account, that the selection
of such index will not cause any of the REMICs to lose their classification as
REMICs for federal income tax purposes.
     (b) The establishment of One-Month LIBOR by the Securities Administrator
and the Securities Administrator’s subsequent calculation of the Certificate
Interest Rate applicable to the LIBOR Certificates for the relevant Accrual
Period, in the absence of manifest error, will be final and binding.
     Opinion of Counsel: A written opinion of counsel, reasonably acceptable in
form and substance to the Trustee, the Securities Administrator or the Master
Servicer, as required hereby, and who may be in-house or outside counsel to the
Depositor, the Master Servicer, the Securities Administrator or the Trustee but
which must be Independent outside counsel with respect to any
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

28



--------------------------------------------------------------------------------



 



such opinion of counsel concerning the transfer of any Residual Certificate or
concerning certain matters with respect to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or the taxation, or the federal
income tax status, of each REMIC.
     Original Applicable Credit Support Percentage: With respect to the Group 1
Subordinate Certificates and the Group 2 Subordinate Certificates, the related
Applicable Credit Support Percentage as of the Closing Date, which shall be
equal to the approximate percentage set forth in the table below opposite the
Class designation of each such Class of Subordinate Certificates:
Group 1 Subordinate Certificates

         
Class 1-B1
    2.00 %
Class 1-B2
    1.65 %
Class 1-B3
    1.35 %
Class 1-B4
    0.40 %
Class 1-B5
    0.25 %
Class 1-B6
    0.10 %

Group 2 Subordinate Certificates

         
Class 2-B1
    4.00 %
Class 2-B2
    2.25 %
Class 2-B3
    1.50 %
Class 2-B4
    1.00 %
Class 2-B5
    0.60 %
Class 2-B6
    0.25 %

     Original Group 1 Subordinate Class Principal Amount: The aggregate of the
initial Class Principal Amounts of the Group 1 Subordinate Certificates as of
the Closing Date.
     Original Group 2 Subordinate Class Principal Amount: The aggregate of the
initial Class Principal Amounts of the Group 2 Subordinate Certificates as of
the Closing Date.
     Overcollateralized Group: On any Distribution Date, the Group 2A Senior
Certificates, if Pool 2B is the Undercollateralized Group, or the Group 2B
Senior Certificates, if Pool 2A is the Undercollateralized Group.
     Paying Agent: Any paying agent appointed pursuant to Section 3.08. The
initial Paying Agent shall be the Securities Administrator under this Agreement.
     Percentage Interest: With respect to any Certificate, its percentage
interest in the undivided beneficial ownership interest in the Trust Fund
evidenced by all Certificates of the same Class as such Certificate. With
respect to any Certificate, other than an Interest-Only Certificate, if
applicable, or the Class 1-AR, Class 1-LTR, Class 2-AR and Class 2-LTR
Certificates, the Percentage Interest evidenced thereby shall equal the initial
Certificate Principal Amount thereof divided by the initial Class Principal
Amount of all Certificates of the same
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

29



--------------------------------------------------------------------------------



 



Class. With respect to each of the Class 1-AR, Class 1-LTR, Class 2-AR and
Class 2-LTR Certificates, the Percentage Interest evidenced thereby shall be as
specified on the face thereof, or otherwise, be equal to 100%. With respect to
any Interest-Only Certificate, the Percentage Interest evidenced thereby shall
equal its initial Notional Amount as set forth on the face thereof divided by
the initial Class Notional Amount of such Class.
     Permitted Investments: At any time, any one or more of the following
obligations and securities:
     (i) obligations of the United States or any agency thereof, provided that
such obligations are backed by the full faith and credit of the United States;
     (ii) general obligations of or obligations guaranteed by any state of the
United States or the District of Columbia receiving the highest long-term debt
rating of each Rating Agency, or such lower rating as shall not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by
the Rating Agencies, as evidenced by a signed writing delivered by each Rating
Agency;
     (iii) commercial or finance company paper which is then receiving the
highest commercial or finance company paper rating of each Rating Agency rating
such paper, or such lower rating as shall not result in the downgrading or
withdrawal of the ratings then assigned to the Certificates by the Rating
Agencies, as evidenced by a signed writing delivered by each Rating Agency;
     (iv) certificates of deposit, demand or time deposits, or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States or of any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or long-term unsecured debt obligations
of such depository institution or trust company (or in the case of the principal
depository institution in a holding company system, the commercial paper or
long-term unsecured debt obligations of such holding company, but only if
Moody’s is not the applicable Rating Agency) are then rated one of the two
highest long-term and the highest short-term ratings of each Rating Agency for
such securities, or such lower ratings as shall not result in the downgrading or
withdrawal of the ratings then assigned to the Certificates by the Rating
Agencies, as evidenced by a signed writing delivered by each Rating Agency;
     (v) demand or time deposits or certificates of deposit issued by any bank
or trust company or savings institution to the extent that such deposits are
fully insured by the FDIC;
     (vi) guaranteed reinvestment agreements issued by any bank, insurance
company or other corporation acceptable to the Rating Agencies at the time of
the issuance of such agreements, as evidenced by a signed writing delivered by
each Rating Agency;
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

30



--------------------------------------------------------------------------------



 



     (vii) repurchase obligations with respect to any security described in
clauses (i) and (ii) above, in either case entered into with a depository
institution or trust company (acting as principal) described in clause
(iv) above;
     (viii) securities (other than stripped bonds, stripped coupons or
instruments sold at a purchase price in excess of 115% of the face amount
thereof) bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States or any state thereof which, at
the time of such investment, have one of the two highest long-term ratings of
each Rating Agency (except if the Rating Agency is Moody’s, such rating shall be
the highest commercial paper rating of Moody’s for any such series), or such
lower rating as shall not result in the downgrading or withdrawal of the ratings
then assigned to the Certificates by the Rating Agencies, as evidenced by a
signed writing delivered by each Rating Agency;
     (ix) interests in any money market fund which at the date of acquisition of
the interests in such fund and throughout the time such interests are held in
such fund has the highest applicable rating by each Rating Agency rating such
fund or such lower rating as shall not result in a change in the rating then
assigned to the Certificates by each Rating Agency as evidenced by a signed
writing delivered by each Rating Agency, including funds for which the Trustee,
the Master Servicer, the Securities Administrator or any of its Affiliates is
investment manager or adviser;
     (x) short-term investment funds sponsored by any trust company or national
banking association incorporated under the laws of the United States or any
state thereof which on the date of acquisition has been rated by each applicable
Rating Agency in their respective highest applicable rating category or such
lower rating as shall not result in a change in the rating then specified stated
maturity and bearing interest or sold at a discount acceptable to each Rating
Agency as shall not result in the downgrading or withdrawal of the ratings then
assigned to the Certificates by the Rating Agencies as evidenced by a signed
writing delivered by each Rating Agency; and
     (xi) such other investments having a specified stated maturity and bearing
interest or sold at a discount acceptable to the Rating Agencies as shall not
result in the downgrading or withdrawal of the ratings then assigned to the
Certificates by the Rating Agencies as evidenced by a signed writing delivered
by each Rating Agency;
provided, that no such instrument shall be a Permitted Investment if (i) such
instrument evidences the right to receive interest only payments with respect to
the obligations underlying such instrument, (ii) such instrument would require
the Depositor to register as an investment company under the Investment Company
Act of 1940, as amended or (iii) the rating of such instrument contains a “t” or
“r” notation therein.
     Person: Any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

31



--------------------------------------------------------------------------------



 



     Plan: An employee benefit plan or other retirement arrangement which is
subject to Section 406 of ERISA and/or Section 4975 of the Code or any entity
whose underlying assets include such plan’s or arrangement’s assets by reason of
their investment in the entity.
     Plan Asset Regulations: The Department of Labor regulations set forth in 29
C.F.R. 2510.3-101.
     Pool 1: The aggregate of Mortgage Loans identified on the Mortgage Loan
Schedule as being included in Pool 1.
     Pool 1 Mortgage Loan: Any Mortgage Loan in Pool 1.
     Pool 1 Net WAC: With respect to any Distribution Date, the weighted average
of the Net Mortgage Rates of the Pool 1 Mortgage Loans as of the first day of
the calendar month immediately preceding the calendar month of such Distribution
Date, weighted on the basis of their Stated Principal Balances.
     Pool 2A: The aggregate of Mortgage Loans identified on the Mortgage Loan
Schedule as being included in Pool 2A.
     Pool 2A Mortgage Loan: Any Mortgage Loan in Pool 2A.
     Pool 2A Net WAC: With respect to any Distribution Date, the weighted
average of the Net Mortgage Rates of the Pool 2A Mortgage Loans as of the first
day of the calendar month immediately preceding the calendar month of such
Distribution Date, weighted on the basis of their Stated Principal Balances.
     Pool 2A Subordinate Amount: For any Distribution Date, the excess of the
Aggregate Stated Principal Balance of the Pool 2A Mortgage Loans over the
aggregate of the Class Principal Amounts of the Group 2A Senior Certificates
immediately before such Distribution Date.
     Pool 2B: The aggregate of Mortgage Loans identified on the Mortgage Loan
Schedule as being included in Pool 2B.
     Pool 2B Mortgage Loan: Any Mortgage Loan in Pool 2B.
     Pool 2B Net WAC: With respect to any Distribution Date, the weighted
average of the Net Mortgage Rates of the Pool 2B Mortgage Loans as of the first
day of the calendar month immediately preceding the calendar month of such
Distribution Date, weighted on the basis of their Stated Principal Balances.
     Pool 2B Subordinate Amount: For any Distribution Date, the excess of the
Aggregate Stated Principal Balance of the Pool 2B Mortgage Loans over the
aggregate of the Class Principal Amounts of the Group 2B Senior Certificates
immediately before such Distribution Date.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

32



--------------------------------------------------------------------------------



 



     Pool Percentage: With respect to each Mortgage Pool and any Distribution
Date, a fraction, expressed as a percentage, the numerator of which is the
Aggregate Stated Principal Balance of such Mortgage Pool, and the denominator of
which is the sum of the Aggregate Stated Principal Balances of all of the
Mortgage Pools as of such Due Date.
     Pool Subordinate Amount: Either of the Pool 2A Subordinate Amount or the
Pool 2B Subordinate Amount.
     Prepayment Interest Shortfall: With respect to any full or partial
Principal Prepayment of a Mortgage Loan, the excess, if any, of (i) one full
month’s interest at the applicable Mortgage Rate on the Stated Principal Balance
of such Mortgage Loan immediately prior to such Principal Prepayment over
(ii) the amount of interest actually received with respect to such Mortgage Loan
in connection with such Principal Prepayment.
     Prepayment Period: With respect to each Distribution Date, the calendar
month immediately preceding the month in which the Distribution Date occurs.
     Primary Mortgage Insurance Policy: Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.
     Principal Distribution Amount: With respect to any Mortgage Pool and any
Distribution Date, the sum of (a) each Scheduled Payment of principal collected
or advanced on the related Mortgage Loans (before taking into account any
Deficient Valuations or Debt Service Reductions) and due during the related Due
Period, (b) that portion of the Purchase Price representing principal of any
Mortgage Loans in such Mortgage Pool purchased in accordance with Section 2.04
hereof and received during the related Prepayment Period, (c) the principal
portion of any related Substitution Amount received during the related
Prepayment Period, (d) any Subsequent Recoveries and the principal portion of
all Insurance Proceeds received during the related Prepayment Period with
respect to Mortgage Loans in such Mortgage Pool that are not yet Liquidated
Mortgage Loans, (e) the principal portion of all Net Liquidation Proceeds
received during the related Prepayment Period with respect to Liquidated
Mortgage Loans in such Mortgage Pool, (f) the principal portion of the proceeds
of any Additional Collateral with respect to the Mortgage Loans in such Mortgage
Pool, (g) the principal portion of all partial and full principal prepayments of
Mortgage Loans in such Mortgage Pool applied by the Servicers during the related
Prepayment Period and (h) on the Distribution Date on which the Group 1
Certificates are to be redeemed pursuant to Article X hereof, that portion of
the Redemption Price in respect of principal for Pool 1, and on the Distribution
Date on which the Group 2 Certificates are to be redeemed pursuant to Article X
hereof, that portion of the Redemption Price in respect of principal for Pool 2A
and Pool 2B.
     Principal Prepayment: Any Mortgagor payment of principal or other recovery
of principal on a Mortgage Loan that is recognized as having been received or
recovered in advance of its scheduled Due Date and applied to reduce the
principal balance of the Mortgage Loan in accordance with the terms of the
Mortgage Note or the Servicing Agreement.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

33



--------------------------------------------------------------------------------



 



     Principal Prepayment In Full: Any Principal Prepayment of the entire
principal balance of the Mortgage Loans.
     Principal Transfer Amount: For any Distribution Date and for any
Undercollateralized Group, the excess, if any, of the aggregate of the
Class Principal Amounts of the Senior Certificates related to such
Undercollateralized Group immediately prior to such Distribution Date, over the
Aggregate Stated Principal Balance of the Mortgage Pool related to such
Undercollateralized Group immediately prior to such Distribution Date.
     Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.
     Proprietary Lease: With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.
     Prospectus: The prospectus supplement dated May 23, 2007 and the
accompanying prospectus dated July 26, 2006, relating to the Class 1-A1,
Class 1-A2, Class 1-A3, Class 1-XA, Class 1-XB, Class 1-AR, Class 2A-A1,
Class 2B-A1, Class 2-AR, Class 1-B1, Class 1-B2, Class 1-B3, Class 2-B1,
Class 2-B2 and Class 2-B3 Certificates, together with any supplement thereto.
     Purchase Agreement: Each mortgage purchase agreement listed in Exhibit F
hereto, as each such agreement has been modified by the related Acknowledgement.
     Purchase Price: With respect to any Mortgage Loan required or permitted to
be purchased by the Seller or Depositor pursuant to this Agreement, by the
Servicers pursuant to the Servicing Agreements, or by the Seller pursuant to the
Purchase Agreements, an amount equal to the sum of (i) 100% of the unpaid
principal balance of the Mortgage Loan on the date of such purchase,
(ii) accrued interest thereon at the applicable Net Mortgage Rate from the date
through which interest was last paid by the Mortgagor to the Due Date in the
month in which the Purchase Price is to be distributed to Certificateholders, or
such other amount as may be specified in the related Servicing Agreement or
Purchase Agreement and (iii) the amount of any costs and damages incurred by the
Trust Fund as a result of any violation of any applicable federal, state, or
local predatory or abusive lending law arising from or in connection with the
origination of such Mortgage Loan.
     Rapid Prepayment Conditions: As to any Distribution Date, if (1) Group 2
Aggregate Subordinate Percentage on such date is less than 200% of the Group 2
Aggregate Subordinate Percentage on the Closing Date; or (2) the outstanding
Stated Principal Balance of the Mortgage Loans in Pool 2A or Pool 2B that are
60 days or more Delinquent (including such Mortgage Loans in REO, foreclosure
and bankruptcy status) (averaged over the preceding six month period), as a
percentage of the Pool Subordinate Amount of such Mortgage Pool, is greater than
or equal to 50%.
     Rating Agency: Each of Fitch Ratings, Moody’s and S&P.
     Realized Loss: With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan) as of the date of such
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

34



--------------------------------------------------------------------------------



 



liquidation, equal to (i) the Stated Principal Balance of the Liquidated
Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Net
Mortgage Rate from the Due Date as to which interest was last paid or advanced
(and not reimbursed) to Certificateholders up to the Due Date in the month in
which Liquidation Proceeds are required to be distributed on the Stated
Principal Balance of such Liquidated Mortgage Loan from time to time, minus
(iii) the Liquidation Proceeds and the proceeds of any Additional Collateral, if
any, received during the month in which such liquidation occurred, to the extent
applied as recoveries of interest at the Net Mortgage Rate and to principal of
the Liquidated Mortgage Loan. With respect to each Mortgage Loan which has
become the subject of a Deficient Valuation, if the principal amount due under
the related Mortgage Note has been reduced, the difference between the principal
balance of the Mortgage Loan outstanding immediately prior to such Deficient
Valuation and the principal balance of the Mortgage Loan as reduced by the
Deficient Valuation.
     Record Date: As to any Distribution Date (i) with respect to the LIBOR
Certificates, the last Business Day preceding such Distribution Date (or the
Closing Date, in the case of the first Distribution Date) unless such
Certificates shall no longer be Book-Entry Certificates, in which case the
Record Date shall be the last Business Day of the month preceding the month of
such Distribution Date and (ii) in the case of all other Certificates (including
LIBOR Certificates that are subsequently reissued as Definitive Certificates),
the last Business Day of the month preceding the month of each Distribution Date
(or the Closing Date, in the case of the first Distribution Date).
     Redemption Price: With respect to any Class of Certificates to be redeemed,
an amount equal to 100% of the related Class Principal Amount of the
Certificates to be so redeemed, together with interest on such amount at the
applicable Certificate Interest Rate through the related Accrual Period
(excluding the amount of any unpaid Net WAC Shortfalls with respect to the LIBOR
Certificates), and including, the payment of all amounts relating to Pool 1 (in
the case of a redemption of the Group 1 Certificates) and all amounts relating
to Pool 2A and Pool 2B, in the aggregate (in the case of a redemption of the
Group 2 Certificates), in each case, including, without limitation, all
previously unreimbursed Advances and Servicer Advances and accrued and unpaid
Servicing Fees, payable or reimbursable to the Trustee, the Securities
Administrator, the Master Servicer and the Servicers pursuant to this Agreement
and the Servicing Agreements, or to the Custodian under the Custody Agreement
(to the extent such amounts are not paid to the Custodian by the Seller), as
applicable.
     Refinancing Mortgage Loan: Any Mortgage Loan originated in connection with
the refinancing of an existing mortgage loan.
     Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

35



--------------------------------------------------------------------------------



 



     Relevant Servicing Criteria: The Servicing Criteria applicable to each
party, as set forth on Exhibit N attached hereto. Multiple parties can have
responsibility for the same Relevant Servicing Criteria. With respect to a
Servicing Function Participant engaged by the Master Servicer, the Securities
Administrator or any Servicer, the term “Relevant Servicing Criteria” may refer
to a portion of the Relevant Servicing Criteria applicable to such parties.
     Relief Act Shortfalls: With respect to any Distribution Date and any
Mortgage Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which
(i) interest collectible on such Mortgage Loan for the most recently ended
calendar month is less than (ii) interest accrued thereon for such month
pursuant to the Mortgage Note.
     REMIC: Each pool of assets in the Trust Fund designated as a REMIC as
described in the Preliminary Statement to this Agreement.
     REMIC Provisions: The provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at sections 860A through
860G of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.
     REO Property: A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.
     Replacement Mortgage Loan: A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, as confirmed
in a Request for Release, substantially in the form attached to the Custody
Agreement, (i) have a Stated Principal Balance, after deduction of the principal
portion of the Scheduled Payment due in the month of substitution, not in excess
of, and not more than 10% less than, the Stated Principal Balance of the Deleted
Mortgage Loan; (ii) have a Maximum Rate not less than (and not more than two
percentage points greater than) the Maximum Rate of the Deleted Mortgage Loan;
(iii) have a gross margin not less than that of the Deleted Mortgage Loan and,
if Mortgage Loans equal to 1% or more of the balance of the related Mortgage
Pool as of the Cut-off Date have become Deleted Mortgage Loans, not more than
two percentage points more than that of the Deleted Mortgage Loan; (iv) have an
Effective Loan-to-Value Ratio or Loan-to-Value Ratio, as applicable, no higher
than that of the Deleted Mortgage Loan; (v) have Adjustment Dates that are no
more or less frequent than the Deleted Mortgage Loan; (vi) have a remaining term
to maturity no greater than (and not more than one year less than that of) the
Deleted Mortgage Loan; (vii) not permit conversion of the related Mortgage Rate
to a permanent fixed Mortgage Rate; (viii) not be a Cooperative Loan unless the
Deleted Mortgage Loan was a Cooperative Loan; (ix) have the same or better Fair,
Isaac & Company (FICO) credit score; (x) have an initial interest adjustment
date no earlier than five months before (and no later than five months after)
the initial adjustment date of the Deleted Mortgage Loan, (xi) comply with each
representation and warranty set forth in Article III of each Purchase Agreement;
and (xii) shall be accompanied by
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

36



--------------------------------------------------------------------------------



 



an Opinion of Counsel that such Replacement Mortgage Loan would not adversely
affect the REMIC status of the Trust Fund or would not otherwise be prohibited
by this Agreement.
     Reportable Event: As defined in Section 6.21(c)(i).
     Reporting Servicer: As defined in Section 6.21(b)(i).
     Required Reserve Fund Deposit: Each of the Class 1-XA Required Reserve Fund
Deposit and the Class 1-XB Required Reserve Fund Deposit.
     Reserve Fund: A fund created as part of the Trust Fund pursuant to
Section 5.06 of this Agreement (but which is not an asset of any REMIC)
consisting of the Class 1-XA Sub Account and the Class 1-XB Sub Account.
     Residual Certificate: Each of the Class 1-AR, Class 2-AR, Class 1-LTR and
Class 2-LTR Certificates.
     Responsible Officer: With respect to the Trustee, any officer in the
corporate trust department or similar group of the Trustee with direct
responsibility for the administration of this Agreement and also, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of his or her knowledge of and familiarity with the particular
subject.
     Restricted Certificate: Any Class B-4, Class B-5, Class B-6 or Class LT-R
Certificate.
     Restricted Global Security: As defined in Section 3.01(c).
     Restricted Holder: As defined in Section 3.03(d).
     Retained Certificates: Not applicable.
     Retained Mortgage File: Any file of mortgage loan documents maintained by
Wells Fargo Bank, N.A., in its capacity as Servicer, pursuant to the related
Servicing Agreement, prior to any Document Transfer Event.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor in interest.
     SAIF: The Saving’s Association Insurance Fund, or any successor thereto.
     Sarbanes Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission promulgated thereunder (including any
interpretations thereof by the Commission’s staff).
     Sarbanes-Oxley Certification: As defined in Section 6.21(e).
     Schedule of Exceptions: With respect to any Mortgage Loan, as defined in
the Custody Agreement.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

37



--------------------------------------------------------------------------------



 



     Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on
any Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreements, shall give effect to any
related Debt Service Reduction and any Deficient Valuation that affects the
amount of the monthly payment due on such Mortgage Loan.
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations thereunder.
     Securities Administrator: Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator, or any successor in interest,
or if any successor Securities Administrator shall be appointed as herein
provided, then such successor Securities Administrator. Wells Fargo Bank, N.A.
shall act as Securities Administrator for so long as it is Master Servicer under
this Agreement.
     Seller: RWT Holdings, Inc., a Delaware corporation.
     Senior Certificate: Any one of the Class 1-A1, Class 1-A2, Class 1-A3,
Class 1-XA, Class 1-XB, Class 1-AR, Class 1-LTR, Class 2A-A1, Class 2B-A1,
Class 2-AR or Class 2-LTR Certificates, as applicable.
     Senior Percentage: With respect to each Distribution Date and each Mortgage
Pool, (i) in the case of Pool 1, the percentage equivalent of a fraction, the
numerator of which is the aggregate of the Class Principal Amounts of the Group
1 Senior Certificates immediately prior to such Distribution Date, and the
denominator of which is the Aggregate Stated Principal Balance of Pool 1 for
such Distribution Date, (ii) in the case of Pool 2A, the percentage equivalent
of a fraction, the numerator of which is the aggregate of the Class Principal
Amounts of the Group 2A Senior Certificates immediately prior to such
Distribution Date, and the denominator of which is the Aggregate Stated
Principal Balance of Pool 2A for such Distribution Date and (iii) in the case of
Pool 2B, the percentage equivalent of a fraction, the numerator of which is the
aggregate of the Class Principal Amounts of the Group 2B Senior Certificates
immediately prior to such Distribution Date, and the denominator of which is the
Aggregate Stated Principal Balance of Pool 2B for such Distribution Date.
     Senior Prepayment Percentage: With respect to Pool 1 and any Distribution
Date, the Group 1 Senior Prepayment Percentage for such date; and with respect
to Pool 2A and Pool 2B and any Distribution Date, the Group 2 Senior Prepayment
Percentage for such date.
     Senior Principal Distribution Amount: With respect to each Mortgage Pool
and any Distribution Date, the sum of:
     (1) the related Senior Percentage of all amounts described in clause (a) of
the definition of “Principal Distribution Amount” for that Distribution Date;
     (2) with respect to each related Mortgage Loan which became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

38



--------------------------------------------------------------------------------



 



     (x) the related Senior Prepayment Percentage (i.e., the Group 1 Senior
Prepayment Percentage in the case of a Pool 1 Mortgage Loan and the Group 2
Senior Prepayment Percentage in the case of a Pool 2A Mortgage Loan or a Pool 2B
Mortgage Loan) of the Stated Principal Balance of that Mortgage Loan, and
     (y) Net Liquidation Proceeds allocable to principal received with respect
to that Mortgage Loan;
     (3) the related Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d) and (g) of the definition of “Principal Distribution
Amount” for that Mortgage Pool; and
     (4) any amounts described in clauses (1) through (3) that remain unpaid
with respect to the related Senior Certificates from prior Distribution Dates.
     Senior Termination Date: With respect to each of Pool 2A and Pool 2B, the
date on which the aggregate of the Class Principal Amounts of the Senior
Certificates related to such Mortgage Pool is reduced to zero.
     Servicers: Each Servicer under a Servicing Agreement.
     Servicer Advance: A “Servicing Advance” as defined in the applicable
Servicing Agreement.
     Servicer Remittance Date: The 18th day of each calendar month after the
initial issuance of the Certificates or, if such 18th day is not a Business Day,
the immediately preceding Business Day, commencing in June 2007.
     Service(s)(ing): In accordance with Regulation AB, the act of servicing and
administering the Mortgage Loans or any other assets of the Trust Fund by an
entity that meets the definition of “servicer” set forth in Item 1101 of
Regulation AB and is subject to the disclosure requirements set forth in
Item 1108 of Regulation AB. Any uncapitalized occurrence of this term shall have
the meaning commonly understood by participants in the residential
mortgage-backed securitization market.
     Servicing Agreement: Each agreement listed in Exhibit E, as such agreement
has been modified by the related Acknowledgement and as it may be amended or
supplemented from time to time as permitted hereunder.
     Servicing Criteria: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.
     Servicing Fee: As to any Distribution Date and each Mortgage Loan, an
amount equal to the product of (a) one-twelfth of the Servicing Fee Rate and
(b) the Stated Principal Balance of such Mortgage Loan as of the first day of
the related Due Period.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

39



--------------------------------------------------------------------------------



 



     Servicing Fee Rate: With respect to each Mortgage Loan and any Distribution
Date, the rate specified in the related Servicing Agreement.
     Servicing Function Participant: Any Subservicer or Subcontractor, other
than each Servicer, the Master Servicer and the Securities Administrator, that
is participating in the servicing function within the meaning of Regulation AB,
unless such Person’s activities relate only to 5% or less of the Mortgage Loans.
     Servicing Officer: Any officer of the Servicers involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name and
facsimile signature appear on a list of servicing officers furnished to the
Master Servicer by the Servicers on the Closing Date pursuant to the Servicing
Agreements, as such list may from time to time be amended.
     Startup Day: The day designated as such pursuant to Section 10.01(b)
hereof.
     Stated Principal Balance: As to any Mortgage Loan and Due Date, the unpaid
principal balance of such Mortgage Loan as of such Due Date as specified in the
amortization schedule at the time relating thereto (before any adjustment to
such amortization schedule by reason of any moratorium or similar waiver or
grace period) after giving effect to any previous partial Principal Prepayments
and Liquidation Proceeds allocable to principal (other than with respect to any
Liquidated Mortgage Loan) and to the payment of principal due on such Due Date
and irrespective of any delinquency in payment by the related Mortgagor.
     Sub Account: Each of the Class 1-XA Sub Account or the Class 1-XB Sub
Account, constituting the Reserve Fund.
     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of any Servicer (or a
Subservicer of any Servicer), the Master Servicer or the Securities
Administrator.
     Subordinate Certificate: Any of the Class 1-B1, Class 1-B2, Class 1-B3,
Class 1-B4, Class 1-B5, Class 1-B6, Class 2-B1, Class 2-B2, Class 2-B3,
Class 2-B4, Class 2-B5 or Class 2-B6 Certificates.
     Subordinate Class Percentage: As to any Distribution Date and any Class of
the Group 1 Subordinate Certificates or Group 2 Subordinate Certificates, a
fraction, expressed as a percentage, the numerator of which is the
Class Principal Amount of such Class on such date, and the denominator of which
is the aggregate of the Class Principal Amounts of the Group 1 Subordinate
Certificates or Group 2 Subordinate Certificates, respectively, on such date.
     Subordinate Percentage: With respect to each Mortgage Pool and any
Distribution Date, the difference between 100% and the related Senior Percentage
for such Mortgage Pool for such Distribution Date.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

40



--------------------------------------------------------------------------------



 



     Subordinate Prepayment Percentage: With respect to Pool 1 and any
Distribution Date, the difference between 100% and the Group 1 Senior Prepayment
Percentage for such date; and with respect to Pool 2A and Pool 2B and any
Distribution Date, the difference between 100% and the Group 2 Senior Prepayment
Percentage for such date.
     Subordinate Principal Distribution Amount: With respect to any Distribution
Date and each Mortgage Pool, an amount equal to the sum of:
     (1) the related Subordinate Percentage of all amounts described in clause
(a) of the definition of “Principal Distribution Amount” for that Distribution
Date;
     (2) with respect to each Mortgage Loan that became a Liquidated Mortgage
Loan during the related Prepayment Period the amount of the Net Liquidation
Proceeds allocated to principal received with respect thereto remaining after
application thereof pursuant to clause (2) of the definition of “Senior
Principal Distribution Amount” for that Distribution Date, up to the related
Subordinate Percentage of the Stated Principal Balance of such Mortgage Loan;
     (3) the related Subordinate Prepayment Percentage of all amounts described
in clauses (b), (c), (d) and (g) of the definition of “Principal Distribution
Amount” for that Mortgage Pool and that Distribution Date; and
     (4) any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid,
     minus, in the case of Pool 2A and Pool 2B only, the sum of:
     (a) any Principal Transfer Amount paid from the Available Distribution
Amount of such Mortgage Pool to the Undercollateralized Group; and
     (b) the amount of principal distributions made to the Senior Certificates
pursuant to Section 5.02(l).
     Subsequent Recovery: Any amount recovered by a Servicer with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses of the Servicer) with respect to which a Realized Loss was incurred
after the liquidation or disposition of such Mortgage Loan.
     Subservicer: Any Person that (i) services Mortgage Loans on behalf of any
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions required to be
performed under this Agreement, any related Servicing Agreement or any
sub-servicing agreement that are identified in Item 1122(d) of Regulation AB.
     Substitution Amount: As defined in the second paragraph of Section 2.04(b).
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

41



--------------------------------------------------------------------------------



 



     Tax Matters Person: The “tax matters person” as specified in the REMIC
Provisions which shall initially be the Holder of the Class 1-LTR or Class 2-LTR
Certificate, as described under Section 10.01(l).
     Telerate Page 3750: The display currently so designated as “Page 3750” on
the Bridge Telerate Service (or such other page selected by the Securities
Administrator as may replace Page 3750 on that service for the purpose of
displaying daily comparable rates on prices).
     Trust Fund: The corpus of the trust created pursuant to this Agreement,
consisting of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the Depositor’s rights assigned to the Trustee under the Purchase
Agreements and the Servicing Agreements and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Collection Accounts,
the Distribution Account, property that secured a Mortgage Loan, the pledge,
control and guaranty agreements and any Limited Purpose Surety Bond relating to
the Additional Collateral Mortgage Loans and the Reserve Fund.
     Trustee: HSBC Bank USA, National Association, a national banking
association organized and existing under the laws of the United States of
America and any Person succeeding the Trustee hereunder, or if any successor
trustee or any co-trustee shall be appointed as herein provided, then such
successor trustee and such co-trustee, as the case may be.
     Trustee Mortgage Files: With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee, and any Retained Mortgage File that is
delivered to the Custodian or the Trustee pursuant to Section 2.01(a) of this
Agreement.
     UCC: The Uniform Commercial Code as enacted in the relevant jurisdiction.
     Undercollateralized Group: With respect to any Distribution Date, the Group
2A Senior Certificates shall be the Undercollateralized Group if the aggregate
of the Class Principal Amounts of the Group 2A Senior Certificates is greater
than the Aggregate Stated Principal Balance of Pool 2A immediately prior to such
Distribution Date, and the Group 2B Senior Certificates shall be an
Undercollateralized Group if the aggregate of the Class Principal Amounts of the
Group 2B Senior Certificates is greater than the Aggregate Stated Principal
Balance of Pool 2B immediately prior to such Distribution Date.
     Underwriters: Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc
of America Securities LLC.
     Underwriter’s Exemption: Prohibited Transaction Exemption (“PTE”) 90-29 (55
Fed. Reg. 21459 (1990)) and PTE 93-31 (58 Fed. Reg. 28620 (1993)), respectively,
as most recently amended and restated by PTE 2007-5 (72 Fed. Reg. 13130
(March 20, 2007)), or any substantially similar administrative exemption granted
by the U.S. Department of Labor to the Underwriters.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

42



--------------------------------------------------------------------------------



 



     Underwriting Agreement: The Underwriting Agreement, dated May 23, 2007,
among the Seller, the Depositor and the Underwriters.
     Uniform Commercial Code: The Uniform Commercial Code as in effect in any
applicable jurisdiction from time to time.
     Upper-Tier REMIC: As described in the Preliminary Statement to this
Agreement.
     Voting Interests: The portion of the voting rights of all the Certificates
that is allocated to any Certificate for purposes of the voting provisions of
this Agreement. At all times during the term of this Agreement, 96.00% of all
Voting Interests shall be allocated to the Class 1-A1, Class 1-A2, Class 1-A3,
Class 2A-A1, Class 2B-A1, Class 1-B1, Class 1-B2, Class 1-B3, Class 1-B4,
Class 1-B5, Class 1-B6, Class 2-B1, Class 2-B2, Class 2-B3, Class 2-B4,
Class 2-B5 and Class 2-B6 Certificates. Voting Interests shall be allocated
among such Certificates based on the product of (i) 96.00% and (ii) the
fraction, expressed as a percentage, the numerator of which is the aggregate of
the Class Principal Amounts for all Classes then outstanding and the denominator
of which is the sum of the then-outstanding Aggregate Stated Principal Balances
of all Mortgage Pools. At all times during the term of this Agreement, 4.00% of
all Voting Interests shall be allocated to each of the Class 1-AR, Class 1-XA,
Class 1-XB and Class 2-AR, Certificates. Voting Interests shall be allocated
among such Certificates based on the product of (i) 1% and (ii) the fraction,
expressed as a percentage, the numerator of which is the aggregate of the
Class Principal Amounts of all Classes then outstanding and the denominator of
which is the then-outstanding sum of the Aggregate Stated Principal Balances of
all Mortgage Pools. The Class 1-LTR and Class 2-LTR Certificates shall not have
any voting rights.
     Section 1.02 Calculations Respecting Mortgage Loans.
     Calculations required to be made pursuant to this Agreement with respect to
any Mortgage Loan in the Trust Fund shall be made based upon current information
as to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Securities
Administrator as supplied to the Securities Administrator by the Master
Servicer. The Securities Administrator shall not be required to recompute,
verify or recalculate the information supplied to it by the Master Servicer or
any Servicer.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

43



--------------------------------------------------------------------------------



 



ARTICLE II
DECLARATION OF TRUST;
ISSUANCE OF CERTIFICATES
     Section 2.01 Creation and Declaration of Trust Fund; Conveyance of Mortgage
Loans.
     (a) Concurrently with the execution and delivery of this Agreement, the
Depositor does hereby transfer, assign, set over, deposit with and otherwise
convey to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in
trust, all the right, title and interest of the Depositor in and to the Trust
Fund. Such conveyance includes, without limitation, (i) the Mortgage Loans,
including the right to all payments of principal and interest received on or
with respect to the Mortgage Loans after the Cut-off Date (other than Scheduled
Payments due on or before such date), and all such payments due after such date
but received on or prior to such date and intended by the related Mortgagors to
be applied after such date; (ii) all of the Depositor’s right, title and
interest in and to all amounts from time to time credited to and the proceeds of
the Distribution Account, any Collection Accounts or any Escrow Account
established with respect to the Mortgage Loans; (iii) with respect to the
Mortgage Loans, to the extent set forth in the related Acknowledgements, the
Depositor’s rights under the Purchase Agreements and the Servicing Agreements
and all of the Depositor’s rights under Mortgage Loan Purchase and Sale
Agreement; (iv) all of the Depositor’s right, title or interest in REO Property
and the proceeds thereof; (v) all of the Depositor’s rights under any Insurance
Policies related to the Mortgage Loans; and (vi) the Depositor’s security
interest in any collateral pledged to secure the Mortgage Loans, including the
Mortgaged Properties and any Additional Collateral relating to the Additional
Collateral Mortgage Loans, including, but not limited to, the pledge, control
and guaranty agreements and any related Limited Purpose Surety Bond to have and
to hold, in trust; and the Trustee declares that, subject to the review provided
for in Section 2.02, it has received and shall hold the Trust Fund, as trustee,
in trust, for the benefit and use of the Holders of the Certificates and for the
purposes and subject to the terms and conditions set forth in this Agreement,
and, concurrently with such receipt, has caused to be executed, authenticated
and delivered to or upon the order of the Depositor, in exchange for the Trust
Fund, Certificates in the authorized denominations evidencing the entire
ownership of the Trust Fund.
     The foregoing sale, transfer, assignment, set-over, deposit and conveyance
does not and is not intended to result in the creation or assumption by the
Trustee of any obligation of the Depositor, the Seller or any other Person in
connection with the Mortgage Loans or any other agreement or instrument relating
thereto except as specifically set forth therein.
     Notwithstanding anything to the contrary contained herein, the parties
hereto acknowledge that the functions of the Trustee with respect to the
custody, acceptance, inspection and release of Mortgage Files, including but not
limited to certain insurance policies and documents contemplated by this
Agreement, and preparation and delivery of the certifications
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

44



--------------------------------------------------------------------------------



 



shall be performed by the Custodian pursuant to the terms and conditions of the
Custody Agreement.
     In connection with such transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee’s behalf, the following
documents or instruments with respect to each related Mortgage Loan (each, a
“Trustee Mortgage File”) so transferred and assigned:
     (i) with respect to each Mortgage Loan, the original Mortgage Note endorsed
without recourse in proper form to the order of the Trustee, or in blank (in
each case, with all necessary intervening endorsements, as applicable); provided
that any such endorsement may be stamped or generated electronically, if
acceptable under all applicable laws and regulations and the endorsing entity
had adopted appropriate authorizing resolutions prior to such stamped or
electronic endorsement.
     (ii) with respect to each Mortgage Loan (other than a Cooperative Loan),
the original mortgage, deed of trust or other instrument creating a first lien
on the underlying property securing the Mortgage Loan and bearing evidence that
such instrument has been recorded in the appropriate jurisdiction where the
Mortgaged Property is located (or, in lieu of the original of the Mortgage, a
true copy of the Mortgage certified by the originator, or a duplicate or
conformed copy of the Mortgage, together with a certificate of either the
closing attorney or an officer of the title insurer that issued the related
title insurance policy, certifying that such copy represents a true and correct
copy of the original and that such original has been or is currently submitted
to be recorded in the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located);
     (iii) with respect to each Mortgage Loan (other than a Cooperative Loan),
the Assignment of Mortgage in form and substance acceptable for recording in the
relevant jurisdiction, such assignment being either (A) in blank, without
recourse, or (B) or endorsed to “HSBC Bank USA, National Association, as Trustee
of the Sequoia Mortgage Trust 2007-2, Mortgage Pass-Through Certificates,
without recourse;” provided, that if the Mortgage Loan is a MERS Designated
Mortgage Loan, no Assignment of Mortgage shall be required;
     (iv) with respect to each Mortgage Loan (other than a Cooperative Loan),
the originals or certified copies of all Intervening Assignments of the
Mortgage, if any, with evidence of recording thereon, showing a complete chain
of title to the last endorsee, including any warehousing assignment;
     (v) with respect to each Mortgage Loan (other than a Cooperative Loan), any
assumption, modification, written assurance, substitution, consolidation,
extension or guaranty agreement, if applicable;
     (vi) with respect to each Mortgage Loan (other than a Cooperative Loan),
the original policy of title insurance (or a true copy thereof) with respect to
any such
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

45



--------------------------------------------------------------------------------



 



Mortgage Loan, or, if such policy has not yet been delivered by the insurer, the
title commitment or title binder to issue same;
     (vii) if the Mortgage Note or Mortgage or any other material document or
instrument relating to the Mortgage Loan has been signed by a person on behalf
of the Mortgagor, the original power of attorney or other instrument that
authorized and empowered such person to sign bearing evidence that such
instrument has been recorded, if so required, in the appropriate jurisdiction
where the Mortgaged Property is located (or, in lieu thereof, a duplicate or
conformed copy of such instrument, together with a certificate of receipt from
the recording office, certifying that such copy represents a true and complete
copy of the original and that such original has been or is currently submitted
to be recorded in the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located); and
     (viii) with respect to each Mortgage Loan which constitutes a Cooperative
Mortgage Loan:
     (a) the original loan and security agreement;
     (b) the original Cooperative Shares;
     (c) a stock power executed in blank by the person in whose name the
Cooperative Shares are issued;
     (d) the Proprietary Lease or occupancy agreement accompanied by an
assignment in blank of such proprietary lease;
     (e) the recognition agreement executed by the Cooperative Corporation,
which requires the Cooperative Corporation to recognize the rights of the lender
and its successors in interest and assigns, under the cooperative;
     (f) UCC1 financing statements with recording information thereon from the
appropriate governmental recording offices if necessary to perfect the security
interest of the Cooperative Mortgage Loan under the Uniform Commercial Code in
the jurisdiction in which the cooperative project is located, accompanied by
UCC3 financing statements executed in blank for recordation of the change in the
secured party thereunder;
     (g) the original policy of title insurance or with respect to any such
Cooperative Mortgage Loan, if such policy has not yet been delivered by the
insurer, the title commitment or title binder to issue same; and
     (h) Any guarantees, if applicable.
     Notwithstanding the foregoing, with respect to Mortgage Loans serviced by
Wells Fargo Bank, N.A., such Servicer shall hold the Retained Mortgage Files in
trust for the benefit of the Trustee pursuant to the related Servicing
Agreement. The possession of each Retained Mortgage
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

46



--------------------------------------------------------------------------------



 



File held by such Servicer is in a custodial capacity only. Within 60 days of
the occurrence of a Document Transfer Event, such Servicer shall, pursuant to
the related Servicing Agreement, deliver or cause to be delivered to and
deposited with the Trustee or to the corporate trust services division of the
Custodian the Retained Mortgage Files consisting of the following additional
items, as applicable: (i) the original mortgage with evidence of recording
indicated thereon (or, if such original recorded mortgage has not yet been
returned by the recording office, a copy thereof certified to be a true and
complete copy of such mortgage sent for recording) and (ii) the policies of
title insurance issued with respect to each applicable Mortgage Loan.
     (b) The Depositor shall cause Assignments of Mortgage with respect to each
Mortgage Loan other than a Cooperative Mortgage Loan to be completed in the form
specified in Section 2.01(a)(iii) above within 30 days of the Closing Date for
purpose of their recording; provided, however, that such Assignments of Mortgage
need not be recorded if, on or prior to the Closing Date, the Depositor
delivers, at its own expense, an Opinion of Counsel (which must be Independent
counsel) acceptable to the Trustee, the Securities Administrator and the Rating
Agencies, to the effect that recording in such states is not required to protect
the Trustee’s interest in the related Mortgage Loans. Subject to the preceding
sentence, as soon as practicable after the Closing Date (but in no event more
than 270 days thereafter except to the extent delays are caused by the
applicable recording office), the Depositor at its own expense and with the
cooperation of the applicable Servicer, shall cause to be properly recorded by
each Servicer in each public recording office where the related Mortgages are
recorded each Assignment of Mortgage endorsed in the form described in
Section 2.01(a)(iii) above with respect to each such Mortgage Loan.
     (c) In instances where a title insurance policy is required to be delivered
to the Trustee or the Custodian on behalf of the Trustee under
Sections 2.01(a)(vi) or 2.01(a)(viii)(g) above and is not so delivered, the
Depositor will provide a copy of such title insurance policy to the Trustee, or
to the Custodian on behalf of the Trustee, as promptly as practicable after the
execution and delivery hereof, but in any case within 180 days of the Closing
Date.
     (d) For Mortgage Loans (if any) that have been prepaid in full after the
Cut-off Date and prior to the Closing Date, the Depositor, in lieu of delivering
the above documents, herewith delivers to the Trustee, or to the Custodian on
behalf of the Trustee, an Officer’s Certificate which shall include a statement
to the effect that all amounts received in connection with such prepayment that
are required to be deposited in the Distribution Account pursuant to
Section 4.01 have been so deposited. All original documents that are not
delivered to the Trustee or the Custodian on behalf of the Trustee shall be held
by the Master Servicer or the applicable Servicer in trust for the benefit of
the Trustee and the Certificateholders.
     Section 2.02 Acceptance of Trust Fund by Trustee; Review of Documentation
for Trust Fund.
     (a) The Trustee, by execution and delivery hereof, acknowledges receipt by
it or by the Custodian on its behalf of the Trustee Mortgage Files pertaining to
the Mortgage Loans listed on the Mortgage Loan Schedule, subject to review
thereof by the Custodian on behalf of the Trustee in accordance with Section
4(a) of the Custody Agreement (a form of which is attached hereto as
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

47



--------------------------------------------------------------------------------



 



Exhibit D). The Custodian on behalf of the Trustee, will execute and deliver to
the Trustee and the Depositor an Initial Trust Receipt and Schedule of
Exceptions, on the Closing Date in the forms required by the Custody Agreement.
     (b) Within 270 days after the Closing Date, the Custodian on behalf of the
Trustee, will, for the benefit of Holders of the Certificates, review each
related Trustee Mortgage File to ascertain that all required documents set forth
in Section 2.01 have been received and appear on their face to conform with the
requirements set forth in Section 4A and 4B of the Custody Agreement.
     (c) Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.
     (d) Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custody Agreement.
     (e) Upon execution of this Agreement, the Depositor hereby delivers to the
Trustee and the Trustee acknowledges receipt of the Acknowledgements, together
with the related Purchase Agreements, Servicing Agreements and the Mortgage Loan
Purchase and Sale Agreement.
     Section 2.03 Representations and Warranties of the Depositor.
     (a) The Depositor hereby represents and warrants to the Trustee, for the
benefit of the Certificateholders, and to the Master Servicer and the Securities
Administrator as of the Closing Date or such other date as is specified, that:
     (i) the Depositor is a corporation duly organized, validly existing and in
good standing under the laws governing its creation and existence and has full
corporate power and authority to own its property, to carry on its business as
presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;
     (ii) the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;
     (iii) the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

48



--------------------------------------------------------------------------------



 



agency, except such as has been obtained, given, effected or taken prior to the
date hereof;
     (iv) this Agreement has been duly executed and delivered by the Depositor
and, assuming due authorization, execution and delivery by the Trustee, the
Master Servicer and the Securities Administrator, constitutes a valid and
binding obligation of the Depositor enforceable against it in accordance with
its terms except as such enforceability may be subject to (A) applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally and (B) general principles of equity
regardless of whether such enforcement is considered in a proceeding in equity
or at law;
     (v) there are no actions, suits or proceedings pending or, to the knowledge
of the Depositor, threatened or likely to be asserted against or affecting the
Depositor, before or by any court, administrative agency, arbitrator or
governmental body (A) with respect to any of the transactions contemplated by
this Agreement or (B) with respect to any other matter which in the judgment of
the Depositor will be determined adversely to the Depositor and will if
determined adversely to the Depositor materially and adversely affect it or its
business, assets, operations or condition, financial or otherwise, or adversely
affect its ability to perform its obligations under this Agreement;
     (vi) immediately prior to the transfer and assignment of the Mortgage Loans
to the Trustee, the Depositor was the sole owner of record and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;
     (vii) This Agreement creates a valid and continuing security interest (as
defined in the applicable Uniform Commercial Code (the “UCC”), in the Mortgage
Loans in favor of the Trustee, which security interest is prior to all other
liens, and is enforceable as such against creditors of and purchasers from the
Depositor;
     (viii) The Mortgage Loans constitute “instruments” within the meaning of
the applicable UCC;
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

49



--------------------------------------------------------------------------------



 



     (ix) Other than the security interest granted to the Trustee pursuant to
this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans. The
Depositor has not authorized the filing of and is not aware of any financing
statement against the Depositor that includes a description of the collateral
covering the Mortgage Loans other than a financing statement relating to the
security interest granted to the Trustee hereunder or that has been terminated.
The Depositor is not aware of any judgment or tax lien filings against the
Depositor;
     (x) None of the Mortgage Loans have any marks or notations indicating that
such Mortgage Loans have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee; and
     (xi) The Depositor has received all consents and approvals required by the
terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.
     The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.
     Section 2.04 Discovery of Breach; Repurchase or Substitution of Mortgage
Loans.
     (a) Pursuant to Sections 2(b) and 2(d) of the Mortgage Loan Purchase and
Sale Agreement, the Seller has made certain representations and warranties as to
the characteristics of the Mortgage Loans as of the Closing Date, including
representations and warranties that no Mortgage Loan is a “high-cost home loan”
as defined under any local, state, or federal laws, and each of the Depositor
and the Trustee intend that the Mortgage Loans (including any Replacement
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties. The Depositor, for the benefit of the Trustee and the
Certificateholders hereby assigns any such rights against the Seller to the
Trustee and the Seller acknowledges that it has agreed to comply with the
provisions of this Section 2.04 in respect of a breach of any of such
representations and warranties.
     It is understood and agreed that such representations and warranties set
forth in Section 2(b) and 2(d) of the Mortgage Loan Purchase and Sale Agreement
shall survive delivery of the Trustee Mortgage Files and the Assignment of
Mortgage of each Mortgage Loan to the Trustee and shall continue throughout the
term of this Agreement. Upon (i) discovery or receipt by the Depositor of
written notice of any materially defective document in a related Trustee
Mortgage File or, following the date of delivery to the Trustee of the
Custodian’s Final Trust Receipt as required under the Custody Agreement, that a
document is missing from a related Trustee Mortgage File, or (ii) discovery by
the Depositor or the Seller of the breach by the Seller of any representation or
warranty under the Mortgage Loan Purchase and Sale Agreement in respect of any
Mortgage Loan, which materially adversely affects the value of that Mortgage
Loan or the interest therein of the Certificateholders (a “Defective Mortgage
Loan”) (each of such parties hereby agreeing to give written notice thereof to
the Trustee and the other of such parties), the Trustee, or its designee, shall
promptly notify the Depositor in writing of such defective or missing document
or breach and request that the Depositor deliver such missing document or
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

50



--------------------------------------------------------------------------------



 



cure or cause the cure of such defect or breach within 90 days from the date
that the Depositor discovered or was notified of such missing document, defect
or breach, and if the Depositor does not deliver such missing document or cure
such defect or breach in all material respects during such period, the Trustee
shall enforce the Seller’s obligation under the Mortgage Loan Purchase and Sale
Agreement and cause the Seller to repurchase that Mortgage Loan from the Trust
Fund at the Purchase Price on or prior to the Determination Date following the
expiration of such 90-day period (subject to Section 2.04(b) below); provided,
however, that, in connection with any such breach that could not reasonably have
been cured within such 90-day period, if the Seller shall have commenced to cure
such breach within such 90-day period, the Seller shall be permitted to proceed
thereafter diligently and expeditiously to cure the same within an additional
90-day period. The Purchase Price for the repurchased Mortgage Loan shall be
deposited in the related Distribution Account, and the Trustee, or its designee,
upon receipt of written certification from the Securities Administrator of such
deposit, shall release to the Seller, the related Trustee Mortgage File and
shall execute and deliver such instruments of transfer or assignment, in each
case without recourse, representation or warranties, as either party shall
furnish to it and as shall be necessary to vest in such party any Mortgage Loan
released pursuant hereto and the Trustee, or its designee, shall have no further
responsibility with regard to such Trustee Mortgage File (it being understood
that the Trustee shall have no responsibility for determining the sufficiency of
such assignment for its intended purpose). In lieu of repurchasing any such
Mortgage Loan as provided above, either party may cause such Mortgage Loan to be
removed from the Trust Fund (in which case it shall become a Deleted Mortgage
Loan) and substitute one or more Replacement Mortgage Loans in the manner and
subject to the limitations set forth in Section 2.04(b) below. It is understood
and agreed that the obligation of the Seller to cure or to repurchase (or to
substitute for) any Mortgage Loan as to which a document is missing, a material
defect in a constituent document exists or as to which such a breach has
occurred and is continuing shall constitute the sole remedy against the such
party respecting such omission, defect or breach available to the Trustee on
behalf of the Certificateholders.
     (b) Any substitution of Replacement Mortgage Loans for Deleted Mortgage
Loans made pursuant to Section 2.04(a) above must be effected prior to the last
Business Day that is within two years after the Closing Date. As to any Deleted
Mortgage Loan for which the Seller substitutes a Replacement Mortgage Loan or
Loans, such substitution shall be effected by delivering to the Custodian, on
behalf of the Trustee, for such Replacement Mortgage Loan or Loans, the related
Mortgage Note, the related Mortgage, the related Assignment of Mortgage to the
Trustee, and such other documents and agreements, with all necessary
endorsements thereon, together with an Officers’ Certificate stating that each
such Replacement Mortgage Loan satisfies the definition thereof and specifying
the Substitution Amount (as described below), if any, in connection with such
substitution. The Custodian shall acknowledge receipt for such Replacement
Mortgage Loan and, within 45 days thereafter, shall review such Mortgage
Documents as specified in the Custody Agreement and deliver to the Trustee and
the Depositor, with respect to such Replacement Mortgage Loans, a certification
substantially in the form of a revised Trust Receipt, with any exceptions noted
thereon. Within one year of the date of substitution, the Custodian shall
deliver to the Trustee and the Depositor a certification substantially in the
form of a revised Final Trust Receipt, with respect to such Replacement Mortgage
Loans, with any exceptions noted thereon. Monthly Payments due with respect to
Replacement Mortgage Loans in the month of substitution shall not be included as
part of the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

51



--------------------------------------------------------------------------------



 



Trust Fund and shall be retained by the Seller. For the month of substitution,
distributions to the Certificateholders shall reflect the collections and
recoveries in respect of such Deleted Mortgage in the Due Period preceding the
month of substitution and the Seller shall thereafter be entitled to retain all
amounts subsequently received in respect of such Deleted Mortgage Loan. Upon
such substitution, such Replacement Mortgage Loan shall constitute part of the
Trust Fund and shall be subject in all respects to the terms of this Agreement
and the Mortgage Loan Purchase and Sale Agreement, including all representations
and warranties thereof included in the Mortgage Loan Purchase and Sale
Agreement, in each case as of the date of substitution.
     For any month in which the Seller substitutes one or more Replacement
Mortgage Loans for one or more Deleted Mortgage Loans, the related Servicer
shall determine the excess (each, a “Substitution Amount”), if any, by which the
aggregate Purchase Price of all such Deleted Mortgage Loans exceeds the
aggregate Stated Principal Balance of the Replacement Mortgage Loans replacing
such Deleted Mortgage Loans, together with one month’s interest on such excess
amount at the applicable Net Mortgage Rate. On the date of such substitution,
the Seller, as applicable, shall deliver or cause to be delivered to the
Servicer for deposit in the Collection Account an amount equal to the related
Substitution Amount, if any, and the Custodian, on behalf of the Trustee, upon
receipt of the related Replacement Mortgage Loan or Loans and certification by
the Servicer of such deposit, shall release to the Seller the related Trustee
Mortgage File or Files and shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, as the Seller shall
deliver to it and as shall be necessary to vest therein any Deleted Mortgage
Loan released pursuant hereto.
     In addition, the Seller shall obtain at its own expense and deliver to the
Trustee and the Securities Administrator an Opinion of Counsel to the effect
that such substitution (either specifically or as a class of transactions) shall
not cause an Adverse REMIC Event. If such Opinion of Counsel can not be
delivered, then such substitution may only be effected at such time as the
required Opinion of Counsel can be given.
     (c) Upon discovery by the Seller, the Depositor or the Trustee that any
Mortgage Loan does not constitute a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code, the party discovering such fact shall within two
Business Days give written notice thereof to the other parties. In connection
therewith, the applicable party shall repurchase or, subject to the limitations
set forth in Section 2.04(b), substitute one or more Replacement Mortgage Loans
for the affected Mortgage Loan within 90 days of the earlier of discovery or
receipt of such notice with respect to such affected Mortgage Loan. Any such
repurchase or substitution shall be made in the same manner as set forth in
Section 2.04(a) above. The Trustee shall re-convey to the Seller the Mortgage
Loan to be released pursuant hereto in the same manner, and on the same terms
and conditions, as it would a Mortgage Loan repurchased for breach of a
representation or warranty.
     (d) The Seller indemnifies and holds the Trust Fund, the Master Servicer,
the Securities Administrator, the Trustee, the Depositor and each
Certificateholder harmless against any and all taxes, claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments, and any
other costs, fees and expenses that the Trust Fund, the Trustee, the Master
Servicer, the Securities Administrator, the Depositor and any Certificateholder
may sustain in
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

52



--------------------------------------------------------------------------------



 



connection with any actions of such party relating to a repurchase of a Mortgage
Loan other than in compliance with the terms of this Section 2.04 and the
Mortgage Loan Purchase and Sale Agreement, to the extent that any such action
causes an Adverse REMIC Event.
     Section 2.05 [Reserved.]
     Section 2.06 Grant Clause.
     (a) It is intended that the conveyance of the Depositor’s right, title and
interest in and to property constituting the Trust Fund pursuant to this
Agreement shall constitute, and shall be construed as, a sale of such property
and not a grant of a security interest to secure a loan. However, if such
conveyance is deemed to be in respect of a loan, it is intended that: (1) the
rights and obligations of the parties shall be established pursuant to the terms
of this Agreement; (2) the Depositor hereby grants to the Trustee for the
benefit of the Holders of the Certificates a first priority security interest in
all of the Depositor’s right, title and interest in, to and under, whether now
owned or hereafter acquired, the Trust Fund and all proceeds of any and all
property constituting the Trust Fund to secure payment of the Certificates; and
(3) this Agreement shall constitute a security agreement under applicable law.
If such conveyance is deemed to be in respect of a loan and the trust created by
this Agreement terminates prior to the satisfaction of the claims of any Person
holding any Certificate, the security interest created hereby shall continue in
full force and effect and the Trustee shall be deemed to be the collateral agent
for the benefit of such Person, and all proceeds shall be distributed as herein
provided.
     (b) The Depositor shall, to the extent consistent with this Agreement, take
such reasonable actions as may be necessary to ensure that, if this Agreement
were deemed to create a security interest in the Mortgage Loans and the other
property described above, such security interest would be deemed to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. The Depositor will, at
its own expense, make all initial filings on or about the Closing Date and shall
forward a copy of such filing or filings to the Trustee. Without limiting the
generality of the foregoing, the Depositor shall prepare and forward for filing,
or shall cause to be forwarded for filing, at the expense of the Depositor, all
filings necessary to maintain the effectiveness of any original filings
necessary under the relevant UCC to perfect the Trustee’s security interest in
or lien on the Mortgage Loans, including without limitation (x) continuation
statements, and (y) such other statements as may be occasioned by (1) any change
of name of the Seller, the Depositor or the Trustee, (2) any change of location
of the place of business or the chief executive office of the Seller or the
Depositor, (3) any transfer of any interest of the Seller or the Depositor in
any Mortgage Loan or (4) any change under the relevant UCC or other applicable
laws. Neither of the Seller nor the Depositor shall organize under the law of
any jurisdiction other than the State under which each is organized as of the
Closing Date (whether changing its jurisdiction of organization or organizing
under an additional jurisdiction) without giving 30 days prior written notice of
such action to its immediate and intermediate transferee, including the Trustee.
Before effecting such change, the Seller or the Depositor proposing to change
its jurisdiction of organization shall prepare and file in the appropriate
filing office any financing statements or other statements necessary to continue
the perfection of the interests of its immediate and mediate transferees,
including the Trustee, in the Mortgage Loans. In connection with the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

53



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement, each of the Seller and the
Depositor authorizes its immediate or mediate transferee to file in any filing
office any initial financing statements, any amendments to financing statements,
any continuation statements, or any other statements or filings described in
this paragraph (b).
     On or before March 1 of each calendar year, beginning in 2008, the
Depositor shall furnish to the Trustee and the Securities Administrator an
Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to any filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in or lien on the Mortgage Loans, or
stating that, in the opinion of such counsel, no such action is necessary to
maintain such lien and security interest. Such Opinion of Counsel shall also
describe the execution and filing of any financing statements and continuation
statements that will, in the opinion of such counsel, be required to maintain
such lien and security interest until March 1 in the following calendar year.
ARTICLE III
THE CERTIFICATES
     Section 3.01 The Certificates.
     (a) The Certificates shall be issuable in registered form only and shall be
securities governed by Article 8 of the New York Uniform Commercial Code. The
Certificates will be evidenced by one or more certificates, beneficial ownership
of which will be held in the minimum denominations in Certificate Principal
Amount or Notional Amount specified in the Preliminary Statement to this
Agreement and in integral multiples of $1 in excess thereof, or in the
Percentage Interests specified in the Preliminary Statement to this Agreement,
as applicable.
     (b) The Certificates shall be executed by manual or facsimile signature on
behalf of the Trustee by an authorized officer. Each Certificate shall, on
original issue, be authenticated by the Authenticating Agent upon the order of
the Depositor upon receipt by the Trustee or its Custodian of the Trustee
Mortgage Files described in Section 2.01. No Certificate shall be entitled to
any benefit under this Agreement, or be valid for any purpose, unless there
appears on such Certificate a certificate of authentication substantially in the
form provided for herein, executed by an authorized officer of the
Authenticating Agent, by manual signature, and such certification upon any
Certificate shall be conclusive evidence, and the only evidence, that such
Certificate has been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication. At any time and
from time to time after the execution and delivery of this Agreement, the
Depositor may deliver Certificates executed by the Trustee to the Authenticating
Agent for authentication and the Authenticating Agent shall authenticate and
deliver such Certificates as in this Agreement provided and not otherwise.
     (c) The Class 1-B4, Class 1-B5, Class 1-B6, Class 1-LTR, Class 2-B4,
Class 2-B5 and Class 2-B6 Certificates offered and sold in reliance on the
exemption from registration under Rule 144A under the Securities Act shall be
issued initially in definitive, fully registered form
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

54



--------------------------------------------------------------------------------



 



without interest coupons with the applicable legends set forth in Exhibit A
added to the forms of such Certificates (each, a “Restricted Global Security”).
     Section 3.02 Registration.
     The Securities Administrator is hereby appointed, and the Securities
Administrator hereby accepts its appointment as, initial Certificate Registrar
in respect of the Certificates and shall maintain books for the registration and
for the transfer of Certificates (the “Certificate Register”). The Trustee may
appoint a bank or trust company to act as successor Certificate Registrar. A
registration book shall be maintained for the Certificates collectively. The
Certificate Registrar may resign or be discharged or removed and a new successor
may be appointed in accordance with the procedures and requirements set forth in
Sections 6.06 and 6.07 hereof with respect to the resignation, discharge or
removal of the Securities Administrator and the appointment of a successor
Securities Administrator. The Certificate Registrar may appoint, by a written
instrument delivered to the Holders and the Master Servicer, any bank or trust
company to act as co-registrar under such conditions as the Certificate
Registrar may prescribe; provided, however, that the Certificate Registrar shall
not be relieved of any of its duties or responsibilities hereunder by reason of
such appointment.
     Section 3.03 Transfer and Exchange of Certificates.
     (a) A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar. Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred. No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.
     (b) A Certificate may be exchanged by the Holder thereof for any number of
new Certificates of the same Class, in authorized denominations, representing in
the aggregate the same Certificate Principal Amount (or Notional Amount) as the
Certificate surrendered, upon surrender of the Certificate to be exchanged at
the office of the Certificate Registrar duly endorsed or accompanied by a
written instrument of transfer duly executed by such Holder or his duly
authorized attorney in such form as is satisfactory to the Certificate
Registrar. Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered. No service charge shall be made to a Certificateholder
for any exchange of Certificates, but the Certificate Registrar may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any exchange of Certificates. Whenever any
Certificates are so surrendered for
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

55



--------------------------------------------------------------------------------



 



exchange, the Trustee shall execute, and the Authenticating Agent shall
authenticate, date and deliver the Certificates which the Certificateholder
making the exchange is entitled to receive.
     (c) By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.
     The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:
     (i) The Certificate Registrar shall register the transfer of a Restricted
Certificate if the requested transfer is (x) to the Depositor or an affiliate
(as defined in Rule 405 under the Securities Act) of the Depositor or (y) being
made to a “qualified institutional buyer” (a “QIB”) as defined in Rule 144A
under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit H hereto; and
     (ii) The Certificate Registrar shall register the transfer of a Restricted
Certificate if the requested transfer is being made to an “accredited investor”
under Rule 501(a)(1), (2), (3) or (7) under the Securities Act, or to any Person
all of the equity owners in which are such accredited investors, by a transferor
who furnishes to the Certificate Registrar a letter of the transferee
substantially in the form of Exhibit I hereto.
     (d) The Certificate Registrar shall not register the transfer of any
Class 1-LTR Certificate to RWT Holdings, Inc., Sequoia Residential Funding,
Inc., Redwood Mortgage Funding, Inc., Redwood Trust, Inc. (each a “Restricted
Holder”) or any successor in interest thereto.
     (e) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Trustee, has received (A) a
certificate substantially in the form of Exhibit J hereto (or Exhibit B, in the
case of a Residual Certificate) from such transferee or (B) an Opinion of
Counsel satisfactory to the Certificate Registrar to the effect that the
purchase and holding of such a Certificate will not constitute or result in
prohibited transactions under Title I of ERISA or Section 4975 of the Code and
will not subject the Certificate Registrar, the Trustee, the Master Servicer,
the Depositor or the Securities Administrator to any obligation in addition to
those undertaken in this Agreement; provided, however, that the Certificate
Registrar will not require such certificate or opinion in the event that, as a
result of a change of law or otherwise, counsel satisfactory to the Certificate
Registrar has rendered an opinion to the effect that the purchase and holding of
an ERISA-Restricted Certificate by a Plan or a Person that is purchasing or
holding such a Certificate with the assets of a Plan will not constitute or
result in a prohibited transaction under Title I of ERISA or Section 4975 of the
Code. Each Transferee of an ERISA-Restricted Certificate that is a Book-Entry
Certificate shall be deemed to have made the representations set forth in
Exhibit J. The preparation and delivery of the certificate and opinions
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

56



--------------------------------------------------------------------------------



 



referred to above shall not be an expense of the Trust Fund, the Certificate
Registrar, the Trustee, the Master Servicer, the Depositor or the Securities
Administrator.
     Notwithstanding the foregoing, no opinion or certificate shall be required
for the initial issuance of the ERISA-Restricted Certificates. The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer restrictions.
The Certificate Registrar shall be under no liability to any Person for any
registration of transfer of any ERISA-Restricted Certificate that is in fact not
permitted by this Section 3.03(e) and none of the Securities Administrator, the
Trustee or the Paying Agent shall have any liability for making any payments due
on such Certificate to the Holder thereof or taking any other action with
respect to such Holder under the provisions of this Agreement so long as the
transfer was registered by the Certificate Registrar in accordance with the
foregoing requirements. The Securities Administrator, on behalf of the Trustee,
shall be entitled, but not obligated, to recover from any Holder of any
ERISA-Restricted Certificate that was in fact a Plan or a Person acting on
behalf of a Plan any payments made on such ERISA-Restricted Certificate at and
after either such time. Any such payments so recovered by the Securities
Administrator, on behalf of the Trustee, shall be paid and delivered by the
Securities Administrator, on behalf of the Trustee, to the last preceding Holder
of such Certificate that is not such a Plan or Person acting on behalf of a
Plan.
     (f) As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable. No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.
     (g) Notwithstanding anything to the contrary contained herein, no Residual
Certificate may be owned, pledged or transferred, directly or indirectly, by or
to (i) a Disqualified Organization or (ii) an individual, corporation or
partnership or other person unless such person is (A) not a Non-U.S. Person or
(B) is a Non-U.S. Person that holds a Residual Certificate in connection with
the conduct of a trade or business within the United States and has furnished
the transferor and the Certificate Registrar with an effective Internal Revenue
Service Form W-8ECI or successor form at the time and in the manner required by
the Code (any such person who is not covered by clause (A) or (B) above is
referred to herein as a “Non-permitted Foreign Holder”).
     Prior to and as a condition of the registration of any transfer, sale or
other disposition of a Residual Certificate, the proposed transferee shall
deliver to the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

57



--------------------------------------------------------------------------------



 



Exhibit C. In addition, the Certificate Registrar may (but shall have no
obligation to) require, prior to and as a condition of any such transfer, the
delivery by the proposed transferee of an Opinion of Counsel, addressed to the
Certificate Registrar, that such proposed transferee or, if the proposed
transferee is an agent or nominee, the proposed beneficial owner, is not a
Disqualified Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder. Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate. The Depositor, the Certificate Registrar and the Trustee
shall be under no liability to any Person for any registration or transfer of a
Residual Certificate to a Disqualified Organization, agent or nominee thereof or
Non-permitted Foreign Holder or for the Paying Agent making any payments due on
such Residual Certificate to the Holder thereof or for taking any other action
with respect to such Holder under the provisions of this Agreement, so long as
the transfer was effected in accordance with this Section 3.03(g), unless the
Certificate Registrar shall have actual knowledge at the time of such transfer
or the time of such payment or other action that the transferee is a
Disqualified Organization, or an agent or nominee thereof, or Non-permitted
Foreign Holder. The Certificate Registrar shall be entitled to recover from any
Holder of a Residual Certificate that was a Disqualified Organization, agent or
nominee thereof, or Non-permitted Foreign Holder at the time it became a Holder
or any subsequent time it became a Disqualified Organization, agent or nominee
thereof, or Non-permitted Foreign Holder, all payments made on such Residual
Certificate at and after either such times (and all costs and expenses,
including but not limited to attorneys’ fees, incurred in connection therewith).
Any payment (not including any such costs and expenses) so recovered by the
Certificate Registrar shall be paid and delivered to the last preceding Holder
of such Residual Certificate.
     If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(g), then upon
receipt of written notice to the Certificate Registrar that the registration of
transfer of such Residual Certificate was not in fact permitted by this
Section 3.03(g), the last preceding Permitted Transferee shall be restored to
all rights as Holder thereof retroactive to the date of such registration of
transfer of such Residual Certificate. The Depositor, the Certificate Registrar,
the Securities Administrator and the Trustee shall be under no liability to any
Person for any registration of transfer of a Residual Certificate that is in
fact not permitted by this Section 3.03(g), or for the Paying Agent making any
payment due on such Certificate to the registered Holder thereof or for taking
any other action with respect to such Holder under the provisions of this
Agreement so long as the transfer was registered upon receipt of the affidavit
described in the preceding paragraph of this Section 3.03(g).
     (h) Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

58



--------------------------------------------------------------------------------



 



     Section 3.04 Cancellation of Certificates.
     Any Certificate surrendered for registration of transfer or exchange shall
be cancelled and retained in accordance with normal retention policies with
respect to cancelled certificates maintained by the Trustee or the Certificate
Registrar.
     Section 3.05 Replacement of Certificates.
     If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of notice
to the Depositor, the Trustee or the Certificate Registrar that such destroyed,
lost or stolen Certificate has been acquired by a protected purchaser, the
Trustee shall execute and the Authenticating Agent shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Certificate, a new Certificate of like tenor and Certificate Principal
Amount. Upon the issuance of any new Certificate under this Section 3.05, the
Trustee, the Depositor, the Certificate Registrar or the Securities
Administrator may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee, the Depositor, the
Certificate Registrar or the Securities Administrator) connected therewith. Any
replacement Certificate issued pursuant to this Section 3.05 shall constitute
complete and indefeasible evidence of ownership in the applicable Trust Fund, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.
     If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Securities
Administrator, the Certificate Registrar and the Trustee or any agent shall be
entitled to recover such new Certificate from the Person to whom it was
delivered or any Person taking therefrom, except a protected purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expenses incurred by the Depositor, the
Certificate Registrar, the Securities Administrator, the Trustee or any agent in
connection therewith.
     Section 3.06 Persons Deemed Owners.
     Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Securities Administrator, the Master Servicer,
the Trustee, the Certificate Registrar, the Paying Agent and any agent of any of
them shall treat the Person in whose name any Certificate is registered upon the
books of the Certificate Registrar as the owner of such Certificate for the
purpose of receiving distributions pursuant to Sections 5.01 and 5.02 and for
all other purposes whatsoever, and none of the Depositor, the Master Servicer,
the Securities Administrator, the Trustee, the Certificate Registrar, the Paying
Agent or any agent of any of them shall be affected by notice to the contrary.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

59



--------------------------------------------------------------------------------



 



     Section 3.07 Temporary Certificates.
     (a) Pending the preparation of definitive Certificates, upon the order of
the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.
     (b) If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay. After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder. Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations. Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.
     Section 3.08 Appointment of Paying Agent.
     The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder. The Trustee
hereby appoints the Securities Administrator as the initial Paying Agent. The
Trustee shall cause any Paying Agent, other than the Securities Administrator,
to execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee and the Securities Administrator that such Paying
Agent will hold all sums held by it for the payment to the Certificateholders in
an Eligible Account (which shall be the Distribution Account) in trust for the
benefit of the Certificateholders entitled thereto until such sums shall be paid
to the Certificateholders. All funds remitted by the Securities Administrator to
any such Paying Agent for the purpose of making distributions shall be paid to
the Certificateholders on each Distribution Date and any amounts not so paid
shall be returned on such Distribution Date to the Securities Administrator. If
the Paying Agent is not the Securities Administrator, the Securities
Administrator shall cause to be remitted to the Paying Agent on or before the
Business Day prior to each Distribution Date, by wire transfer in immediately
available funds, the funds to be distributed on such Distribution Date. Any
Paying Agent shall be either a bank or trust company or otherwise authorized
under law to exercise corporate trust powers.
     Section 3.09 Book-Entry Certificates.
     (a) Each Class of Book-Entry Certificates, upon original issuance, shall be
issued in the form of one or more typewritten Certificates representing the
Book-Entry Certificates. The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

60



--------------------------------------------------------------------------------



 



in Section 3.09(c). Unless Definitive Certificates have been issued to
Certificate Owners of Book-Entry Certificates pursuant to Section 3.09(c):
     (i) the provisions of this Section 3.09 shall be in full force and effect;
     (ii) the Certificate Registrar, the Securities Administrator, the Paying
Agent and the Trustee shall deal with the Clearing Agency for all purposes
(including the making of distributions on the Book-Entry Certificates) as the
authorized representatives of the Certificate Owners and the Clearing Agency and
shall be responsible for crediting the amount of such distributions to the
accounts of such Persons entitled thereto, in accordance with the Clearing
Agency’s normal procedures;
     (iii) to the extent that the provisions of this Section 3.09 conflict with
any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and
     (iv) the rights of Certificate Owners shall be exercised only through the
Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants. Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.
     (b) Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the
Securities Administrator shall give all such notices and communications
specified herein to be given to Holders of the Book-Entry Certificates to the
Clearing Agency.
     (c) If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners requesting the same. Upon
surrender to the Certificate Registrar of the Book-Entry Certificates by the
Clearing Agency, accompanied by registration instructions from the Clearing
Agency for registration, the Certificate Registrar shall issue the Definitive
Certificates. None of the Depositor, the Certificate Registrar, the Securities
Administrator or the Trustee shall be liable for any delay in
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

61



--------------------------------------------------------------------------------



 



delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Certificate Registrar, to the extent applicable, with respect
to such Definitive Certificates and the Certificate Registrar shall recognize
the holders of the Definitive Certificates as Certificateholders hereunder.
Notwithstanding the foregoing, the Certificate Registrar, upon the instruction
of the Depositor, shall have the right to issue Definitive Certificates on the
Closing Date in connection with credit enhancement programs.
ARTICLE IV
ADMINISTRATION OF THE TRUST FUND
     Section 4.01 Collection Accounts; Distribution Account.
     (a) On or prior to the Closing Date, the Master Servicer shall have caused
the Servicers to establish and maintain one or more Collection Accounts, as
provided in the related Servicing Agreements, into which all Scheduled Payments
and unscheduled payments with respect to the Mortgage Loans, net of any
deductions or reimbursements permitted under the related Servicing Agreement,
shall be deposited. On each Distribution Account Deposit Date, the Servicers
shall remit to the Securities Administrator for deposit into the Distribution
Account, all amounts so required to be deposited into such account in accordance
with the terms of the related Servicing Agreement.
     (b) The Securities Administrator, as Paying Agent for the Trustee, shall
establish and maintain an Eligible Account entitled “Distribution Account of
HSBC Bank, USA, National Association, as Trustee for the benefit of Sequoia
Mortgage Trust 2007-2 Holders of Mortgage Pass-Through Certificates.” The
Securities Administrator shall, promptly upon receipt from the Servicers on each
Distribution Account Deposit Date, deposit into the Distribution Account and
retain on deposit until the related Distribution Date the following amounts:
     (i) the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicers from the related Collection Accounts in accordance
with the Servicing Agreements;
     (ii) any amounts required to be deposited by the Master Servicer with
respect to the Mortgage Loans for the related Due Period pursuant to this
Agreement, including the amount of any Advances or Compensation Interest
Payments with respect to the Mortgage Loans not paid by the Servicers; and
     (iii) any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.
     (c) In the event the Master Servicer or a Servicer has remitted in error to
the Distribution Account any amount not required to be remitted in accordance
with the definition of Available Distribution Amount, it may at any time direct
the Securities Administrator to withdraw such
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

62



--------------------------------------------------------------------------------



 



amount from the Distribution Account for repayment to the Master Servicer or
Servicer, as applicable, by delivery of an Officer’s Certificate to the
Securities Administrator which describes the amount deposited in error.
     (d) On each Distribution Date and final Distribution Date of the
Certificates in accordance with Section 7.01, the Securities Administrator, as
Paying Agent, shall distribute the Available Distribution Amount to the
Certificateholders and any other parties entitled thereto in the amounts and
priorities set forth in Section 5.02. The Securities Administrator may from time
to time withdraw from the Distribution Account and pay the Master Servicer, the
Trustee, the Securities Administrator or any Servicer any amounts permitted to
be paid or reimbursed to such Person from funds in the Distribution Account
pursuant to the clauses (A) through (D) of the definition of Available
Distribution Amount.
     (e) Funds in the Distribution Account may be invested in Permitted
Investments selected by and at the written direction of the Securities
Administrator, which shall mature not later than one Business Day prior to the
Distribution Date (except that if such Permitted Investment is an obligation of
the Securities Administrator, then such Permitted Investment shall mature not
later than such applicable Distribution Date) and any such Permitted Investment
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be made in the name of the Trustee (in its capacity as such)
or its nominee. All income and gain realized from any Permitted Investment shall
be for the benefit of the Securities Administrator, as additional compensation
for its duties hereunder, and shall be subject to its withdrawal or order from
time to time, and shall not be part of the Trust Fund. The amount of any losses
incurred in respect of any such investments shall be deposited in such
Distribution Account by the Securities Administrator out of its own funds,
without any right of reimbursement therefor, immediately as realized.
     Section 4.02 [Reserved].
     Section 4.03 [Reserved].
     Section 4.04 Reports to Trustee and Certificateholders.
     On each Distribution Date, the Securities Administrator shall have prepared
and shall make available to the Trustee and each Certificateholder a written
report setting forth the following information (on the basis of Mortgage Loan
level information obtained from the Master Servicer and the Servicers) (the
“Distribution Date Statement”):
     (a) the amount of the distributions, separately identified, with respect to
each Class of Certificates;
     (b) the amount of the distributions set forth in the clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;
     (c) the amount of the distributions set forth in the clause (a) allocable
to interest and how it was calculated;
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

63



--------------------------------------------------------------------------------



 



     (d) the amount of any unpaid Interest Shortfall, Net WAC Shortfall or
unpaid Net WAC Shortfall (if applicable) and the related accrued interest
thereon, with respect to each Class of Certificates;
     (e) the Class Principal Amount of each Class of Certificates after giving
effect to the distribution of principal on that Distribution Date;
     (f) the Aggregate Stated Principal Balance of each Mortgage Pool
(separately and in the aggregate), the Mortgage Rates (in incremental ranges),
the Pool 1 Net WAC, the Pool 2A Net WAC, the Pool 2B Net WAC and the Group 2
Subordinate Net WAC, the weighted average life and the weighted average
remaining term of the Mortgage Loans, at the beginning and at the end of the
related Prepayment Period;
     (g) the Stated Principal Balance of the Mortgage Loans with Mortgage Rates
that adjust based on the one-month LIBOR index, six-month LIBOR index, one-year
CMT index, six-month CMT index and one-year LIBOR index at the end of the
related Prepayment Period;
     (h) the Senior Percentage and the Subordinate Percentage for each Mortgage
Pool, for the following Distribution Date;
     (i) the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for each Mortgage Pool for the following Distribution Date;
     (j) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, the amount of the Master
Servicing Fee and the Servicing Fee paid to or retained by the Master Servicer
and by each Servicer, respectively, and the amount of any fees paid to the
Securities Administrator and the Custodian;
     (k) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, the amount of Monthly Advances
for the related Due Period;
     (l) the number and Stated Principal Balance of the Mortgage Loans that were
(A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59 days,
(2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and Delinquent
(1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C) in
bankruptcy as of the close of business on the last day of the calendar month
preceding that Distribution Date;
     (m) the amount of cash flow received for such Distribution Date, and the
sources thereof;
     (n) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, for any Mortgage Loan as to which
the related Mortgaged Property was an REO Property during the preceding calendar
month, the principal balance of such Mortgage Loan as of the close of business
on the last day of the related Due Period;
     (o) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, the aggregate number and
principal balance of any REO Properties as of the close of business on the last
day of the preceding Due Period;
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

64



--------------------------------------------------------------------------------



 



     (p) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, the amount of Realized Losses
incurred during the preceding calendar month;
     (q) with respect to each Mortgage Pool, in the aggregate and in the
aggregate with respect to Pool 2A and Pool 2B, the cumulative amount of Realized
Losses incurred since the Closing Date;
     (r) the Realized Losses, if any, allocated to each Class of Certificates on
that Distribution Date;
     (s) the Certificate Interest Rate for each Class of Certificates for that
Distribution Date;
     (t) the amount of any Principal Transfer Amounts or Interest Transfer
Amounts paid to an Undercollateralized Group;
     (u) the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date; and
     (v) the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date.
     On each Distribution Date, the Securities Administrator shall provide
Bloomberg Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each
Class of Offered Certificates as of such Distribution Date, using a format and
media mutually acceptable to the Securities Administrator and Bloomberg.
     In addition to the information listed above, such Distribution Date
Statement shall also include such other information as is required by Form 10-D,
including, but not limited to, the information required by Item 1121 (§229.1121)
of Regulation AB.
     The Securities Administrator shall make such reports available each month
via the Master Servicer’s website at http://www.ctslink.com. Assistance in using
the website may be obtained by calling the Master Servicer’s customer service
desk at (301) 815-6600. Certificateholders and other parties that are unable to
use the website are entitled to have a paper copy mailed to them via first class
mail by contacting the Securities Administrator and indicating such. In
preparing or furnishing the foregoing information to the Trustee, the Securities
Administrator shall be entitled to rely conclusively on the accuracy of the
information or data regarding the Mortgage Loans and the related REO Properties
that has been provided to the Securities Administrator by the Master Servicer
and the Servicers, and the Securities Administrator shall not be obligated to
verify, recompute, reconcile or recalculate any such information or data.
     Upon request, within a reasonable period of time after the end of each
calendar year, the Securities Administrator shall cause to be furnished to each
Person who at any time during the calendar year was a Certificateholder, a
statement containing the information listed above aggregated for such calendar
year or applicable portion thereof during which such Person was a
Certificateholder. Such obligation of the Securities Administrator shall be
deemed to have been
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

65



--------------------------------------------------------------------------------



 



satisfied to the extent that substantially comparable information shall be
provided by the Securities Administrator pursuant to any requirements of the
Code as from time to time in effect.
     Upon the reasonable advance written request of any Certificateholder that
is a savings and loan, bank or insurance company, which request, if received by
the Trustee or the Certificate Registrar, shall be promptly forwarded to the
Securities Administrator, the Securities Administrator shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by a Servicer under the applicable Servicing Agreement,
shall use reasonable efforts to obtain such information and documentation from
such Servicer, and provide) to such Certificateholders such reports and access
to information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that the Securities Administrator shall be entitled to be
reimbursed by such Certificateholders for the Securities Administrator’s actual
expenses incurred in providing such reports and access.
ARTICLE V
DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
     Section 5.01 Distributions Generally.
     (a) Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions in accordance with this Article V. Such
distributions shall be made by check mailed to each Certificateholder’s address
as it appears on the Certificate Register of the Certificate Registrar or, upon
written request made to the Securities Administrator at least five Business Days
prior to the related Record Date by any Certificateholder owning an aggregate
initial Certificate Principal Amount of at least $1,000,000, or in the case of
any Class of Interest-Only Certificates or Residual Certificate, a Percentage
Interest of not less than 100%, by wire transfer in immediately available funds
to an account specified in the request and at the expense of such
Certificateholder; provided, however, that the final distribution in respect of
any Certificate shall be made only upon presentation and surrender of such
Certificate at the Certificate Registrar’s Corporate Trust Office; provided,
further, that the foregoing provisions shall not apply to any Class of
Certificates as long as such Certificate remains a Book-Entry Certificate in
which case all payments made shall be made through the Clearing Agency and its
Clearing Agency Participants. Wire transfers will be made at the expense of the
Holder requesting such wire transfer by deducting a wire transfer fee from the
related distribution. Notwithstanding such final payment of principal of any of
the Certificates, each Residual Certificate will remain outstanding until the
termination of each REMIC and the payment in full of all other amounts due with
respect to the Residual Certificates and at such time such final payment in
retirement of any Residual Certificate will be made only upon presentation and
surrender of such Certificate at the Certificate Registrar’s Corporate Trust
Office. If any payment required to be made on the Certificates is to be made on
a day that is not a Business Day, then such payment will be made
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

66



--------------------------------------------------------------------------------



 



on the next succeeding Business Day.
     (b) All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).
     Section 5.02 Distributions from the Distribution Account.
     Subject to Sections 5.02(c), (d), (l) and (m), on each Distribution Date
the Securities Administrator shall withdraw (i) the Available Distribution
Amount for Pool 1 and allocate such amount to the Group 1 Certificates, (ii) the
Available Distribution Amount for Pool 2A and allocate such amount to the Group
2A Senior Certificates and the Group 2 Subordinate Certificates and (iii) the
Available Distribution Amount for Pool 2B and allocate such amount to the Group
2B Senior Certificates and the Group 2 Subordinate Certificates, in each case,
as set forth below:
     (a) On each Distribution Date, the Securities Administrator shall
distribute the Available Distribution Amount for Pool 1 for such date in the
following order of priority:
     (i) Concurrently, from the Available Distribution Amount for Pool 1, to the
payment of the Interest Distribution Amount and any accrued but unpaid Interest
Shortfalls on each Class of the Group 1 Senior Certificates; provided, however,
that on each Distribution Date, the amount of interest that would otherwise be
distributable (A) to the Class 1-XA Certificates, will be deposited in the
Reserve Fund and credited to the Class 1-XA Sub Account of the Reserve Fund, to
the extent of the Class 1-XA Required Reserve Fund Deposit for such Distribution
Date and (B) to the Class 1-XB Certificates, will be deposited in the Reserve
Fund and credited to the Class 1-XB Sub Account of the Reserve Fund, to the
extent of the Class 1-XB Required Reserve Fund Deposit for such Distribution
Date;
     (ii) to the Group 1 Senior Certificates, from the Available Distribution
Amount remaining in Pool 1 after application of amounts pursuant to
Section 5.02(a)(i) above, sequentially in the following order of priority:
     (A) to the Class 1-AR Certificate, the Senior Principal Distribution Amount
for Pool 1, until its Class Principal Amount has been reduced to zero; and
     (B) pro rata, to the Class 1-A1, Class 1-A2 and Class 1-A3 Certificates,
the Senior Principal Distribution Amount for Pool 1, until their respective
Class Principal Amounts have been reduced to zero;
     (iii) from the Available Distribution Amount from Pool 1 remaining after
the application of amounts pursuant to Sections 5.01(a)(i) and 5.02(a)(ii)
above, to the Group 1 Subordinate Certificates, sequentially in the following
order of priority:
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

67



--------------------------------------------------------------------------------



 



     (A) to the Class 1-B1 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (B) to the Class 1-B1 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero;
     (C) to the Class 1-B2 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (D) to the Class 1-B2 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero;
     (E) to the Class 1-B3 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (F) to the Class 1-B3 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero;
     (G) to the Class 1-B4 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (H) to the Class 1-B4 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero;
     (I) to the Class 1-B5 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (J) to the Class 1-B5 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero;
     (K) to the Class 1-B6 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (L) to the Class 1-B6 Certificates, such Class’ Subordinate
Class Percentage of the aggregate Subordinate Principal Distribution Amount for
Pool 1, until its Class Principal Amount has been reduced to zero; and
     (iv) To the Class 1-AR Certificate and the Class 1-LTR Certificate, any
remaining amount of the Available Distribution Amount from Pool 1 allocated as
provided in Section 5.02(e).
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

68



--------------------------------------------------------------------------------



 



     On each Distribution Date, the Securities Administrator shall distribute
concurrently, (A) from the Class 1-XA Sub Account, pro rata (on the basis of the
amount of Net WAC Shortfalls experienced by each such Class of LIBOR
Certificates and the aggregate amount of Net WAC Shortfalls experienced by all
of the Class 1-A1, Class 1-A2 and Class 1-A3 Certificates (as a group)), to the
Class 1-A1, Class 1-A2 and Class 1-A3 Certificates, any related Net WAC
Shortfalls or related unpaid Net WAC Shortfalls for such date and (B) from the
Class 1-XB Sub Account, sequentially, to the Class 1-B1 and Class 1-B2
Certificates, in that order, any related Net WAC Shortfalls or related unpaid
Net WAC Shortfalls for such date.
     (b) On each Distribution Date, the Securities Administrator shall
distribute the aggregate of the Available Distribution Amounts for Pool 2A and
Pool 2B for such date, concurrently as follows:
     (i) For Pool 2A: The Available Distribution Amount for Pool 2A shall be
distributed in the following order of priority:
     (A) pro rata, to the Group 2A Senior Certificates, the Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls on each Class
of the Group 2A Senior Certificates;
     (B) to the Class 1-AR Certificate, the Senior Principal Distribution Amount
for Pool 1, until its Class Principal Amount has been reduced to zero; and
     (C) pro rata, to the Group 2A Senior Certificates, the Senior Principal
Distribution Amount for Pool 2A, until their respective Class Principal Amounts
have been reduced to zero;
     (ii) For Pool 2B: The Available Distribution Amount for Pool 2B shall be
distributed in the following order of priority:
     (A) pro rata, to the Group 2B Senior Certificates, the Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls on each Class
of the Group 2B Senior Certificates;
     (B) pro rata, to the Group 2B Senior Certificates, the Senior Principal
Distribution Amount for Pool 2B, until their respective Class Principal Amounts
have been reduced to zero;
     (iii) from the Available Distribution Amount from Pool 2A remaining after
the application of amounts pursuant to Sections 5.01(b)(i) and from the
Available Distribution Amount for Pool 2B remaining after the application of
amounts pursuant to 5.02(b)(ii) above, to the Group 2 Subordinate Certificates,
sequentially in the following order of priority:
     (A) to the Class 2-B1 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

69



--------------------------------------------------------------------------------



 



     (B) to the Class 2-B1 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (C) to the Class 2-B2 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (D) to the Class 2-B2 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (E) to the Class 2-B3 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (F) to the Class 2-B3 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (G) to the Class 2-B4 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (H) to the Class 2-B4 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (I) to the Class 2-B5 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (J) to the Class 2-B5 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (K) to the Class 2-B6 Certificates, the Interest Distribution Amount and
any Interest Shortfalls, in each case, for such Class on such date;
     (L) to the Class 2-B6 Certificates, such Class’ Subordinate
Class Percentage of the aggregate of the Subordinate Principal Distribution
Amounts for Pool 2A and Pool 2B, until its Class Principal Amount has been
reduced to zero;
     (iv) To the Class 2-AR Certificate and the Class 2-LTR Certificate, any
remaining amount of the aggregate of the Available Distribution Amounts from
Pool 2A and Pool 2B allocated as provided in Section 5.02(e).
     (c) On each Distribution Date on and after the Group 2 Credit Support
Depletion Date, the Available Distribution Amounts for Pool 2A and Pool 2B shall
be combined and distributed to the remaining Classes of Group 2A Senior
Certificates and Group 2B Senior Certificates, first, to pay the Interest
Distribution Amount and any accrued but unpaid Interest Shortfalls; second,
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

70



--------------------------------------------------------------------------------



 



to pay principal on a pro rata basis; and third, to the Class 2-AR and
Class 2-LTR Certificates, any remaining Available Distribution Amount from Pool
2A and Pool 2B.
     (d) Notwithstanding the priority and allocation set forth in
Section 5.02(a), if with respect to any Class of Group 1 Subordinate
Certificates on any Distribution Date the aggregate of the related
Class Subordination Percentages of such Class and of all other Classes of Group
1 Subordinate Certificates which have a higher numerical Class designation than
such Class is less than the Original Applicable Credit Support Percentage for
such Class, no distribution of Principal Prepayments shall be made to any such
Classes and the amount of such Principal Prepayment otherwise distributable to
such Classes shall be distributed to any Classes of Group 1 Subordinate
Certificates having lower numerical Class designations than such Class, pro
rata, based on the Class Principal Amounts of the respective Classes immediately
prior to such Distribution Date and shall be distributed in the sequential order
provided in Section 5.02(a) above.
     Notwithstanding the priority and allocation set forth in Section 5.02(b),
if with respect to any Class of Group 2 Subordinate Certificates on any
Distribution Date the aggregate of the related Class Subordination Percentages
of such Class and of all other Classes of Group 2 Subordinate Certificates which
have a higher numerical Class designation than such Class is less than the
Original Applicable Credit Support Percentage for such Class, no distribution of
Principal Prepayments shall be made to any such Classes and the amount of such
Principal Prepayment otherwise distributable to such Classes shall be
distributed to any Classes of Group 2 Subordinate Certificates having lower
numerical Class designations than such Class, pro rata, based on the
Class Principal Amounts of the respective Classes immediately prior to such
Distribution Date and shall be distributed in the sequential order provided in
Section 5.02(b)(iii) above.
     (e) Amounts distributed to the Residual Certificates pursuant to
Sections 5.02(a)(iv) and 5.02(b)(iv) on any Distribution Date shall be allocated
among the REMIC residual interests represented thereby such that each such
interest is allocated the excess of funds available to the related REMIC over
required distributions to the regular interests in such REMIC on such
Distribution Date; provided, however, that the Class 1-LTR Certificate shall be
entitled to any amounts representing net gain resulting from the sale of any REO
Properties or other Liquidation Proceeds due to the Residual Certificates with
respect to the Pool 1 Mortgage Loans; and provided, further, that the
Class 2-LTR Certificate shall be entitled to any and all amounts representing
net gain, if any, resulting from the sale of any REO Properties at a price
greater than the foreclosed balance of the related Mortgage Loan or other
Liquidation Proceeds due to the Residual Certificates with respect to the Pool
2A Mortgage Loans and the Pool 2B Mortgage Loans.
     (f) For purposes of distributions provided in Sections 5.02(a) and 5.02(b),
Pool 1 shall “relate” to the Group 1 Senior Certificates, Pool 2A shall “relate”
to the Group 2A Senior Certificates and the Group 2 Subordinate Certificates and
Pool 2B shall “relate” to the Group 2B Senior Certificates and the Group 2
Subordinate Certificates.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

71



--------------------------------------------------------------------------------



 



     (g) On any Distribution Date for which a Net WAC Shortfall exists with
respect to the Class 1-A1, Class 1-A2 or Class 1-A3 Certificates, the Securities
Administrator shall withdraw from the Reserve Fund (and debit to the Class 1-XA
Sub Account), the amount for distribution to such Class equal to the lesser of
(1) the amount of such Net WAC Shortfall and (2) the amounts credited to the
related Sub Account as provided in Section 5.02(a).
     (h) On any Distribution Date for which a Net WAC Shortfall exists with
respect to the Class 1-B1 or Class 1-B2 Certificates, the Securities
Administrator will withdraw from the Reserve Fund (and debit to the Class 1-XB
Sub Account), the lesser of (1) the amount of such Net WAC Shortfall and (2) the
amounts credited to the related Sub Account as provided in Section 5.02(a).
     (i) [Reserved].
     (j) For purposes of distributions of interest in Sections 5.02(a) and
5.02(b) such distributions to a Class of Certificates on any Distribution Date
shall be made first, in respect of Current Interest; and second, in respect of
Interest Shortfalls.
     (k) If, immediately after any Distribution Date, the amount credited to any
Sub Account of the Reserve Fund exceeds the initial credit thereto, the
Securities Administrator will distribute from the Reserve Fund (and debit to
such Sub Account) such excess to the Holders of the related Class of
Interest-Only Certificates in respect of which amounts were credited to the
relevant Sub Account.
     (l) Notwithstanding the priority of distributions set forth in
Sections 5.02(b)(i) and 5.02(b)(ii) above, if on any Distribution Date prior to
the Group 2 Credit Support Depletion (1) either one of the Rapid Prepayment
Conditions is satisfied on such date and (2)(i) the aggregate of the
Class Principal Amounts of the Group 2A Senior Certificates has been reduced to
zero, then that portion of the Available Distribution Amount for Pool 2A
described in Section 5.02(b)(i), and that represents principal collections on
the Pool 2A Mortgage Loans shall be applied as an additional distribution to the
Group 2B Senior Certificates, in reduction of, and in proportion to, the Class
Principal Amounts thereof or (ii) the aggregate of the Class Principal Amounts
of the Group 2B Senior Certificates has been reduced to zero, then that portion
of the Available Distribution Amount for Pool 2B described in
Section 5.02(b)(ii), and that represents principal collections on the Pool 2B
Mortgage Loans shall be applied as an additional distribution to the Group 2A
Senior Certificates, in reduction of, and in proportion to, the Class Principal
Amounts thereof; provided, however, that any such amounts distributable to the
Class 2-AR and Class 2A-A1 Certificates shall be distributed first, to the
Class 2-AR Certificates and, second, to the Class 2A-A1 Certificates.
     (m) If, on any Distribution Date (i) the Group 2A Senior Certificates would
constitute an Undercollateralized Group and the Group 2B Senior Certificates
would constitute an Overcollateralized Group, then notwithstanding
Section 5.02(b)(ii), the Available Distribution Amount for Pool 2B, to the
extent remaining following distributions of interest and principal to the Group
2B Senior Certificates shall be distributed, up to the sum of the Interest
Transfer Amount and the Principal Transfer Amount, to the Group 2A Senior
Certificates, in payment of
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

72



--------------------------------------------------------------------------------



 



accrued but unpaid interest, if any, and then to the Group 2A Senior
Certificates as principal, in the same order and priority as such Certificates
would receive other distributions of principal or (ii) the Group 2B Senior
Certificates would constitute an Undercollateralized Group and the Group 2A
Senior Certificates would constitute an Overcollateralized Group, then
notwithstanding Section 5.02(b)(i), the Available Distribution Amount for Pool
2A, to the extent remaining following distributions of interest and principal to
the Group 2A Senior Certificates shall be distributed, up to the sum of the
Interest Transfer Amount and the Principal Transfer Amount, to the Group 2B
Senior Certificates, in payment of accrued but unpaid interest, if any, and then
to the Group 2B Senior Certificates as principal, in the same order and priority
as such Certificates would receive other distributions of principal.
     Section 5.03 Allocation of Losses.
     (a) On or prior to each Distribution Date, the Master Servicer shall
aggregate the information provided by each Servicer with respect to the total
amount of Realized Losses experienced on the Mortgage Loans for the related
Distribution Date.
     (b) On each Distribution Date, the principal portion of Realized Losses
relating to Pool 1 shall be allocated as follows:
     first, to the Group 1 Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class 1-B6
Certificates and ending with the Class 1-B1 Certificates) until the
Class Principal Amount of each such Class is reduced to zero; and
     second, to the Group 1 Senior Certificates (allocated among each Class of
Senior Certificates on a pro rata basis), in each case, until the
Class Principal Amount of such Class of Group 1 Senior Certificates is reduced
to zero; provided, however, that the amount of Realized Losses calculated above
that would otherwise reduce the Class Principal Amount of the Class 1-A2
Certificates will be allocated to the Class 1-A3 Certificates, in reduction of
the Class Principal Amount thereof, until the Class Principal Amount of the
Class 1-A3 Certificates has been reduced to zero, before reducing the
Class Principal Amount of the Class 1-A2 Certificates.
     (c) On each Distribution Date, the principal portion of Realized Losses
relating to Pool 2A and Pool 2B (in the aggregate) shall be allocated as
follows:
     first, to the extent of Realized Losses relating to Pool 2A or Pool 2B (in
the aggregate), to the Group 2 Subordinate Certificates in reverse order of
their respective numerical Class designations (beginning with the Class 2-B6
Certificates and ending with the Class 2-B1 Certificates) until the
Class Principal Amount of each such Class is reduced to zero; and
     second, concurrently, (i) to the extent of Realized Losses relating to Pool
2A, to the Group 2A Senior Certificates (allocated among each Class of Group 2A
Senior Certificates on a pro rata basis), until the Class Principal Amount of
each such Class of Group 2A Senior Certificates is reduced to zero and (ii) to
the extent of Realized
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

73



--------------------------------------------------------------------------------



 



Losses relating to Pool 2B, to the Group 2B Senior Certificates (allocated among
each Class of Group 2B Senior Certificates on a pro rata basis), until the
Class Principal Amount of each such Class of Group 2B Senior Certificates is
reduced to zero.
     (d) On each Distribution Date, (i) the Class Principal Amount of the Group
1 Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the amount (a “Group 1
Subordinate Certificate Writedown Amount”), if any, by which the aggregate of
the Class Principal Amounts of all outstanding Classes of Group 1 Certificates
(after giving effect to the distribution of principal on such Distribution Date)
exceeds the Aggregate Stated Principal Balance of Pool 1 for the following
Distribution Date and (ii) the Class Principal Amount of the Group 2 Subordinate
Certificates then outstanding with the highest numerical Class designation shall
be reduced on each Distribution Date by the amount (a “Group 2 Subordinate
Certificate Writedown Amount”), if any, by which the aggregate of the Class
Principal Amounts of all outstanding Classes of Group 2 Certificates (after
giving effect to the distribution of principal on such Distribution Date)
exceeds the sum of the Aggregate Stated Principal Balances of Pool 2A and Pool
2B for the following Distribution Date.
     (e) Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.
     (f) Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the related Certificates still outstanding, in accordance with
Section 5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Realized Loss will be
increased, in order of seniority, by the amount of such Subsequent Recovery.
     Section 5.04 Advances by Master Servicer.
     If any Servicer fails to remit any Advance required to be made under the
applicable Servicing Agreement after the expiration of any applicable grace
period, such event shall constitute a default under the Servicing Agreement, and
upon termination of the defaulting Servicer as set forth in Section 9.01, the
Master Servicer (in its capacity as successor Servicer) shall make, or the
Master Servicer (if it is not the successor Servicer) shall cause the successor
Servicer, to make, such Advance in accordance with Section 9.01. The Master
Servicer and each Servicer shall be entitled to be reimbursed for all Advances
made by it. Notwithstanding anything to the contrary herein, in the event the
Master Servicer determines in its reasonable judgment that an Advance is
non-recoverable, the Master Servicer shall be under no obligation to make such
Advance. If the Master Servicer determines that an Advance is non-recoverable,
it shall, on or prior to the related Distribution Date, deliver an Officer’s
Certificate to the Trustee to such effect.
     Section 5.05 Compensating Interest Payments.
     The amount of the aggregate Master Servicing Fees payable to the Master
Servicer in respect of any Distribution Date shall be reduced (but not below
zero) by the amount of any
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

74



--------------------------------------------------------------------------------



 



Compensating Interest Payment for such Distribution Date, but only to the extent
that Prepayment Interest Shortfalls relating to such Distribution Date are
required to be paid but not actually paid by the Servicers. Such amount shall
not be treated as an Advance and shall not be reimbursable to the Master
Servicer.
     Section 5.06 Reserve Fund
     (a) On the Closing Date, the Securities Administrator shall establish and
maintain in the Trustee’s name, in trust for the benefit of the holders of the
LIBOR Certificates and the Interest-Only Certificates, a Reserve Fund, into
which the Depositor shall, on such date, deposit $10,000.00. The Reserve Fund
shall be an Eligible Account, and funds on deposit therein shall be held
separate and apart from, and shall not be commingled with, any other moneys,
including, without limitation, other moneys of the Trustee held pursuant to this
Agreement. The Reserve Fund shall not be an asset of any REMIC established
hereby.
     (b) The Reserve Fund will be comprised of two Sub Accounts: the “Class 1-XA
Sub Account” and the “Class 1-XB Sub Account.” On each Distribution Date,
(i) Current Interest that would otherwise be distributable with respect to the
Class 1-XA Certificates will be credited instead to the Class 1-XA Sub Account
and (ii) Current Interest that would otherwise be distributable with respect to
the Class 1-XB Certificates will be credited instead to the Class 1-XB Sub
Account, in each case, to the extent of the applicable Required Reserve Fund
Deposit for such Class.
     (c) On any Distribution Date for which a Net WAC Shortfall exists with
respect to the Class 1-A1, Class 1-A2 or Class 1-A3 Certificates, the Securities
Administrator shall withdraw from the Reserve Fund, to the extent of funds
credited to the Class 1-XA Sub Account, the amount of such Net WAC Shortfall for
distribution on such Distribution Date pursuant to Section 5.02(g).
     (d) [Reserved].
     (e) On any Distribution Date for which a Net WAC Shortfall exists with
respect to the Class 1-B1 or Class 1-B2 Certificates, the Securities
Administrator shall withdraw from the Reserve Fund, to the extent of available
funds credited to the Class 1-XB Sub Account the amount of such Net WAC
Shortfall for distribution on such Distribution Date pursuant to
Section 5.02(h).
     (f) Funds on deposit in the Reserve Fund shall be invested in the Wells
Fargo Advantage Prime Investment Money Market Fund or any successor fund. Any
earnings on amounts credited to the Class 1-XA Sub Account shall be for the
benefit of the Class 1-XA Certificateholders; and any earnings on amounts
credited to the Class 1-XB Sub Account shall be for the benefit of the
Class 1-XB Certificateholders. The Interest-Only Certificates shall evidence
ownership of the Reserve Fund (and Sub Accounts thereof) for federal income tax
purposes and the Holders thereof shall direct the Securities Administrator, in
writing, as to investment of amounts on deposit therein. The applicable
Interest-Only Certificateholder(s) shall be liable for any losses incurred on
such investments. In the absence of written instructions from
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

75



--------------------------------------------------------------------------------



 



the applicable Interest-Only Certificateholder as to investment of funds on
deposit in the Reserve Fund (and credited to the related Sub Account), such
funds shall be invested in money market funds as described in paragraph (ix) of
the definition of Permitted Investments in Article I. For federal income tax
purposes, amounts transferred by the Group 1 Upper-Tier REMIC to the Reserve
Fund shall be treated as amounts distributed by the Group 1 Upper-Tier REMIC to
the applicable Interest-Only Certificateholders.
     (g) If, immediately after any Distribution Date, the amount credited to any
Sub Account of the Reserve Fund exceeds the initial credit thereto, the
Securities Administrator will debit such excess from such Sub Account and
distribute such excess from the Reserve Fund to the Holders of the Certificates
for which such amounts were credited to the relevant Sub Account pursuant to
Section 5.02(k).
     (h) Upon termination of the Trust Fund any amounts on deposit in the
Reserve Fund and credited to a Sub Account shall be distributed to the
applicable Interest-Only Certificateholders.
ARTICLE VI
CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR; EVENTS OF DEFAULT
     Section 6.01 Duties of Trustee and the Securities Administrator.
     (a) The Trustee, except during the continuance of an Event of Default and
the Securities Administrator undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement. Any permissive right of
the Trustee or the Securities Administrator provided for in this Agreement shall
not be construed as a duty of the Trustee or the Securities Administrator. If an
Event of Default has occurred and has not otherwise been cured or waived, the
Trustee or the Securities Administrator shall exercise such of the rights and
powers vested in it by this Agreement and use the same degree of care and skill
in their exercise as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs, unless the Trustee is
acting as Master Servicer, in which case it shall use the same degree of care
and skill as the Master Servicer hereunder.
     (b) Each of the Trustee and the Securities Administrator, upon receipt of
all resolutions, certificates, statements, opinions, reports, documents, orders
or other instruments furnished to the Trustee or the Securities Administrator
which are specifically required to be furnished pursuant to any provision of
this Agreement, shall examine them to determine whether they are in the form
required by this Agreement; provided, however, that neither the Trustee nor the
Securities Administrator shall be responsible for the accuracy or content of any
such resolution, certificate, statement, opinion, report, document, order or
other instrument furnished by the Master Servicer or any Servicer to the Trustee
or the Securities Administrator pursuant to this Agreement, and shall not be
required to recalculate or verify any numerical information furnished to the
Trustee or the Securities Administrator pursuant to this Agreement. Subject to
the immediately preceding sentence, if any such resolution, certificate,
statement, opinion, report, document,
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

76



--------------------------------------------------------------------------------



 



order or other instrument is found not to conform to the form required by this
Agreement in a material manner the Trustee or the Securities Administrator, as
applicable, shall take such action as it deems appropriate to cause the
instrument to be corrected, and if the instrument is not corrected to the
Trustee’s or the Securities Administrator’s satisfaction, the Trustee or the
Securities Administrator will provide notice thereof to the Certificateholders
and will, at the expense of the Trust Fund, which expense shall be reasonable
given the scope and nature of the required action, take such further action as
directed by the Certificateholders.
     (c) Neither the Trustee nor the Securities Administrator shall have any
liability arising out of or in connection with this Agreement, except for its
negligence or willful misconduct. Notwithstanding anything in this Agreement to
the contrary, neither the Trustee nor the Securities Administrator shall be
liable for special, indirect or consequential losses or damages of any kind
whatsoever (including, but not limited to, lost profits). No provision of this
Agreement shall be construed to relieve the Trustee or the Securities
Administrator from liability for its own negligent action, its own negligent
failure to act or its own willful misconduct; provided, however, that:
     (i) Neither the Trustee nor the Securities Administrator shall be
personally liable with respect to any action taken, suffered or omitted to be
taken by it in good faith in accordance with the direction of Holders of
Certificates as provided in Section 6.18 hereof;
     (ii) For all purposes under this Agreement, the Trustee shall not be deemed
to have notice of any Event of Default (other than resulting from a failure by
the Master Servicer to furnish information to the Trustee when required to do
so) unless a Responsible Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a default is received
by the Trustee at the Corporate Trust Office of the Trustee, and such notice
references the Holders of the Certificates and this Agreement;
     (iii) For all purposes under this Agreement, the Securities Administrator
shall not be deemed to have notice of any Event of Default (other than resulting
from a failure by the Master Servicer to furnish information to the Securities
Administrator when required to do so) unless a Responsible Officer of the
Securities Administrator has actual knowledge thereof or unless written notice
of any event which is in fact such a default is received by the Securities
Administrator at the address provided in Section 11.07, and such notice
references the Holders of the Certificates and this Agreement;
     (iv) No provision of this Agreement shall require the Trustee (regardless
of the capacity in which it is acting) or the Securities Administrator to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities Administrator
to
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

77



--------------------------------------------------------------------------------



 



perform, or be responsible for the manner of performance of, any of the
obligations of the Master Servicer under this Agreement;
     (v) Neither the Trustee nor the Securities Administrator shall be
responsible for any act or omission of the Master Servicer, the Depositor, the
Seller or the Custodian.
     (d) The Trustee shall have no duty hereunder with respect to any complaint,
claim, demand, notice or other document it may receive or which may be alleged
to have been delivered to or served upon it by the parties as a consequence of
the assignment of any Mortgage Loan hereunder; provided, however, that the
Trustee shall promptly remit to the applicable Servicer upon receipt any such
complaint, claim, demand, notice or other document (i) which is delivered to the
Corporate Trust Office of the Trustee, (ii) of which a Responsible Officer has
actual knowledge, and (iii) which contains information sufficient to permit the
Trustee to make a determination that the real property to which such document
relates is a Mortgaged Property.
     (e) Neither the Trustee nor the Securities Administrator shall be
personally liable with respect to any action taken, suffered or omitted to be
taken by it in good faith in accordance with the direction of the
Certificateholders of any Class holding Certificates which evidence, as to such
Class, Percentage Interests aggregating not less than 25% as to the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or the Securities Administrator or exercising any trust or power conferred upon
the Trustee or the Securities Administrator, as applicable, under this
Agreement.
     (f) Neither the Trustee nor the Securities Administrator shall be required
to perform services under this Agreement, or to expend or risk its own funds or
otherwise incur financial liability for the performance of any of its duties
hereunder or the exercise of any of its rights or powers if there is reasonable
ground for believing that the timely payment of its fees and expenses or the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it, and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Securities
Administrator, as applicable, to perform, or be responsible for the manner of
performance of, any of the obligations of the Master Servicer or any Servicer
under this Agreement or any Servicing Agreement except during such time, if any,
as the Trustee shall be the successor to, and be vested with the rights, duties,
powers and privileges of, the Master Servicer in accordance with the terms of
this Agreement.
     (g) The Trustee shall not be held liable by reason of any insufficiency in
the Distribution Account or, if applicable, the Reserve Fund resulting from any
investment loss on any Permitted Investment included therein (except to the
extent that the Trustee is the obligor and has defaulted thereon).
     (h) Except as otherwise provided herein, neither the Trustee nor the
Securities Administrator shall have any duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof,
(B) to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

78



--------------------------------------------------------------------------------



 



governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Trust Fund other than from funds
available in the Distribution Account, or (D) to confirm or verify the contents
of any reports or certificates of the Master Servicer or any Servicer delivered
to the Trustee or the Securities Administrator pursuant to this Agreement
believed by the Trustee or the Securities Administrator, as applicable, to be
genuine and to have been signed or presented by the proper party or parties.
     (i) Neither the Securities Administrator nor the Trustee shall be liable in
its individual capacity for an error of judgment made in good faith by a
Responsible Officer or other officers of the Trustee or the Securities
Administrator, as applicable, unless it shall be proved that the Trustee or the
Securities Administrator, as applicable, was negligent in ascertaining the
pertinent facts.
     (j) Notwithstanding anything in this Agreement to the contrary, neither the
Securities Administrator nor the Trustee shall be liable for special, indirect
or consequential losses or damages of any kind whatsoever (including, but not
limited to, lost profits), even if the Trustee or the Securities Administrator,
as applicable, has been advised of the likelihood of such loss or damage and
regardless of the form of action.
     (k) Neither the Securities Administrator nor the Trustee shall be
responsible for the acts or omissions of the other, it being understood that
this Agreement shall not be construed to render them agents of one another.
     Section 6.02 Certain Matters Affecting the Trustee and the Securities
Administrator.
     Except as otherwise provided in Section 6.01:
     (i) Each of the Trustee and the Securities Administrator may request, and
may rely and shall be protected in acting or refraining from acting upon any
resolution, Officer’s Certificate, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;
     (ii) Each of the Trustee and the Securities Administrator may consult with
counsel and any advice of its counsel or Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel;
     (iii) Neither the Trustee nor the Securities Administrator shall be
personally liable for any action taken, suffered or omitted by it in good faith
and reasonably believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;
     (iv) Unless an Event of Default shall have occurred and be continuing,
neither the Trustee nor the Securities Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument,
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

79



--------------------------------------------------------------------------------



 



opinion, report, notice, request, consent, order, approval, bond or other paper
or document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates; provided, however, that,
if the payment within a reasonable time to the Trustee or the Securities
Administrator, as applicable, of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Trustee or the Securities Administrator, as applicable, not reasonably assured
to the Trustee or the Securities Administrator by the security afforded to it by
the terms of this Agreement, the Trustee or the Securities Administrator, as
applicable, may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding. The reasonable expense thereof shall be paid by the party
requesting such investigation and if not reimbursed by the requesting party
shall be reimbursed by the Trust Fund to the Trustee or the Securities
Administrator, as applicable;
     (v) Each of the Trustee and the Securities Administrator may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents, custodians or attorneys, which agents, custodians or
attorneys shall have any and all of the rights, powers, duties and obligations
of the Trustee and the Securities Administrator conferred on them by such
appointment, provided that each of the Trustee and the Securities Administrator
shall continue to be responsible for its duties and obligations hereunder to the
extent provided herein, and provided further that neither the Trustee nor the
Securities Administrator shall be responsible for any misconduct or negligence
on the part of any such agent or attorney appointed with due care by the Trustee
or the Securities Administrator, as applicable;
     (vi) Neither the Trustee nor the Securities Administrator shall be under
any obligation to exercise any of the trusts or powers vested in it by this
Agreement or to institute, conduct or defend any litigation hereunder or in
relation hereto, in each case at the request, order or direction of any of the
Certificateholders pursuant to the provisions of this Agreement, unless such
Certificateholders shall have offered to the Trustee or the Securities
Administrator, as applicable, reasonable security or indemnity against the
costs, expenses and liabilities which may be incurred therein or thereby;
     (vii) The right of the Trustee and the Securities Administrator to perform
any discretionary act enumerated in this Agreement shall not be construed as a
duty, and neither the Trustee nor the Securities Administrator shall be
answerable for other than its negligence or willful misconduct in the
performance of such act;
     (viii) Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety in respect of the execution of the Trust
Fund created hereby or the powers granted hereunder; and
     (ix) Neither the Trustee nor the Securities Administrator shall have any
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Mortgage Loan by the Seller pursuant
to this Agreement or the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

80



--------------------------------------------------------------------------------



 



Mortgage Loan Purchase Agreement, as applicable, or the eligibility of any
Mortgage Loan for purposes of this Agreement.
     In the event either of the Trustee or the Securities Administrator deem the
nature of any action required on its part to be unclear, the Trustee or the
Securities Administrator, as applicable, may require prior to such action that
it be provided by the Depositor with reasonable further instructions.
     Section 6.03 Trustee and Securities Administrator Not Liable for
Certificates.
     The Trustee and the Securities Administrator make no representations as to
the validity or sufficiency of this Agreement or of the Certificates (other than
the certificate of authentication on the Certificates) or of any Mortgage Loan,
or related document save that the Trustee and the Securities Administrator
represent that, assuming due execution and delivery by the other parties hereto,
this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms except that such enforceability may be subject to
(A) applicable bankruptcy and insolvency laws and other similar laws affecting
the enforcement of the rights of creditors generally, and (B) general principles
of equity regardless of whether such enforcement is considered in a proceeding
in equity or at law. The Trustee and the Securities Administrator shall not be
accountable for the use or application by the Depositor of funds paid to the
Depositor in consideration of the assignment of the Mortgage Loans to the Trust
Fund by the Depositor or for the use or application of any funds deposited into
the Distribution Account or any other fund or account maintained with respect to
the Certificates. The Trustee and the Securities Administrator shall not be
responsible for the legality or validity of this Agreement or the validity,
priority, perfection or sufficiency of the security for the Certificates issued
or intended to be issued hereunder. Except as otherwise provided herein, the
Trustee and the Securities Administrator shall have no responsibility for filing
any financing or continuation statement in any public office at any time or to
otherwise perfect or maintain the perfection of any security interest or lien
granted to it hereunder or to record this Agreement.
     Section 6.04 Trustee and the Securities Administrator May Own Certificates.
     The Trustee and the Securities Administrator and any Affiliate or agent of
either of them in its individual or any other capacity may become the owner or
pledgee of Certificates and may transact banking and trust business with the
other parties hereto and their Affiliates with the same rights it would have if
it were not Trustee, Securities Administrator or such agent.
     Section 6.05 Eligibility Requirements for Trustee and Securities
Administrator.
     The Trustee hereunder shall at all times (i) be an institution insured by
the FDIC, (ii) be a corporation or national banking association, organized and
doing business under the laws of any State or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Master Servicer or any Servicer. If such corporation or national banking
association publishes reports of
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

81



--------------------------------------------------------------------------------



 



condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then, for the purposes of this
Section, the combined capital and surplus of such corporation or national
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with provisions of
this Section, the Trustee shall resign immediately in the manner and with the
effect specified in Section 6.06.
     The Securities Administrator hereunder shall at all times (i) be an
institution authorized to exercise corporate trust powers under the laws of its
jurisdiction of organization, (ii) be rated at least “A/F1” by Fitch, or if not
rated by Fitch, the equivalent rating by S&P or Moody’s and (iii) not be an
originator of Mortgage Loans, the Master Servicer, a Servicer, the Depositor, or
an Affiliate of the Depositor unless the Securities Administrator is in an
institutional trust department of the Securities Administrator.
     Section 6.06 Resignation and Removal of Trustee and the Securities
Administrator.
     (a) Each of the Trustee and the Securities Administrator may at any time
resign and be discharged from the trust hereby created by giving 60 days’
written notice thereof to the Trustee or the Securities Administrator, as
applicable, the Depositor and the Master Servicer. Upon receiving such notice of
resignation, the Depositor will promptly appoint a successor trustee or a
successor securities administrator, as applicable, by written instrument, one
copy of which instrument shall be delivered to the resigning Trustee or
resigning Securities Administrator, as applicable, one copy to the successor
trustee or successor securities administrator, as applicable, and one copy to
the Master Servicer. If no successor trustee or successor securities
administrator shall have been so appointed and shall have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee or resigning Securities Administrator, as applicable, may petition any
court of competent jurisdiction for the appointment of a successor trustee or
successor securities administrator, as applicable. The Trustee shall notify the
Rating Agencies of any change of Securities Administrator.
     (b) If at any time any of the following events shall occur: (i) the Trustee
or the Securities Administrator ceases to be eligible in accordance with the
provisions of Section 6.05 and fails to resign after written request therefor by
the Depositor, (ii) the Securities Administrator fails to perform its
obligations pursuant to Section 5.02 to make distributions to
Certificateholders, which failure continues unremedied for a period of one
Business Day after the date upon which written notice of such failure shall have
been given to the Securities Administrator by the Trustee or the Depositor,
(iii) the Securities Administrator fails to provide an Item 1123 Certificate,
Assessment of Compliance or an Accountant’s Attestation required under
Sections 6.22, 6.23 and 6.24, respectively, by March 15 of each year in which
Exchange Act reports are required, (iv) the Trustee or the Securities
Administrator becomes incapable of acting, or is adjudged a bankrupt or
insolvent, or a receiver of the Trustee or the Securities Administrator of its
property is appointed, or any public officer takes charge or control of the
Trustee or the Securities Administrator or of either of their property or
affairs for the purpose of rehabilitation, conservation or liquidation, (v) a
tax is imposed or threatened with respect to the Trust Fund by any state in
which the Trustee or the Trust Fund held by the Trustee is located, or (vi) the
continued use of the Trustee or Securities Administrator would result in a
downgrading of the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

82



--------------------------------------------------------------------------------



 



rating by any Rating Agency of any Class of Certificates with a rating; then, in
each such case, the Depositor shall remove the Trustee or the Securities
Administrator, as applicable, and the Depositor shall appoint a successor
trustee or successor securities administrator, as applicable, acceptable to the
Depositor or the Trustee by written instrument, one copy of which instrument
shall be delivered to the Trustee or Securities Administrator so removed, one
copy each to the successor trustee or successor securities administrator, as
applicable, and one copy to the Master Servicer.
     (c) The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee or the Securities Administrator, as applicable,
and to the Depositor remove the Trustee or the Securities Administrator, as
applicable, by such written instrument, signed by such Holders or their
attorney-in-fact duly authorized, one copy of which instrument shall be
delivered to the Depositor, one copy to the Trustee or Securities Administrator,
as applicable and one copy to the Master Servicer; the Depositor shall thereupon
appoint a successor trustee or successor securities administrator, as
applicable, in accordance with this Section.
     (d) Any resignation or removal of the Trustee or the Securities
Administrator, as applicable, and appointment of a successor trustee or
successor securities administrator pursuant to any of the provisions of this
Section shall become effective upon acceptance of appointment by the successor
trustee or the successor securities administrator, as applicable, as provided in
Section 6.07.
     Section 6.07 Successor Trustee and Successor Securities Administrator.
     (a) Any successor trustee or successor securities administrator appointed
as provided in Section 6.06 shall execute, acknowledge and deliver to the
Depositor and to its predecessor trustee or predecessor securities
administrator, as applicable, (i) an instrument accepting such appointment
hereunder and (ii) the certification required pursuant to the first sentence of
Section 6.21(e), and thereupon the resignation or removal of the predecessor
trustee or predecessor securities administrator, as applicable, shall become
effective and such successor trustee or successor securities administrator, as
applicable, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor
hereunder, with like effect as if originally named as trustee or securities
administrator, as applicable, herein. The predecessor trustee or predecessor
securities administrator, as applicable, shall deliver to the successor trustee
(or assign to the Trustee its interest under the Custody Agreement, to the
extent permitted thereunder) or successor securities administrator, as
applicable, all Trustee Mortgage Files and documents and statements related to
each Trustee Mortgage File held by it hereunder, and shall duly assign,
transfer, deliver and pay over to the successor trustee the entire Trust Fund,
together with all necessary instruments of transfer and assignment or other
documents properly executed necessary to effect such transfer and such of the
records or copies thereof maintained by the predecessor trustee in the
administration hereof as may be requested by the successor trustee and shall
thereupon be discharged from all duties and responsibilities under this
Agreement. In addition, the Depositor and the predecessor trustee or predecessor
securities administrator, as applicable, shall execute and deliver such other
instruments and do such other things as may reasonably be required to more fully
and certainly
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

83



--------------------------------------------------------------------------------



 



vest and confirm in the successor trustee or successor securities administrator,
as applicable, all such rights, powers, duties and obligations.
     (b) No successor trustee shall accept appointment as provided in this
Section unless at the time of such appointment such successor trustee shall be
eligible under the provisions of Section 6.05.
     (c) Upon acceptance of appointment by a successor trustee or successor
securities administrator, as applicable, as provided in this Section, the
predecessor trustee or predecessor securities administrator, as applicable,
shall mail notice of the succession of such trustee or securities administrator,
as applicable, hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to any Rating Agency. The expenses of such
mailing shall be borne by the Master Servicer.
     Section 6.08 Merger or Consolidation of Trustee or the Securities
Administrator.
     Any Person into which the Trustee or Securities Administrator may be merged
or with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee or Securities Administrator
shall be a party, or any Persons succeeding to the business of the Trustee or
Securities Administrator, shall be the successor to the Trustee or Securities
Administrator hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, provided that, in the case of the Trustee, such Person
shall be eligible under the provisions of Section 6.05.
     Section 6.09 Appointment of Co-Trustee, Separate Trustee or Custodian.
     (a) Notwithstanding any other provisions hereof, at any time, the Trustee,
the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of Certificates
shall have the power from time to time to appoint one or more Persons, approved
by the Trustee, to act either as co-trustees jointly with the Trustee, or as
separate trustees, or as custodians, for the purpose of holding title to,
foreclosing or otherwise taking action with respect to any Mortgage Loan outside
the state where the Trustee has its principal place of business where such
separate trustee or co-trustee is necessary or advisable (or the Trustee has
been advised by the Master Servicer that such separate trustee or co-trustee is
necessary or advisable) under the laws of any state in which a property securing
a Mortgage Loan is located or for the purpose of otherwise conforming to any
legal requirement, restriction or condition in any state in which a property
securing a Mortgage Loan is located or in any state in which any portion of the
Trust Fund is located. The separate Trustees, co-trustees, or custodians so
appointed shall be trustees or custodians for the benefit of all the
Certificateholders and shall have such powers, rights and remedies as shall be
specified in the instrument of appointment; provided, however, that no such
appointment shall, or shall be deemed to, constitute the appointee an agent of
the Trustee. The obligation of the Master Servicer to make Advances pursuant to
Section 5.04 hereof shall not be affected or assigned by the appointment of a
co-trustee.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

84



--------------------------------------------------------------------------------



 



     (b) Every separate trustee, co-trustee, and custodian shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:
     (i) all powers, duties, obligations and rights conferred upon the Trustee
in respect of the receipt, custody and payment of moneys shall be exercised
solely by the Trustee;
     (ii) all other rights, powers, duties and obligations conferred or imposed
upon the Trustee shall be conferred or imposed upon and exercised or performed
by the Trustee and such separate trustee, co-trustee, or custodian jointly,
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;
     (iii) no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and
     (iv) the Trustee may at any time, by an instrument in writing executed by
it, with the concurrence of the Depositor, accept the resignation of or remove
any separate trustee, co-trustee or custodian, so appointed by it or them, if
such resignation or removal does not violate the other terms of this Agreement.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee. Every such instrument shall be filed with the Trustee and a copy given
to the Master Servicer.
     (d) Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name. If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.
     (e) No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under
Section 6.05 hereunder and no notice to the Certificateholders of the
appointment shall be required under Section 6.07 hereof.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

85



--------------------------------------------------------------------------------



 



     (f) The Trustee agrees to instruct the co-trustees, if any, to the extent
necessary to fulfill the Trustee’s obligations hereunder.
     (g) The Trust shall pay the reasonable compensation of the co-trustees
(which compensation shall not reduce any compensation payable to the Trustee
under such Section).
     Section 6.10 Authenticating Agents.
     (a) The Trustee may appoint one or more Authenticating Agents which shall
be authorized to act on behalf of the Trustee in authenticating Certificates.
The Trustee hereby appoints the Securities Administrator as initial
Authenticating Agent, and the Securities Administrator accepts such appointment.
Wherever reference is made in this Agreement to the authentication of
Certificates by the Trustee or the Trustee’s certificate of authentication, such
reference shall be deemed to include authentication on behalf of the Trustee by
an Authenticating Agent and a certificate of authentication executed on behalf
of the Trustee by an Authenticating Agent. Each Authenticating Agent must be a
national banking association or a corporation organized and doing business under
the laws of the United States of America or of any state, having a combined
capital and surplus of at least $15,000,000, authorized under such laws to do a
trust business and subject to supervision or examination by federal or state
authorities.
     (b) Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.
     (c) Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee and the Depositor.
The Trustee may at any time terminate the agency of any Authenticating Agent by
giving written notice of termination to such Authenticating Agent and the
Depositor. Upon receiving a notice of resignation or upon such a termination, or
in case at any time any Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.10, the Trustee may appoint a
successor authenticating agent, shall give written notice of such appointment to
the Depositor and shall mail notice of such appointment to all Holders of
Certificates. Any successor authenticating agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Authenticating Agent. No successor authenticating agent
shall be appointed unless eligible under the provisions of this Section 6.10. No
Authenticating Agent shall have responsibility or liability for any action taken
by it as such at the direction of the Trustee or in accordance with the
provisions of this Agreement.
     Section 6.11 Indemnification of the Trustee and the Securities
Administrator.
     The Trustee and the Securities Administrator and their respective
directors, officers, employees and agents shall be entitled to indemnification
from the Depositor and the Trust Fund
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

86



--------------------------------------------------------------------------------



 



(provided that the Trust Fund’s indemnification under this Section 6.11 is
limited by Section 4.01(d)) for any loss, liability or expense (including,
without limitation, reasonable attorneys’ fees and disbursements (and, in the
case of the Trustee, in connection with the Custody Agreement, including the
reasonable compensation and the expenses and disbursements of its agents or
counsel), incurred without negligence or willful misconduct on their part,
arising out of, or in connection with, the acceptance or administration of the
trusts created hereunder or in connection with the performance of their duties
hereunder including the costs and expenses of defending themselves against any
claim in connection with the exercise or performance of any of their powers or
duties hereunder, provided that:
     (i) with respect to any such claim, the Trustee or the Securities
Administrator, as applicable, shall have given the Depositor written notice
thereof promptly after the Trustee, the Securities Administrator, as applicable,
shall have knowledge thereof;
     (ii) while maintaining control over its own defense, the Trustee or the
Securities Administrator, as applicable, shall cooperate and consult fully with
the Depositor in preparing such defense; and
     (iii) notwithstanding anything to the contrary in this Section 6.11, the
Trust Fund shall not be liable for settlement of any such claim by the Trustee
or the Securities Administrator, as applicable, entered into without the prior
consent of the Depositor, which consent shall not be unreasonably withheld.
     The provisions of this Section 6.11 shall survive any termination of this
Agreement and the resignation or removal of the Trustee or the Securities
Administrator, as applicable, and shall be construed to include, but not be
limited to any loss, liability or expense under any environmental law.
     Section 6.12 Fees and Expenses of Securities Administrator and the Trustee.
     (a) Compensation for the services of the Securities Administrator hereunder
shall be paid from the Master Servicing Fee. The Securities Administrator shall
be entitled to all disbursements and advancements incurred or made by the
Securities Administrator in accordance with this Agreement (including fees and
expenses of its counsel and all persons not regularly in its employment), except
any such expenses arising from its negligence, bad faith or willful misconduct.
Wells Fargo Bank, N.A. shall act as Securities Administrator for so long as it
is Master Servicer under this Agreement.
     (b) As compensation for its services hereunder, the Trustee shall be
entitled to receive a Trustee fee equal to $3,500 per annum, which shall be paid
by the Master Servicer pursuant to a separate agreement between the Trustee and
the Master Servicer. Any expenses incurred by the Trustee shall be reimbursed in
accordance with Section 6.11.
     Section 6.13 Collection of Monies.
     Except as otherwise expressly provided in this Agreement, the Trustee and
the Securities Administrator may demand payment or delivery of, and shall
receive and collect, all money and
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

87



--------------------------------------------------------------------------------



 



other property payable to or receivable by the it pursuant to this Agreement.
The Trustee or the Securities Administrator, as applicable, shall hold all such
money and property received by it as part of the Trust Fund and shall distribute
it as provided in this Agreement.
     Section 6.14 Events of Default; Trustee To Act; Appointment of Successor.
     (a) The occurrence of any one or more of the following events shall
constitute an “Event of Default”:
     (i) Any failure by the Master Servicer to furnish the Securities
Administrator the Mortgage Loan data sufficient to prepare the reports described
in Section 4.04 which continues unremedied for a period of one Business Day
after the date upon which written notice of such failure shall have been given
to such Master Servicer by the Trustee or the Securities Administrator or to
such Master Servicer, the Securities Administrator and the Trustee by the
Holders of not less than 25% of the Class Principal Amount (or Class Notional
Amount) of each Class of Certificates affected thereby; or
     (ii) Any failure by the Master Servicer to deliver to the Depositor and the
Seller the information or reports required pursuant to Section 9.01(e) through
(g) hereto;
     (iii) Any failure on the part of the Master Servicer duly to observe or
perform in any material respect any other of the covenants or agreements (other
than those referred to in (viii) and (ix) below) on the part of the Master
Servicer contained in this Agreement which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer by the Trustee
or the Securities Administrator, or to the Master Servicer, the Securities
Administrator and the Trustee by the Holders of more than 50% of the Aggregate
Voting Interests of the Certificates (or in the case of a breach of its
obligation to provide an Item 1123 Certificate, an Assessment of Compliance or
an Accountant’s Attestation pursuant to Sections 6.22, 6.23 and 6.24,
immediately without a cure period); or
     (iv) A decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Master Servicer, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days or any
Rating Agency reduces or withdraws or threatens to reduce or withdraw the rating
of the Certificates because of the financial condition or loan servicing
capability of such Master Servicer; or
     (v) The Master Servicer shall consent to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshalling
of assets and liabilities, voluntary liquidation or similar proceedings of or
relating to the Master Servicer or of or relating to all or substantially all of
its property; or
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

88



--------------------------------------------------------------------------------



 



     (vi) The Master Servicer shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or
     (vii) The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 9.05 hereof; or
     (viii) If a representation or warranty set forth in Section 9.03 hereof
shall prove to be incorrect as of the time made in any respect that materially
and adversely affects the interests of the Certificateholders, and the
circumstance or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 30 days after the
date on which written notice of such incorrect representation or warranty shall
have been given to the Master Servicer by the Trustee or the Securities
Administrator, or to the Master Servicer, the Securities Administrator and the
Trustee by the Holders of more than 50% of the Aggregate Voting Interests of the
Certificates; or
     (ix) A sale or pledge of any of the rights of the Master Servicer hereunder
or an assignment of this Agreement by the Master Servicer or a delegation of the
rights or duties of the Master Servicer hereunder shall have occurred in any
manner not otherwise permitted hereunder and without the prior written consent
of the Trustee and Certificateholders holding more than 50% of the Aggregate
Voting Interests of the Certificates; or
     (x) After receipt of notice from the Trustee, any failure of the Master
Servicer to make any Advances when such Advances are due, which failure
continues unremedied for a period of one Business Day.
     If an Event of Default described in clauses (i) through (ix) of this
Section shall occur, then, in each and every case, subject to applicable law, so
long as any such Event of Default shall not have been remedied within any period
of time prescribed by this Section, the Trustee, by notice in writing to the
Master Servicer may, and, if so directed by Certificateholders evidencing more
than 50% of the Class Principal Amount (or Class Notional Amount) of each Class
of Certificates, or upon the occurrence of an Event of Default described in
clause (x) of this Section, shall, terminate all of the rights and obligations
of the Master Servicer hereunder and in and to the Mortgage Loans and the
proceeds thereof. On or after the receipt by the Master Servicer of such written
notice, all authority and power of the Master Servicer, and only in its capacity
as Master Servicer under this Agreement, whether with respect to the Mortgage
Loans or otherwise, shall pass to and be vested in the Trustee; and the Trustee
is hereby authorized and empowered to execute and deliver, on behalf of the
defaulting Master Servicer as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Trustee
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

89



--------------------------------------------------------------------------------



 



and the Securities Administrator in effecting the termination of the defaulting
Master Servicer’s responsibilities and rights hereunder as Master Servicer
including, without limitation, notifying Servicers of the assignment of the
master servicing function and providing the Trustee or its designee all
documents and records in electronic or other form reasonably requested by it to
enable the Trustee or its designee to assume the defaulting Master Servicer’s
functions hereunder and the transfer to the Trustee for administration by it of
all amounts which shall at the time be or should have been deposited by the
defaulting Master Servicer in the Distribution Account and any other account or
fund maintained with respect to the Certificates or thereafter received with
respect to the Mortgage Loans. The Master Servicer being terminated shall bear
all costs of a master servicing transfer, including but not limited to those of
the Trustee or Securities Administrator reasonably allocable to specific
employees and overhead, legal fees and expenses, accounting and financial
consulting fees and expenses, and costs of amending this Agreement, if
necessary.
     Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement under
this Agreement to the extent such reimbursement relates to the period prior to
such Master Servicer’s termination.
     If any Event of Default shall occur, the Trustee, upon becoming aware of
the occurrence thereof, shall promptly notify the Securities Administrator and
each Rating Agency of the nature and extent of such Event of Default. The
Trustee or the Securities Administrator shall immediately give written notice to
the Master Servicer upon the Master Servicer’s failure to make Advances as
required under this Agreement.
     (b) On and after the time the Master Servicer receives a notice of
termination from the Trustee pursuant to Section 6.14(a) or the Trustee receives
the resignation of the Master Servicer evidenced by an Opinion of Counsel
pursuant to Section 9.06, the Trustee, unless another master servicer shall have
been appointed, shall be the successor in all respects to the Master Servicer in
its capacity as such under this Agreement and the transactions set forth or
provided for herein and shall have all the rights and powers and be subject to
all the responsibilities, duties and liabilities relating thereto and arising
thereafter placed on the Master Servicer hereunder, including (but subject to
applicable law) the obligation to make Advances in accordance with Section 5.04;
provided, however, that any failure to perform such duties or responsibilities
caused by the Master Servicer’s failure to provide information required by this
Agreement shall not be considered a default by the Trustee hereunder. In
addition, the Trustee shall have no responsibility for any act or omission of
the Master Servicer prior to the issuance of any notice of termination. The
Trustee shall have no liability relating to the representations and warranties
of the Master Servicer set forth in Section 9.03. In the Trustee’s capacity as
such successor, the Trustee shall have the same limitations on liability herein
granted to the Master Servicer. As compensation therefor, the Trustee shall be
entitled to receive all compensation payable to the Master Servicer under this
Agreement, including the Master Servicing Fee.
     (c) Notwithstanding the above, the Trustee may, if it shall be unwilling to
continue to so act, or shall, if it is unable to so act, petition a court of
competent jurisdiction to appoint, or appoint on its own behalf any established
housing and home finance institution servicer, master servicer, servicing or
mortgage servicing institution having a net worth of not less than
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

90



--------------------------------------------------------------------------------



 



$15,000,000 and meeting such other standards for a successor master servicer as
are set forth in this Agreement, as the successor to such Master Servicer in the
assumption of all of the responsibilities, duties or liabilities of a master
servicer, like the Master Servicer. Any entity designated by the Trustee as a
successor master servicer may be an Affiliate of the Trustee; provided, however,
that, unless such Affiliate meets the net worth requirements and other standards
set forth herein for a successor master servicer, the Trustee, in its individual
capacity shall agree, at the time of such designation, to be and remain liable
to the Trust Fund for such Affiliate’s actions and omissions in performing its
duties hereunder. In connection with such appointment and assumption, the
Trustee may make such arrangements for the compensation of such successor out of
payments on Mortgage Loans as it and such successor shall agree; provided,
however, that no such compensation shall be in excess of that permitted to the
Master Servicer hereunder. Notwithstanding anything herein to the contrary, in
no event shall the Trustee be liable for any Master Servicing Fee or for any
differential in the amount of the Master Servicing Fee paid hereunder and the
amount necessary to induce any successor master servicer to act as successor
master servicer under this Agreement and the transactions set forth or provided
for herein. The Trustee and such successor shall take such actions, consistent
with this Agreement, as shall be necessary to effectuate any such succession and
may make other arrangements with respect to the servicing to be conducted
hereunder which are not inconsistent herewith. The Master Servicer shall
cooperate with the Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying Mortgagors of the assignment of the
master servicing functions and providing the Trustee and successor master
servicer, as applicable, all documents and records in electronic or other form
reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and the transfer to the Trustee or such successor master
servicer, as applicable, all amounts which shall at the time be or should have
been deposited by the Master Servicer in the Distribution Account and any other
account or fund maintained with respect to the Certificates or thereafter be
received with respect to the Mortgage Loans. Neither the Trustee nor any other
successor master servicer shall be deemed to be in default hereunder by reason
of any failure to make, or any delay in making, any distribution hereunder or
any portion thereof caused by (i) the failure of the Master Servicer to deliver,
or any delay in delivering, cash, documents or records to it, (ii) the failure
of the Master Servicer to cooperate as required by this Agreement, (iii) the
failure of the Master Servicer to deliver the Mortgage Loan data to the Trustee
as required by this Agreement or (iv) restrictions imposed by any regulatory
authority having jurisdiction over the Master Servicer. No successor master
servicer shall be deemed to be in default hereunder by reason of any failure to
make, or any delay in making, any distribution hereunder or any portion thereof
caused by (i) the failure of the Trustee to deliver, or any delay in delivering
cash, documents or records to it related to such distribution, or (ii) the
failure of Trustee to cooperate as required by this Agreement.
     Any successor master servicer shall execute and deliver to the Depositor,
the Seller and the predecessor Master Servicer the certification required
pursuant to the first sentence of Section 6.21(e).
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

91



--------------------------------------------------------------------------------



 



     Section 6.15 Additional Remedies of Trustee Upon Event of Default.
     During the continuance of any Event of Default, so long as such Event of
Default shall not have been remedied, the Trustee, in addition to the rights
specified in Section 6.14, shall have the right, in its own name and as trustee
of the Trust Fund, to take all actions now or hereafter existing at law, in
equity or by statute to enforce its rights and remedies and to protect the
interests, and enforce the rights and remedies, of the Certificateholders
(including the institution and prosecution of all judicial, administrative and
other proceedings and the filings of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.
     Section 6.16 Waiver of Defaults.
     More than 50% of the Aggregate Voting Interests of the Certificateholders
may waive any default or Event of Default by the Master Servicer in the
performance of its obligations hereunder, except that a default in the making of
any required deposit to the Distribution Account that would result in a failure
of the Paying Agent to make any required payment of principal of or interest on
the Certificates may only be waived with the consent of 100% of the affected
Certificateholders. Upon any such waiver of a past default, such default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.
     Section 6.17 Notification to Holders.
     Upon termination of the Master Servicer or appointment of a successor to
the Master Servicer, in each case as provided herein, the Trustee shall promptly
mail notice thereof by first class mail to the Securities Administrator, and the
Certificateholders at their respective addresses appearing on the Certificate
Register. The Trustee shall also, within 45 days after the occurrence of any
Event of Default known to the Trustee, give written notice thereof to the
Securities Administrator and the Certificateholders, unless such Event of
Default shall have been cured or waived prior to the issuance of such notice and
within such 45-day period.
     Section 6.18 Directions by Certificateholders and Duties of Trustee During
Event of Default.
     Subject to the provisions of Section 8.01 hereof, during the continuance of
any Event of Default, Holders of Certificates evidencing not less than 25% of
the Class Principal Amount (or Percentage Interest) of each Class of
Certificates affected thereby may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; provided,
however, that the Trustee shall be under no obligation to pursue any such
remedy, or to exercise any of the trusts or powers vested in it by this
Agreement (including, without limitation, (i) the conducting or
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

92



--------------------------------------------------------------------------------



 



defending of any administrative action or litigation hereunder or in relation
hereto and (ii) the terminating of the Master Servicer or any successor master
servicer from its rights and duties as master servicer hereunder) at the
request, order or direction of any of the Certificateholders, unless such
Certificateholders shall have offered to the Trustee reasonable security or
indemnity against the cost, expenses and liabilities which may be incurred
therein or thereby; and, provided further, that, subject to the provisions of
Section 8.01, the Trustee shall have the right to decline to follow any such
direction if the Trustee, in accordance with an Opinion of Counsel, determines
that the action or proceeding so directed may not lawfully be taken or if the
Trustee in good faith determines that the action or proceeding so directed would
involve it in personal liability for which it is not indemnified to its
satisfaction or be unjustly prejudicial to the non-assenting Certificateholders.
     Section 6.19 [Reserved]
     Section 6.20 Preparation of Tax Returns and Other Reports.
     (a) The Securities Administrator shall prepare or cause to be prepared on
behalf of the Trust Fund, based upon information calculated in accordance with
this Agreement pursuant to instructions given by the Depositor, and the
Securities Administrator shall file federal tax returns, all in accordance with
Article X hereof. If the Securities Administrator is notified in writing that a
state tax return or other return is required, then, at the sole expense of the
Trust Fund, the Securities Administrator shall prepare and file such state
income tax returns and such other returns as may be required by applicable law
relating to the Trust Fund, and, if required by state law, and shall file any
other documents to the extent required by applicable state tax law (to the
extent such documents are in the Securities Administrator’s possession). The
Securities Administrator shall forward copies to the Depositor of all such
returns and Form 1099 supplemental tax information and such other information
within the control of the Securities Administrator as the Depositor may
reasonably request in writing, and shall distribute to each Certificateholder
such forms and furnish such information within the control of the Securities
Administrator as are required by the Code and the REMIC Provisions to be
furnished to them, and will prepare and distribute to Certificateholders
Form 1099 (supplemental tax information) (or otherwise furnish information
within the control of the Securities Administrator and the Trustee) to the
extent required by applicable law. The Master Servicer will indemnify the
Securities Administrator and the Trustee for any liability of or assessment
against the Securities Administrator and the Trustee, as applicable, resulting
from any error in any of such tax or information returns directly resulting from
errors in the information provided by such Master Servicer.
     (b) The Securities Administrator shall prepare and file with the Internal
Revenue Service (“IRS”), on behalf of the Trust Fund and each REMIC created
hereunder, an application for an employer identification number on IRS Form SS-4
or by any other acceptable method. The Securities Administrator shall also file
a Form 8811 as required. The Securities Administrator, upon receipt from the IRS
of the Notice of Taxpayer Identification Number Assigned, shall upon request
promptly forward a copy of such notice to the Trustee and the Depositor. The
Securities Administrator shall furnish any other information that is required by
the Code and regulations thereunder to be made available to the
Certificateholders. The Master
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

93



--------------------------------------------------------------------------------



 



Servicer shall cause each Servicer to provide the Securities Administrator with
such information as is necessary for the Securities Administrator to prepare
such reports.
     Section 6.21 Reporting to the Commission.
     Each of Form 10-D and Form 10-K requires the registrant to indicate (by
checking “yes” or “no”) that it “(1) has filed all reports required to be filed
by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or
for such shorter period that the registrant was required to file such reports),
and (2) has been subject to such filing requirements for the past 90 days.” The
Depositor hereby represents to the Securities Administrator that the Depositor
has filed all such required reports during the preceding 12 months and that it
has been subject to such filing requirement for the past 90 days. The Depositor
shall notify the Securities Administrator in writing, no later than the fifth
calendar day after the related Distribution Date with respect to the filing of a
report on Form 10-D and no later than March 15th with respect to the filing of a
report on Form 10-K, if the answer to the questions should be “no.” The
Securities Administrator shall be entitled to rely on such representations in
preparing, executing and/or filing any such report.
     (a) Reports Filed on Form 10-D.
     (i) Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Securities Administrator shall prepare
and file on behalf of the Trust Fund any Form 10-D required by the Exchange Act,
in form and substance as required by the Exchange Act. The Securities
Administrator shall file each Form 10-D with a copy of the related Distribution
Date Statement attached thereto. Any disclosure in addition to the Distribution
Date Statement that is required to be included on Form 10-D (“Additional Form
10-D Disclosure”) shall be reported by the parties set forth on Exhibit O hereto
to the Depositor and the Securities Administrator and reviewed and approved or
disapproved by the Depositor pursuant to the following paragraph and the
Securities Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure, except as
set forth in the next paragraph.
     (ii) As set forth on Exhibit O hereto, within 5 calendar days after the
related Distribution Date, (i) the parties set forth thereon shall be required
to provide to the Securities Administrator and the Depositor, to the extent
known by a responsible party thereof, in EDGAR-compatible form, or in such other
form as otherwise agreed upon by the Securities Administrator and such party,
the form and substance of any Additional Form 10-D Disclosure, if applicable
together with an additional disclosure notification in the form of Exhibit L
hereto (an “Additional Disclosure Notification”) and (ii) the Depositor will
approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-D Disclosure on Form 10-D. The Depositor
will be responsible for any reasonable fees and expenses assessed or incurred by
the Securities Administrator in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this paragraph.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

94



--------------------------------------------------------------------------------



 



     (iii) After preparing the Form 10-D, the Securities Administrator shall
forward electronically a copy of the Form 10-D to the Depositor for review. The
Securities Administrator will provide a copy of the Form 10-D to the Depositor
by the 11th calendar day after the related Distribution Date. On the 12th
calendar day after the related Distribution Date, the Depositor will provide any
changes or approval to the Securities Administrator (which may be furnished
electronically). In the absence of receipt of any written changes or approval,
the Securities Administrator shall be entitled to assume that such Form 10-D is
in final form and the Securities Administrator may proceed with the execution
and filing of the Form 10-D. No later than the 13th calendar day after the
related Distribution Date, a duly authorized representative of the Master
Servicer in charge of the master servicing function shall sign the Form 10-D and
return an electronic or fax copy of such signed Form 10-D (with an original
executed hard copy to follow by overnight mail) to the Securities Administrator.
If a Form 10-D cannot be filed on time or if a previously filed Form 10-D needs
to be amended, the Securities Administrator will follow the procedures set forth
in subsection (d)(ii) of this Section 6.21. Promptly (but no later than 1
Business Day) after filing with the Commission, the Securities Administrator
will make available on its internet website a final executed copy of each Form
10-D prepared and filed by the Securities Administrator. Each party to this
Agreement acknowledges that the performance by the Securities Administrator of
its duties under this Section 6.21(a) related to the timely preparation,
execution and filing of Form 10-D is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under this
Section 6.21(a). The Securities Administrator shall not have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file such Form 10-D, where such
failure results from the Securities Administrator’s inability or failure to
obtain or receive, on a timely basis, any information from any other party
hereto needed to prepare, arrange for execution or file such Form 10-D, not
resulting from its own negligence, bad faith or willful misconduct.
     (b) Reports Filed on Form 10-K.
     (i) On or prior to the 90th day after the end of each fiscal year of the
Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2008, the
Securities Administrator shall prepare and file on behalf of the Trust Fund any
Form 10-K required by the Exchange Act, in form and substance as required by the
Exchange Act. Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, the Custody
Agreement and the related Servicing Agreement, (i) the Item 1123 Certificate for
each Servicer, each Additional Servicer, the Master Servicer and Securities
Administrator as described under Section 6.22, (ii)(A) the Assessment of
Compliance with servicing criteria for each Servicer, each Servicing Function
Participant, the Master Servicer, Securities Administrator and any Servicing
Function Participant engaged by such parties (each, a “Reporting Servicer”), as
described under Section 6.23, and (B) if any Reporting Servicer’s Assessment of
Compliance identifies any material instance of noncompliance,
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

95



--------------------------------------------------------------------------------



 



disclosure identifying such instance of noncompliance, or if any Reporting
Servicer’s Assessment of Compliance is not included as an exhibit to such Form
10-K, disclosure that such report is not included and an explanation why such
report is not included, (iii)(A) the Accountant’s Attestation for each Reporting
Servicer, as described under Section 6.24, and (B) if any Accountant’s
Attestation identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such Accountant’s
Attestation is not included as an exhibit to such Form 10-K, disclosure that
such report is not included and an explanation why such report is not included,
and (iv) a Sarbanes-Oxley Certification as described in Section 6.21(e)
(provided, however, that the Securities Administrator, at its discretion may
omit from the Form 10-K any annual compliance statement, Assessment of
Compliance or Accountant’s Attestation that is not required to be filed with
such Form 10-K pursuant to Regulation AB). Any disclosure or information in
addition to (i) through (iv) above that is required to be included on Form 10-K
(“Additional Form 10-K Disclosure”) shall be reported by the parties set forth
on Exhibit P hereto to the Depositor and the Securities Administrator and
reviewed and approved or disapproved by the Depositor pursuant to the following
paragraph and the Securities Administrator will have no duty or liability for
any failure hereunder to determine or prepare any Additional Form 10-K
Disclosure, except as set forth in the next paragraph..
     (ii) As set forth on Exhibit P hereto, no later than March 15 following
each fiscal year that the Trust Fund is subject to the Exchange Act reporting
requirements, commencing in March 2008, (i) the parties set forth on Exhibit W
shall be required to provide to the Securities Administrator and the Depositor,
to the extent known by a responsible officer, a notice in the form of Exhibit L
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Additional Form 10-K Disclosure, if applicable, together with
an Additional Disclosure Notification and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the
Additional Form 10-K Disclosure on Form 10-K. The Depositor will be responsible
for any reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Form 10-K Disclosure
on Form 10-K pursuant to this paragraph.
     (iii) After preparing the Form 10-K, the Securities Administrator shall
forward electronically a copy of the Form 10-K to the Depositor for review.
Within three (3) business days of receipt, but in no event later than March 25,
the Depositor shall notify the Securities Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 10-K. In
the absence of any written changes or approval, the Securities Administrator
shall be entitled to assume that such Form 10-K is in final form. No later than
the close of business on the 4th Business Day prior to the 10-K Filing Deadline,
the Depositor shall sign the Form 10-K and return an electronic or fax copy of
such signed Form 10-K (with an original executed hard copy to follow by
overnight mail) to the Securities Administrator. If a Form 10-K cannot be filed
on time or if a previously filed Form 10-K needs to be amended, the Securities
Administrator will follow the procedures set forth in Section 6.21(d). Promptly
(but no later than 1 Business
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

96



--------------------------------------------------------------------------------



 



Day) after filing with the Commission, the Securities Administrator will make
available on its internet website a final executed copy of each Form 10-K
prepared and filed by the Securities Administrator. The parties to this
Agreement acknowledge that the performance by the Securities Administrator of
its duties under this Section 6.21(b) related to the timely preparation and
filing of Form 10-K is contingent upon such parties (and the Custodian,
Servicers and any Additional Servicer or Servicing Function Participant)
strictly observing all applicable deadlines in the performance of their duties
under Sections 6.21, 6.22, 6.23, 6.24 and 11.16. The Securities Administrator
shall not have any liability for any loss, expense, damage or claim arising out
of or with respect to any failure to properly prepare and/or timely file such
Form 10-K, where such failure results from the Securities Administrator’s
inability or failure to obtain or receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 10-K, not resulting from its own negligence, bad faith or willful
misconduct.
     (c) Reports Filed on Form 8-K.
     (i) Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Securities Administrator shall prepare and file
on behalf of the Trust Fund any Form 8-K, as required by the Exchange Act,
provided that the Depositor shall file the initial Form 8-K in connection with
the issuance of the Certificates. Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K
(“Form 8-K Disclosure Information”) shall be reported by the parties set forth
on Exhibit Q hereto to the Depositor and the Securities Administrator and
reviewed and approved or disapproved by the Depositor pursuant to the following
paragraph and the Securities Administrator will have no duty or liability for
any failure hereunder to determine or prepare any Form 8-K Disclosure
Information or any Form 8-K, except as set forth in the next paragraph.
     (ii) As set forth on Exhibit Q hereto, for so long as the Trust Fund is
subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (i) the parties to this transaction shall be required to
provide to the Securities Administrator and the Depositor, to the extent known
by a responsible officer thereof, a notice in the form of Exhibit L attached
hereto, along with, in EDGAR-compatible form, or in such other form as otherwise
agreed upon by the Securities Administrator and such party, the form and
substance of any Form 8-K Disclosure Information, if applicable, together with
an Additional Disclosure Notification and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the Form
8-K Disclosure Information. The Depositor will be responsible for any reasonable
fees and expenses assessed or incurred by the Securities Administrator in
connection with including any Form 8-K Disclosure Information on Form 8-K
pursuant to this paragraph.
     (iii) After preparing the Form 8-K, the Securities Administrator shall
forward electronically a copy of the Form 8-K to the Depositor for review.
Promptly, but no later
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

97



--------------------------------------------------------------------------------



 



than the close of business on the 3rd Business Day after the Reportable Event,
the Depositor shall notify the Securities Administrator in writing (which may be
furnished electronically) of any changes to or approval of such Form 8-K. In the
absence of receipt of any written changes or approval, the Securities
Administrator shall be entitled to assume that such Form 8-K is in final form
and the Securities Administrator may proceed with the execution and filing of
the Form 8-K. No later than noon New York City time on the 4th Business Day
after the Reportable Event, the Depositor shall sign the Form 8-K and return an
electronic or fax copy of such signed Form 8-K (with an original executed hard
copy to follow by overnight mail) to the Securities Administrator. If a Form 8-K
cannot be filed on time or if a previously filed Form 8-K needs to be amended,
the Securities Administrator will follow the procedures set forth in
Section 6.21(d). Promptly (but no later than 1 Business Day) after filing with
the Commission, the Securities Administrator will make available on its internet
website a final executed copy of each Form 8-K prepared and filed by the
Securities Administrator. The parties to this Agreement acknowledge that the
performance by the Securities Administrator of its duties under this
Section 6.21(c) related to the timely preparation and filing of Form 8-K is
contingent upon such parties strictly observing all applicable deadlines in the
performance of their duties under this Section 6.21(c)(ii). The Securities
Administrator shall not have any liability for any loss, expense, damage or
claim arising out of or with respect to any failure to properly prepare and/or
timely file such Form 8-K, where such failure results from the Securities
Administrator’s inability or failure to obtain or receive, on a timely basis,
any information from any other party hereto needed to prepare, arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad
faith or willful misconduct.
     (d) Delisting; Amendments; Late Filings.
     (i) If directed to do so by the Depositor, on or before January 30, 2008,
the Securities Administrator shall, in accordance with industry standards, file
a Form 15 Suspension Notification with respect to the Trust Fund under the
Exchange Act (a “Form 15”). Subsequent to the filing of a Form 15, if the
Depositor determines that the Trust Fund has once again become subject to the
Exchange Act reporting requirements, then, at that time and, thereafter, prior
to January 30 of the following calendar year, the Securities Administrator
shall, if directed to do so by the Depositor, in accordance with industry
standards, file a Form 15.
     In connection with any direct offering of Certificates by the Depositor, in
an offering registered with the Commission, subsequent to the filing of a
Form 15 pursuant to the preceding paragraph: (i) the Depositor shall notify the
Securities Administrator in writing not less than 10 days prior to the date on
which such offering will be made; (ii) the Depositor shall cause to be prepared
and filed the initial current report on Form 8-K required to be filed in
connection with such offering; (iii) the Securities Administrator, as directed
by the Depositor, shall file a report on Form 10-D for the Distribution Date
following the month in which such offering occurs and, thereafter, any reports
on forms 8-K, 10-K and 10-D in respect of the Trust Fund as and to the extent
required under the Exchange Act, as set forth in this Section (other than the
report referred to in clause (ii)
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

98



--------------------------------------------------------------------------------



 



above); (iv) the Depositor shall be responsible for notifying the other parties
to the transaction of such offering and that the obligations of such parties to
provide information in connection with the Depositor’s Exchange Act reporting
requirements have been reinstated; and (v) the Depositor shall be responsible
for all reasonable fees and expenses incurred by the Securities Administrator in
connection with such offering, including its review and approval of any offering
document and any amendment to any transaction document made in connection with
such offering.
     (ii) In the event that the Securities Administrator is unable to timely
file with the Commission all or any required portion of any Form 8-K, 10-D or
10-K required to be filed by this Agreement because required disclosure
information was either not delivered to it or delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Securities
Administrator will promptly, but no later than within one Business Day, notify
electronically the Depositor. In the case of Form 10-D and 10-K, the parties to
this Agreement will cooperate to prepare and file a Form 12b-25 and a 10-D/A or
10-K/A, as applicable, pursuant to Rule 12b-25 of the Exchange Act. In the case
of Form 8-K, the Securities Administrator will, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D. In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended to
include additional disclosure in connection with any additional Form 10-D
disclosure (other than for the purpose of restating any Distribution Date
Statement), additional Form 10-K or Form 8-K disclosure information, the
Securities Administrator will electronically notify the Depositor and the
affected parties and the Securities Administrator shall prepare and file, and
such parties will cooperate in the preparation and filing of any necessary Form
8-K/A, 10-D/A or 10-K/A. Any Form 15, Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K shall be signed by the Depositor. The parties to this Agreement
acknowledge that the performance by the Securities Administrator of its duties
under this Section 6.21(d) related to the timely preparation and filing of
Form 15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent
upon each such party performing its duties under this Section. Neither the
Securities Administrator nor the Master Servicer shall have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare and/or timely file any such Form 15, Form 12b-25 or any
amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Securities Administrator’s inability or failure to obtain or receive, on a
timely basis, any information from any other party hereto needed to prepare,
arrange for execution or file such Form 15, Form 12b-25 or any amendments to
Forms 8-K, 10-D or 10-K, not resulting from its own negligence, bad faith or
willful misconduct.
     Notwithstanding anything to the contrary herein, the Securities
Administrator shall not file any Form 8-K, Form 10-D or Form 10K as to which it
has received from the Depositor a notice to the effect that, upon review of the
proposed filing, the Depositor does not approve of such filing.
     (e) Sarbanes-Oxley Certification.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

99



--------------------------------------------------------------------------------



 



     Each Form 10-K shall include a certification (the “Sarbanes-Oxley
Certification”), required to be included therewith pursuant to the
Sarbanes-Oxley Act. Each Servicer, the Master Servicer and the Securities
Administrator shall provide, and each Servicer, the Master Servicer and the
Securities Administrator shall cause any Servicing Function Participant engaged
by it to provide, to the Person who signs the Sarbanes-Oxley Certification (the
“Certifying Person”), by March 15 following each year in which the Trust Fund is
subject to the reporting requirements of the Exchange Act and otherwise within a
reasonable period of time upon request, a certification (each, a “Back-Up
Certification”), in the form attached hereto as Exhibit M (or in such other form
attached to the applicable Servicing Agreement), upon which the Certifying
Person, the entity for which the Certifying Person acts as an officer, and such
entity’s officers, directors and Affiliates (collectively with the Certifying
Person, “Certification Parties”) can reasonably rely. The Depositor shall serve
as the Certifying Person on behalf of the Trust Fund. In the event any such
party or any Servicing Function Participant engaged by such party is terminated
or resigns pursuant to the terms of this Agreement, or any applicable
sub-servicing agreement, as the case may be, such party shall provide a Back-Up
Certification to the Certifying Person pursuant to this Section 6.21(e) with
respect to the period of time it was subject to this Agreement or any applicable
sub-servicing agreement, as the case may be.
     The Master Servicer shall enforce any obligation of the Servicers, to the
extent set forth in the related Servicing Agreement, to deliver to the Master
Servicer a certification similar to the Back-Up Certification as may be required
pursuant to the related Servicing Agreement.
     Section 6.22 Annual Statements of Compliance.
     (a) The Master Servicer, the Securities Administrator and each Servicer
shall deliver or otherwise make available (and the Master Servicer, the
Securities Administrator and each Servicer shall cause any Additional Servicer
engaged by it to deliver or otherwise make available) to the Depositor and the
Securities Administrator on or before March 15 of each year, commencing in March
2008, an Officer’s Certificate (an “Item 1123 Certificate”) stating, as to the
signer thereof, that (A) a review of such party’s activities during the
preceding calendar year or portion thereof and of such party’s performance under
this Agreement, or such other applicable agreement in the case of an Additional
Servicer, has been made under such officer’s supervision and (B) to the best of
such officer’s knowledge, based on such review, such party has fulfilled all its
obligations under this Agreement, or such other applicable agreement in the case
of an Additional Servicer, in all material respects throughout such year or
portion thereof, or, if there has been a failure to fulfill any such obligation
in any material respect, specifying each such failure known to such officer and
the nature and status thereof. Promptly after receipt of each such Item 1123
Certificate, the Depositor shall review such Item 1123 Certificate and, if
applicable, consult with each such party, as applicable, as to the nature of any
failures by such party, in the fulfillment of any of such party’s obligations
hereunder or, in the case of an Additional Servicer, under such other applicable
agreement.
     (b) The Master Servicer shall include all Item 1123 Certificates received
by it from each Servicer with its Item 1123 Certificate to be submitted to the
Securities Administrator pursuant to this Section.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

100



--------------------------------------------------------------------------------



 



     (c) In the event the Master Servicer, the Securities Administrator or any
Additional Servicer engaged by any such party is terminated or resigns pursuant
to the terms of this Agreement, or any applicable agreement in the case of an
Additional Servicer, as the case may be, such party shall provide an Item 1123
Certificate pursuant to this Section 6.22 or to such applicable agreement, as
the case may be, notwithstanding any such termination, assignment or
resignation.
     (d) The Master Servicer shall enforce any obligation of any Servicer, to
the extent set forth in the related Servicing Agreement, to deliver to the
Master Servicer an Item 1123 Certificate as may be required pursuant to the
related Servicing Agreement. The Master Servicer shall include such Item 1123
Certificate with its own Item 1123 Certificate to be submitted to the Securities
Administrator and the Depositor pursuant to this Section.
     Section 6.23 Annual Assessments of Compliance.
     (a) By March 15 of each year, commencing in March 2008, the Master Servicer
and the Securities Administrator and each Servicer, each at its own expense,
shall furnish or otherwise make available, and each such party shall cause any
Servicing Function Participant engaged by it to furnish or otherwise make
available, each at its own expense, to the Securities Administrator and the
Depositor, a report on an assessment of compliance with the Relevant Servicing
Criteria (an “Assessment of Compliance”) that contains (A) a statement by such
party of its responsibility for assessing compliance with the Relevant Servicing
Criteria, (B) a statement that such party used the Relevant Servicing Criteria
to assess compliance with the Relevant Servicing Criteria, (C) such party’s
Assessment of Compliance with the Relevant Servicing Criteria as of and for the
fiscal year covered by the Form 10-K required to be filed pursuant to
Section 6.21(b), including, if there has been any material instance of
noncompliance with the Relevant Servicing Criteria, a discussion of each such
failure and the nature and status thereof, and (D) a statement that a registered
public accounting firm has issued an Accountant’s Attestation on such party’s
Assessment of Compliance with the Relevant Servicing Criteria as of and for such
period.
     (b) No later than the end of each fiscal year for the Trust Fund for which
a 10-K is required to be filed, each Servicer and the Master Servicer shall each
forward to the Securities Administrator the name of each Servicing Function
Participant engaged by it and what Relevant Servicing Criteria will be addressed
in the Assessment of Compliance prepared by such Servicing Function Participant
(provided, however, that the Master Servicer need not provide such information
to the Securities Administrator so long as the Master Servicer and the
Securities Administrator are the same person). When the Master Servicer and each
Servicer (or any Servicing Function Participant engaged by them) submit their
Assessments of Compliance to the Securities Administrator, such parties will
also at such time include the Assessments of Compliance (and Accountant’s
Attestation), pursuant to Sections 6.23 and 6.24, of each Servicing Function
Participant engaged by it.
     (c) Promptly after receipt of each Assessment of Compliance, (i) the
Depositor shall review each such report and, if applicable, consult with the
Master Servicer, the Securities Administrator, a Servicer, the Custodian and any
Servicing Function Participant engaged by such parties as to the nature of any
material instance of noncompliance with the Relevant Servicing
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

101



--------------------------------------------------------------------------------



 



Criteria by each such party, and (ii) the Securities Administrator shall confirm
that the Assessments of Compliance, taken individually, address the Relevant
Servicing Criteria for each party as set forth on Exhibit N and on any similar
exhibit set forth in each Servicing Agreement in respect of each Servicer and
notify the Depositor of any exceptions. None of such parties will be required to
deliver any such assessments until March 30 in any given year so long as it has
received written confirmation from the Depositor that a Form 10-K is not
required to be filed in respect of the Trust Fund for the preceding calendar
year.
     (d) The Master Servicer shall include all Assessments of Compliance
received by it from the Servicers with its own Assessment of Compliance to be
submitted to the Securities Administrator pursuant to this Section.
     (e) In the event the Master Servicer, the Securities Administrator or any
Servicing Function Participant engaged by any such party is terminated, assigns
its rights and obligations under or resigns pursuant to, the terms of this
Agreement, or any other applicable agreement, as the case may be, such party
shall provide an Assessment of Compliance pursuant to this Section 6.23, or to
such other applicable agreement, notwithstanding any termination, assignment or
resignation.
     (f) The Master Servicer shall enforce any obligation of the Servicers and
the Custodian, to the extent set forth in the related Servicing Agreement or the
Custody Agreement, as applicable, to deliver to the Master Servicer an
Assessment of Compliance within the time frame set forth in, and in such form
and substance as may be required pursuant to, the related Servicing Agreement or
the Custody Agreement, as applicable. The Master Servicer shall include such
Assessment of Compliance with its own Assessment of Compliance to be submitted
to the Securities Administrator pursuant to this Section.
     Section 6.24 Accountant’s Attestation.
     (a) By March 15 of each year, commencing in 2008, the Master Servicer, the
Securities Administrator and each Servicer, each at its own expense, shall
cause, and each such party shall cause any Servicing Function Participant
engaged by it to cause, each at its own expense, a registered public accounting
firm (which may also render other services to the Master Servicer, the
Securities Administrator or a Servicer or such other Servicing Function
Participants, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report (the “Accountant’s
Attestation”) to the Securities Administrator and the Depositor, to the effect
that (i) it has obtained a representation regarding certain matters from the
management of such party, which includes an assertion that such party has
complied with the Relevant Servicing Criteria, and (ii) on the basis of an
examination conducted by such firm in accordance with standards for attestation
engagements issued or adopted by the PCAOB, it is expressing an opinion as to
whether such party’s compliance with the Relevant Servicing Criteria was fairly
stated in all material respects, or it cannot express an overall opinion
regarding such party’s Assessment of Compliance with the Relevant Servicing
Criteria. In the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion. Such report must be available for general use and
not contain restricted use language.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

102



--------------------------------------------------------------------------------



 



     (b) Promptly after receipt of such Accountant’s Attestations from the
Master Servicer, each Servicer, each Custodian, the Securities Administrator or
any Servicing Function Participant engaged by such parties, (i) the Depositor
shall review the report and, if applicable, consult with such parties as to the
nature of any defaults by such parties, in the fulfillment of any of each such
party’s obligations hereunder or under any other applicable agreement, and
(ii) the Securities Administrator shall confirm that each Assessment of
Compliance is coupled with an Accountant’s Attestation meeting the requirements
of this Section and notify the Depositor of any exceptions. None of such parties
shall be required to deliver any such assessments until March 30 in any given
year so long as it has received written confirmation from the Depositor that a
Form 10-K is not required to be filed in respect of the Trust Fund for the
preceding calendar year.
     (c) The Master Servicer shall include each Accountant’s Attestation
furnished to it by the Servicers with its own Accountant’s Attestation to be
submitted to the Securities Administrator pursuant to this Section.
     (d) In the event the Master Servicer, the Securities Administrator, the
Custodian, any Servicer or Servicing Function Participant engaged by any such
party, is terminated, assigns its rights and duties under, or resigns pursuant
to the terms of, this Agreement, or the Custody Agreement, Servicing Agreement
or sub-servicing agreement, as the case may be, such party shall at its own
expense cause a registered public accounting firm to provide an Accountant’s
Attestation pursuant to this Section 6.24, or other applicable agreement,
notwithstanding any such termination, assignment or resignation.
     (e) The Master Servicer shall enforce any obligation of the Servicers and
the Custodian, to the extent set forth in the related Servicing Agreement and
the Custody Agreement, as applicable, to deliver to the Master Servicer an
attestation as may be required pursuant to, the related Servicing Agreement or
the Custody Agreement, as applicable. The Master Servicer shall include each
such attestation with its own Accountant’s Attestation to be submitted to the
Securities Administrator pursuant to this Section.
ARTICLE VII
PURCHASE OF MORTGAGE LOANS AND
TERMINATION OF THE TRUST FUND
     Section 7.01 Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.
     (a) The respective obligations and responsibilities of the Trustee, the
Securities Administrator and the Master Servicer created hereby (other than the
obligation of the Securities Administrator to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
later of (A) the sale of all of the assets in Pool 1 in accordance with
Section 7.01(b), if the Holder of the Class 1-LTR
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

103



--------------------------------------------------------------------------------



 



Certificate chooses to sell the assets in Pool 1 in connection with the
redemption of the Group 1 Certificates and (B) the sale of all of the assets in
Pool 2A and Pool 2B (in the aggregate) in accordance with Section 7.01(c), if
the Holder of the Class 2-LTR Certificate chooses to sell the assets in Pool 2A
and Pool 2B (in the aggregate) in connection with the redemption of the Group 2
Certificates and (iii) the Distribution Date immediately following the Latest
Possible Maturity Date; provided, however, that in no event shall the Trust Fund
created hereby continue beyond the expiration of 21 years from the death of the
last survivor of the descendants of Joseph P. Kennedy, the late Ambassador of
the United States to the Court of St. James’s, living on the date hereof. Any
termination of the Trust Fund shall be carried out in such a manner so that the
termination of each REMIC included therein shall qualify as a “qualified
liquidation” under the REMIC Provisions.
     (b) The Holder of the Class 1-LTR Certificate shall have the option to
instruct the Trustee to redeem the Group 1 Certificates, in whole but not in
part, on any Distribution Date on or after the date on which the Aggregate
Stated Principal Balance of Pool 1 is equal to or less than 20% of the Aggregate
Stated Principal Balance of Pool 1 as of the Cut-off Date. If the Holder of the
Class 1-LTR Certificate elects to cause a redemption of the Certificates, it
shall, no later than 30 days prior to the Distribution Date selected for
redemption (the “Group 1 Redemption Date”), deliver written notice to the
Trustee and the Securities Administrator and either (a) deposit in the
Distribution Account the Redemption Price for the Group 1 Certificates or
(b) state in such notice that such Redemption Price shall be deposited in the
Distribution Account not later than 10:00 a.m., New York City time on the Group
1 Redemption Date. In connection with such redemption, if the Holder of the
Class 1-LTR Certificate elects to liquidate the Pool 1 assets, such Holder shall
cause the Trustee to cause each related REMIC to adopt a plan of complete
liquidation by complying with the provisions of Section 7.03. If any Restricted
Holder purchases (or provides financing for) the Group 1 Certificates, the
purchase price to be paid by such Restricted Holder for the Pool 1 assets shall
not be less than the fair market value of those assets, as determined by an
appraiser or appraisers selected by the Depositor and agreed upon by the
Trustee.
     (c) The Holder of the Class 2-LTR Certificate shall have the option to
instruct the Securities Administrator, on behalf of the Trustee, to redeem the
Group 2 Certificates, in whole but not in part, on any Distribution Date on or
after the date on which the sum of the Aggregate Stated Principal Balances of
Pool 2A and Pool 2B, is equal to or less than 5% of the sum of the Aggregate
Stated Principal Balance of Pool 2A and Pool 2B as of the Cut-off Date. If the
Holder of the Class 2-LTR Certificate elects to redeem the Certificates, it
shall, no later than 30 days prior to the Distribution Date selected for
redemption (the “Group 2 Redemption Date”), deliver written notice to the
Trustee and the Securities Administrator and either (a) deposit in the
Distribution Account the Redemption Price for the Group 2 Certificates or
(b) state in such notice that such Redemption Price shall be deposited in the
Distribution Account not later than 10:00 a.m., New York City time on the Group
2 Redemption Date. In connection with such redemption, if the Holder of the
Class 2-LTR Certificate elects to liquidate the Pool 2A and Pool 2B assets, such
Holder shall cause the Trustee to cause each related REMIC to adopt a plan of
complete liquidation by complying with the provisions of Section 7.03.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

104



--------------------------------------------------------------------------------



 



     (d) The Depositor, the Master Servicer, each Servicer, the Securities
Administrator and the Custodian shall be reimbursed from the related Redemption
Price, for any Advances, Servicer Advances, accrued and unpaid Servicing Fees
and Master Servicing Fees or other amounts with respect to the related Mortgage
Loans that are reimbursable to such parties under this Agreement, the related
Servicing Agreement or the Custody Agreement.
     Section 7.02 Procedure Upon Redemption and Termination of Trust Fund.
     (a) If on any Determination Date the Master Servicer determines that there
are no outstanding Mortgage Loans, and no other funds or assets in the Trust
Fund other than the funds in the Distribution Account, the Master Servicer shall
direct the Securities Administrator promptly to send a final distribution notice
to each Certificateholder. Such notice shall specify (A) the Distribution Date
upon which final distribution on the Certificates of all amounts required to be
distributed to Certificateholders pursuant to Section 5.02 will be made upon
presentation and surrender of the Certificates at the Certificate Registrar’s
Corporate Trust Office, and (B) that the Record Date otherwise applicable to
such Distribution Date is not applicable, distribution being made only upon
presentation and surrender of the Certificates at the office or agency of the
Certificate Registrar therein specified. The Securities Administrator shall give
such notice to the Trustee, the Master Servicer and the Certificate Registrar at
the time such notice is given to Holders of the Certificates. Upon any such
termination, the duties of the Certificate Registrar with respect to the
Certificates shall terminate.
     Upon termination of the Trust Fund, the Securities Administrator shall
terminate, or request the Master Servicer to terminate, the Distribution Account
and any other account or fund maintained with respect to the Certificates,
subject to the Securities Administrator’s obligation hereunder to hold all
amounts payable to Certificateholders in trust without interest pending such
payment.
     (b) In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Securities Administrator shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice any Certificates shall not have been
surrendered for cancellation, the Securities Administrator may take appropriate
steps to contact the remaining Certificateholders concerning surrender of such
Certificates, and the cost thereof shall be paid out of the amounts
distributable to such Holders. If within two years after the second notice any
Certificates shall not have been surrendered for cancellation, the Securities
Administrator shall, subject to applicable state law relating to escheatment,
hold all amounts distributable to such Holders for the benefit of such Holders.
No interest shall accrue on any amount held by the Securities Administrator and
not distributed to a Certificateholder due to such Certificateholder’s failure
to surrender its Certificate(s) for payment of the final distribution thereon in
accordance with this Section.
     (c) Any reasonable expenses incurred by the Securities Administrator or the
Trustee in connection with any redemption or termination or liquidation of the
Trust Fund shall be reimbursed from proceeds received from the liquidation of
the Trust Fund.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

105



--------------------------------------------------------------------------------



 



     Section 7.03 Additional REMIC Related Termination Requirements.
     (a) Any termination of a REMIC shall be effected in accordance with the
following additional requirements, unless the Securities Administrator and the
Trustee receive an Opinion of Counsel (at the expense of the Depositor),
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust Fund to comply with the requirements of this Section 7.03
will not result in an Adverse REMIC Event:
     (i) Within 89 days prior to the time of the making of the final payment on
the Certificates related to such REMIC, upon notification by the Holder of the
Class 1-LTR or Class 2-LTR Certificate that it intends to exercise its option to
cause the termination of the related REMICs, the Trustee shall adopt a plan of
complete liquidation of the related REMICs, meeting the requirements of a
qualified liquidation under the REMIC Provisions;
     (ii) Any sale of the assets of Pool 1 or the assets of Pool 2A and Pool 2B
(in the aggregate) the Trust Fund pursuant to Section 7.01 shall be a sale for
cash and shall occur at or after the time of adoption of such a plan of complete
liquidation and prior to the time of making of the final payment on or credit to
the related Certificates, and upon the closing of such a sale, the Trustee shall
deliver or cause the Custodian to deliver the assets to the purchaser thereof as
instructed by the Holder of the Class 1-LTR Certificate or the Holder of the
Class 2-LTR Certificate, as applicable;
     (iii) On the date specified for final payment of the Certificates related
to such REMICs, the Securities Administrator shall make final distributions of
principal and interest on the Certificates in accordance with Section 5.02 and,
after payment of, or provision for any outstanding expenses, distribute or
credit, or cause to be distributed or credited, to the Holders of the Residual
Certificates related to such REMICs all cash on hand after such final payment
(other than cash retained to meet claims), and such REMICs shall terminate at
that time; and
     (iv) In no event may the final payment on or credit to the Certificates
related to such REMICs or the final distribution or credit to the Holders of the
Residual Certificates related to such REMICs be made after the 89th day from the
date on which the plan of complete liquidation is adopted.
     (b) By its acceptance of a Residual Certificate, each Holder thereof hereby
agrees to accept the plan of complete liquidation adopted by the Trustee under
this Section and to take such other action in connection therewith as may be
reasonably requested by the Securities Administrator or any Servicer.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

106



--------------------------------------------------------------------------------



 



ARTICLE VIII
RIGHTS OF CERTIFICATEHOLDERS
     Section 8.01 Limitation on Rights of Holders.
     (a) The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or this Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them. Except as otherwise expressly provided herein, no
Certificateholder, solely by virtue of its status as a Certificateholder, shall
have any right to vote or in any manner otherwise control the Master Servicer or
the operation and management of the Trust Fund, or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association, nor shall any
Certificateholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.
     (b) No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue or by availing of any
provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless
also the Holders of Certificates evidencing not less than 25% of the
Class Principal Amount or Class Notional Amount (or Percentage Interest) of
Certificates of each Class affected thereby shall have made written request upon
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the cost, expenses and liabilities to be
incurred therein or thereby, and the Trustee, for sixty days after its receipt
of such notice, request and offer of indemnity, shall have neglected or refused
to institute any such action, suit or proceeding and no direction inconsistent
with such written request has been given such Trustee during such sixty-day
period by such Certificateholders; it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder, the Securities Administrator and the Trustee, that no one or
more Holders of Certificates shall have any right in any manner whatever by
virtue or by availing of any provision of this Agreement to affect, disturb or
prejudice the rights of the Holders of any other of such Certificates, or to
obtain or seek to obtain priority over or preference to any other such Holder,
or to enforce any right under this Agreement, except in the manner herein
provided and for the benefit of all Certificateholders. For the protection and
enforcement of the provisions of this Section, each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law
or in equity.
     Section 8.02 Access to List of Holders.
     (a) If the Trustee is not acting as Certificate Registrar, the Certificate
Registrar will furnish or cause to be furnished to the Trustee, within fifteen
days after receipt by the Certificate
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

107



--------------------------------------------------------------------------------



 



Registrar of a request by the Trustee in writing, a list, in such form as the
Trustee may reasonably require, of the names and addresses of the
Certificateholders of each Class as of the most recent Record Date.
     (b) If three or more Holders or Certificate Owners (hereinafter referred to
as “Applicants”) apply in writing to the Certificate Registrar, and such
application states that the Applicants desire to communicate with other Holders
with respect to their rights under this Agreement or under the Certificates and
is accompanied by a copy of the communication which such Applicants propose to
transmit, then the Certificate Registrar shall, within five Business Days after
the receipt of such application, afford such Applicants reasonable access during
the normal business hours of the Certificate Registrar to the most recent list
of Certificateholders held by the Certificate Registrar or shall, as an
alternative, send, at the Applicants’ expense, the written communication
proffered by the Applicants to all Certificateholders at their addresses as they
appear in the Certificate Register.
     (c) Every Holder or Certificate Owner, if the Holder is a Clearing Agency,
by receiving and holding a Certificate, agrees with the Depositor, the Master
Servicer, the Securities Administrator, the Certificate Registrar and the
Trustee that neither the Depositor, the Master Servicer, the Securities
Administrator, the Certificate Registrar nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Certificateholders hereunder, regardless of the source from
which such information was derived.
     Section 8.03 Acts of Holders of Certificates.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Agreement to be given or taken by Holders or
Certificate Owners, if the Holder is a Clearing Agency, may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Holders in person or by agent duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Trustee and the Securities
Administrator and, where expressly required herein, to the Master Servicer. Such
instrument or instruments (as the action embodies therein and evidenced thereby)
are herein sometimes referred to as an “Act” of the Holders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agents shall be sufficient for any purpose of this
Agreement and conclusive in favor of the Trustee, the Securities Administrator
and the Master Servicer, if made in the manner provided in this Section. Each of
the Trustee, the Securities Administrator and the Master Servicer shall promptly
notify the others of receipt of any such instrument by it, and shall promptly
forward a copy of such instrument to the others.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments or deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Whenever such execution is
by an officer of a corporation or a member of a partnership on
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

108



--------------------------------------------------------------------------------



 



behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority. The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee or
the Securities Administrator deems sufficient.
     (c) The ownership of Certificates (whether or not such Certificates shall
be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and neither the Trustee, the Securities Administrator, the
Master Servicer, nor the Depositor shall be affected by any notice to the
contrary.
     (d) Any request, demand, authorization, direction, notice, consent, waiver
or other action by the Holder of any Certificate shall bind every future Holder
of the same Certificate and the Holder of every Certificate issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done, omitted or suffered to be done by the Trustee, the
Securities Administrator or the Master Servicer in reliance thereon, whether or
not notation of such action is made upon such Certificate.
ARTICLE IX
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
BY THE MASTER SERVICER
     Section 9.01 Duties of the Master Servicer; Enforcement of Servicer’s and
Master Servicer’s Obligations.
     (a) The Master Servicer, on behalf of the Trustee, the Depositor and the
Certificateholders shall, from and after the Closing Date, monitor the
performance of the Servicers under the Servicing Agreements, and shall use its
reasonable good faith efforts to cause the Servicers duly and punctually to
perform all of their duties and obligations thereunder. Upon the occurrence of a
default of which an Authorized Officer of the Master Servicer has actual
knowledge under a Servicing Agreement, the Master Servicer shall promptly notify
the Trustee thereof, and shall specify in such notice the action, if any, the
Master Servicer is taking in respect of such default. So long as any such
default shall be continuing, the Master Servicer may, and shall if it determines
such action to be in the best interests of Certificateholders, (i) terminate all
of the rights and powers of such Servicer pursuant to the applicable provisions
of the Servicing Agreement; (ii) exercise any rights it may have to enforce the
Servicing Agreement against such Servicer; and/or (iii) waive any such default
under the Servicing Agreement or take any other action with respect to such
default as is permitted thereunder. In addition, under the Servicing Agreements,
the Master Servicer shall be obligated to perform (as agent on behalf of the
Depositor) with respect to the Mortgage Loans, certain of the Depositor’s
default administration obligations hereunder and under the Servicing Agreements.
Notwithstanding any provision of this Agreement or any Servicing Agreement to
the contrary, the Master Servicer shall have no duty or obligation to supervise,
monitor or oversee the activities of, or to enforce the obligations of, any
Servicer under its Servicing Agreement with respect to any Additional Collateral
or any
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

109



--------------------------------------------------------------------------------



 



Limited Purpose Surety Bond relating thereto, including, without limitation, the
collection of any amounts owing to the Trust Fund in respect thereof (unless and
until the Master Servicer shall have assumed the obligations of such Servicer as
successor servicer under the related Servicing Agreement pursuant to this
Section 9.01, in which case, as successor servicer, it shall be bound to serve
and administer the Additional Collateral and any related Limited Purpose Surety
Bond in accordance with the provisions of such Servicing Agreement).
     (b) Upon any termination by the Master Servicer of a Servicer’s rights and
powers pursuant to its Servicing Agreement, the rights and powers of the
Servicer with respect to the Mortgage Loans shall vest in the Master Servicer
and the Master Servicer shall be the successor in all respects to such Servicer
in its capacity as Servicer with respect to such Mortgage Loans under the
related Servicing Agreement, unless or until the Master Servicer shall have
appointed, with the consent of the Trustee and the Rating Agencies, such consent
not to be unreasonably withheld, and in accordance with the applicable
provisions of the Servicing Agreement, a new Fannie Mae- or FHLMC-approved
Person that is a member in good standing of MERS to serve as successor to the
Servicer; provided, however, that no Trustee consent or Rating Agency approval
shall be required if the successor servicer is a Person that was a Servicer on
the Closing Date; provided, further, that it is understood and agreed by the
parties hereto that there will be a period of transition (not to exceed 90 days)
before the actual servicing functions can be fully transferred to a successor
servicer (including the Master Servicer). With such consent, the Master Servicer
may elect to continue to serve as successor servicer under the Servicing
Agreement. Upon appointment of a successor servicer, as authorized under this
Section 9.01(b), unless the successor servicer shall have assumed the obligation
of the terminated Servicer under such Servicing Agreement, the Master Servicer,
the Trustee and such successor servicer shall enter into a servicing agreement
in a form substantially similar to the affected Servicing Agreement. In
connection with any such appointment, the Master Servicer may make such
arrangements for the compensation of such successor as it and such successor
shall agree, but in no event shall such compensation of any successor servicer
(including the Master Servicer) be in excess of that payable to the Servicer
under the affected Servicing Agreement.
     The Master Servicer shall pay the costs of such enforcement (including the
termination of any Servicer, the appointment of a successor servicer or the
transfer and assumption of the servicing by the Master Servicer) at its own
expense and shall be reimbursed therefor initially (i) by the terminated
Servicer, (ii) from a general recovery resulting from such enforcement only to
the extent, if any, that such recovery exceeds all amounts due in respect of the
related Mortgage Loans, (iii) from a specific recovery of costs, expenses or
attorney’s fees against the party against whom such enforcement is directed, or
(iv) to the extent that such amounts described in (i)-(iii) above are
insufficient to reimburse the Master Servicer for such costs of enforcement,
from the Trust Fund, as provided in Section 9.04.
     If the Master Servicer assumes the servicing with respect to any of the
Mortgage Loans, it will not assume liability for the representations and
warranties of any Servicer it replaces or for the errors or omissions of such
Servicer.
     (c) Upon any termination of a Servicer’s rights and powers pursuant to its
Servicing Agreement, the Master Servicer shall promptly notify the Trustee and
the Rating Agencies,
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

110



--------------------------------------------------------------------------------



 



specifying in such notice that the Master Servicer or any successor servicer, as
the case may be, has succeeded the Servicer under the Servicing Agreement, which
notice shall also specify the name and address of any such successor servicer.
     (d) Unless otherwise specified herein, the provisions of Section 9.01(b)
(relating to the Fannie Mae- and Freddie Mac- approval and MERS membership of
any successor servicer, the form of any servicing agreement to be entered into
by such successor servicer and the amount of compensation payable thereunder)
and the provisions of Section 9.01(c) (relating to notices to the Trustee, the
Securities Administrator and the Rating Agencies) shall apply to any proposed
transfer or assignment by the Seller of its rights under any Servicing Agreement
or of the servicing thereunder or delegation of its rights or duties thereunder
or any portion thereof to any other Person other than the initial Servicer under
such Servicing Agreement; provided that the Seller shall not be required to
provide prior notice to anyone other than the Master Servicer of any transfer of
servicing that occurs within four months following the Closing Date to an entity
that is a Servicer on the Closing Date. In addition, neither the Depositor nor
the Trustee shall consent to the assignment by any Servicer of such Servicer’s
rights and obligations under the Servicing Agreement to a successor servicer
other than a Person that was a Servicer on the Closing Date without the prior
written consent of the Master Servicer, which consent shall not be unreasonably
withheld.
     In connection with any transfer of servicing (whether to another initial
Servicer, or otherwise), the Seller shall, at its cost and expense, take such
steps, or cause the terminated Servicer to take such steps, as may be necessary
or appropriate to effectuate and evidence the transfer of the servicing of the
Mortgage Loans to such successor servicer, including, but not limited to, the
following: (A) to the extent required by the terms of the Mortgage Loans and by
applicable federal and state laws and regulations, the Seller shall cause the
prior Servicer to timely mail to each obligor under a Mortgage Loan any required
notices or disclosures describing the transfer of servicing of the Mortgage
Loans to the successor servicer; (B) prior to the effective date of such
transfer of servicing, the Seller shall cause the prior Servicer to transmit to
any related insurer notification of such transfer of servicing; (C) on or prior
to the effective date of such transfer of servicing, the Seller shall cause the
prior Servicer to deliver to the successor servicer all Mortgage Documents and
any related records or materials; (D) on or prior to the effective date of such
transfer of servicing, the Seller shall cause the prior Servicer to transfer to
the successor servicer all funds held by the prior Servicer in respect of the
Mortgage Loans; (E) on or prior to the effective date of such transfer of
servicing, the Seller shall cause the prior Servicer to, after the effective
date of the transfer of servicing to the successor servicer, continue to forward
to such successor servicer, within one Business Day of receipt, the amount of
any payments or other recoveries received by the prior Servicer, and to notify
the successor servicer of the source and proper application of each such payment
or recovery; and (F) the Seller shall cause the prior Servicer to, after the
effective date of transfer of servicing to the successor servicer, continue to
cooperate with the successor servicer to facilitate such transfer in such manner
and to such extent as the successor servicer may reasonably request.
Notwithstanding the foregoing, the prior Servicer shall be obligated to perform
the items listed above to the extent provided in the Servicing Agreement.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

111



--------------------------------------------------------------------------------



 



     Section 9.02 Assumption of Master Servicing by Trustee.
     (a) In the event the Master Servicer shall for any reason no longer be the
Master Servicer (including by reason of any Event of Default under this
Agreement), the Trustee shall thereupon, in accordance with the terms of
Section 6.14 hereof, assume all of the rights and obligations of such Master
Servicer hereunder and under each Servicing Agreement entered into with respect
to the Mortgage Loans or shall appoint as successor master servicer a Fannie-Mae
or FHLMC-approved servicer that is acceptable to the Depositor and the Rating
Agencies. The Trustee, its designee or any successor master servicer appointed
by the Trustee shall be deemed to have assumed all of the Master Servicer’s
interest herein and therein to the same extent as if such Servicing Agreement
had been assigned to the assuming party, except that the Master Servicer shall
not thereby be relieved of any liability or obligations of the Master Servicer
under such Servicing Agreement accruing prior to its replacement as Master
Servicer, and shall be liable to the Trustee, and hereby agrees to indemnify and
hold harmless the Trustee from and against all costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) incurred by the Trustee as a
result of such liability or obligations of the Master Servicer and in connection
with the Trustee’s assumption (but not its performance, except to the extent
that costs or liability of the Trustee are created or increased as a result of
negligent or wrongful acts or omissions of the Master Servicer prior to its
replacement as Master Servicer) of the Master Servicer’s obligations, duties or
responsibilities thereunder.
     (b) The Master Servicer that has been terminated shall, upon request of the
Trustee but at the expense of such Master Servicer, deliver to the assuming
party all documents and records relating to each Servicing Agreement and the
related Mortgage Loans and an accounting of amounts collected and held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Servicing Agreement to the assuming party.
     Section 9.03 Representations and Warranties of the Master Servicer.
     (a) The Master Servicer hereby represents and warrants to the Depositor,
the Securities Administrator and the Trustee, for the benefit of the
Certificateholders, as of the Closing Date that:
     (i) it is validly existing and in good standing under the laws of the
United States of America as a national banking association, and as Master
Servicer has full power and authority to transact any and all business
contemplated by this Agreement and to execute, deliver and comply with its
obligations under the terms of this Agreement, the execution, delivery and
performance of which have been duly authorized by all necessary corporate action
on the part of the Master Servicer;
     (ii) the execution and delivery of this Agreement by the Master Servicer
and its performance and compliance with the terms of this Agreement will not
(A) violate the Master Servicer’s charter or bylaws, (B) violate any law or
regulation or any administrative decree or order to which it is subject or
(C) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material contract, agreement or other instrument to which the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

112



--------------------------------------------------------------------------------



 



Master Servicer is a party or by which it is bound or to which any of its assets
are subject, which violation, default or breach would materially and adversely
affect the Master Servicer’s ability to perform its obligations under this
Agreement;
     (iii) this Agreement constitutes, assuming due authorization, execution and
delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);
     (iv) the Master Servicer is not in default with respect to any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;
     (v) the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;
     (vi) no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;
     (vii) the Master Servicer, or an affiliate thereof the primary business of
which is the servicing of conventional residential mortgage loans, is a Fannie
Mae- or FHLMC-approved seller/servicer;
     (viii) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of or compliance by the Master Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations and orders (if
any) as have been obtained; and
     (ix) the consummation of the transactions contemplated by this Agreement
are in the ordinary course of business of the Master Servicer;
     (b) It is understood and agreed that the representations and warranties set
forth in this Section shall survive the execution and delivery of this
Agreement. In addition to any indemnity required pursuant to Section 11.16
hereof, the Master Servicer shall indemnify the Depositor, the Securities
Administrator and the Trustee and hold them harmless against any loss, damages,
penalties, fines, forfeitures, legal fees and related costs, judgments, and
other costs and expenses
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

113



--------------------------------------------------------------------------------



 



resulting from any claim, demand, defense or assertion based on or grounded
upon, or resulting from, a material breach of the Master Servicer’s
representations and warranties contained in Section 9.03(a) or any failure by
the Master Servicer to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Agreement.
It is understood and agreed that the enforcement of the obligation of the Master
Servicer set forth in this Section to indemnify the Depositor, the Securities
Administrator and the Trustee as provided in this Section constitutes the sole
remedy (other than as set forth in Section 6.14) of the Depositor, the
Securities Administrator and the Trustee, respecting a breach of the foregoing
representations and warranties. Such indemnification shall survive any
termination of the Master Servicer as Master Servicer hereunder, and any
termination of this Agreement.
     Any cause of action against the Master Servicer relating to or arising out
of the breach of any representations and warranties made in this Section shall
accrue upon discovery of such breach by either the Depositor, the Master
Servicer or the Trustee or notice thereof by any one of such parties to the
other parties.
     Section 9.04 Compensation to the Master Servicer.
     The Master Servicer shall be entitled to be paid by the Trust Fund, and
either retain or withdraw from the Distribution Account, (i) its Master
Servicing Fee with respect to each Distribution Date, (ii) amounts necessary to
reimburse itself for any previously unreimbursed Advances, Servicer Advances and
Nonrecoverable Advances in accordance with the definition of “Available
Distribution Amount” and (iii) amounts representing assumption fees, late
payment charges or other ancillary income not included in the definition of
“Available Distribution Amount” and which are not required to be remitted by the
Servicers to the Securities Administrator or deposited by the Securities
Administrator into the Distribution Account. The Master Servicer shall be
required to pay all expenses incurred by it in connection with its activities
hereunder and shall not be entitled to reimbursement therefor except as provided
in this Agreement.
     In addition, Depositor agrees, except as otherwise expressly provided
herein, to reimburse the Master Servicer, upon its request, for all reasonable
expenses, disbursements and advances incurred or made by the Master Servicer in
connection with the performance of its duties hereunder (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), to the extent not otherwise reimbursed pursuant to this Agreement,
except any such expense, disbursement or advance as may be attributable to its
willful misfeasance, bad faith or negligence.
     Section 9.05 Merger or Consolidation.
     Any Person into which the Master Servicer may be merged or consolidated, or
any Person resulting from any merger, conversion, other change in form or
consolidation to which the Master Servicer shall be a party, or any Person
succeeding to the business of the Master Servicer, shall be the successor to the
Master Servicer hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that the successor or resulting
Person to the Master
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

114



--------------------------------------------------------------------------------



 



Servicer or its Affiliate whose primary business is the servicing of
conventional residential mortgage loans shall be a Person that shall be
qualified and approved to service mortgage loans for Fannie Mae or FHLMC and
shall have a net worth of not less than $15,000,000.
     Section 9.06 Resignation of Master Servicer.
     Except as otherwise provided in Sections 9.05 and 9.07 hereof, the Master
Servicer shall not resign from the obligations and duties hereby imposed on it
unless the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and cannot be cured. Any such determination
permitting the resignation of the Master Servicer shall be evidenced by an
Opinion of Counsel that shall be Independent to such effect delivered to the
Trustee. No such resignation shall become effective until the Trustee shall have
assumed, or a successor master servicer shall have been appointed by the Trustee
and until such successor shall have assumed, the Master Servicer’s
responsibilities and obligations under this Agreement. Notice of such
resignation shall be given promptly by the Master Servicer and the Depositor to
the Trustee.
     If, at any time, the Master Servicer resigns under this Section 9.06, or
transfers or assigns its rights and obligations under Section 9.07, or is
removed as Master Servicer pursuant to Section 6.14, then at such time as Wells
Fargo Bank, N.A. also shall resign (and shall be entitled to resign) as
Securities Administrator, Paying Agent, Authenticating Agent and Certificate
Registrar under this Agreement. In such event, the obligations of each such
party shall be assumed by the Trustee or such successor master servicer
appointed by the Trustee (subject to the provisions of Section 9.02(a)).
     Section 9.07 Assignment or Delegation of Duties by the Master Servicer.
     Except as expressly provided herein, the Master Servicer shall not assign
or transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Master Servicer hereunder; provided, however, that the Master Servicer shall
have the right with the prior written consent of the Trustee and the Depositor
(which consent shall not be unreasonably withheld), and upon delivery to the
Trustee and the Depositor of a letter from each Rating Agency to the effect that
such action shall not result in a downgrading of the Certificates, to delegate
or assign to or subcontract with or authorize or appoint any qualified Person to
perform and carry out any duties, covenants or obligations to be performed and
carried out by the Master Servicer hereunder. Notice of such permitted
assignment shall be given promptly by the Master Servicer to the Depositor and
the Trustee. If, pursuant to any provision hereof, the duties of the Master
Servicer are transferred to a successor master servicer, the entire amount of
the Master Servicing Fees and other compensation payable to the Master Servicer
pursuant hereto shall thereafter be payable to such successor master servicer.
Such successor master servicer shall also pay the fees of the Trustee and the
Securities Administrator, as provided herein.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

115



--------------------------------------------------------------------------------



 



     Section 9.08 Limitation on Liability of the Master Servicer and Others.
     Neither the Master Servicer nor any of the directors, officers, employees
or agents of the Master Servicer shall be under any liability to the Trustee or
the Certificateholders for any action taken or for refraining from the taking of
any action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Master Servicer or
any such person against any liability that would otherwise be imposed by reason
of willful misfeasance, bad faith or negligence in its performance of its duties
or by reason of reckless disregard for its obligations and duties under this
Agreement. The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Certificateholders
hereunder. In such event, the legal expenses and costs of such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Trust Fund and the Master Servicer shall be entitled to be reimbursed therefor
out of the Distribution Account.
     The Master Servicer shall not be liable for any acts or omissions of any
Servicer except to the extent that damages or expenses are incurred as a result
of such act or omissions and such damages and expenses would not have been
incurred but for the negligence, willful misfeasance, bad faith or recklessness
of the Master Servicer in supervising, monitoring and overseeing the obligations
of the Servicers in this Agreement.
     Section 9.09 Indemnification; Third-Party Claims.
     In addition to any indemnity required pursuant to Section 11.16 hereof, the
Master Servicer agrees to indemnify the Depositor, the Securities Administrator
and the Trustee, and hold them harmless against any and all claims, losses,
penalties, fines, forfeitures, legal fees and related costs, judgments, and any
other costs, liability, fees and expenses that the Depositor, the Securities
Administrator or the Trustee may sustain as a result of the Master Servicer’s
willful misfeasance, bad faith or negligence in the performance of its duties
hereunder or by reason of its reckless disregard for its obligations and duties
under this Agreement. The Depositor, the Securities Administrator and the
Trustee shall immediately notify the Master Servicer if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans that such party
believes entitles it to indemnification under this Section 9.09, and immediately
upon discharge and satisfaction of any such judgment or decree which may be
entered against it or them in respect of such claim, the Master Servicer shall
indemnify such party for such claim, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments, and any other costs, liability, fees
and expenses in connection therewith. This indemnification shall survive the
-termination of this Agreement and the resignation or removal of the Master
Servicer.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

116



--------------------------------------------------------------------------------



 



     Section 9.10 Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy.
     The Master Servicer, at its expense, shall maintain in effect a blanket
fidelity bond and an errors and omissions insurance policy, affording coverage
with respect to all directors, officers, employees and other Persons acting on
such Master Servicer’s behalf, and covering errors and omissions in the
performance of the Master Servicer’s obligations hereunder. The errors and
omissions insurance policy and the fidelity bond shall be in such form and
amount generally acceptable for entities serving as master servicers or
trustees.
ARTICLE X
REMIC ADMINISTRATION
     Section 10.01 REMIC Administration.
     (a) REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made on Forms 1066 or other appropriate federal tax or
information return for the taxable year ending on the last day of the calendar
year in which the Certificates are issued. The regular interests and residual
interest in each REMIC shall be as designated in the Preliminary Statement to
this Agreement.
     (b) The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code. The “latest possible
maturity date” for purposes of Treasury Regulation 1.86OG-1(a)(4) will be the
Latest Possible Maturity Date.
     (c) The Securities Administrator shall represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto. The Securities Administrator
shall pay any and all tax related expenses (not including taxes) of each REMIC,
including but not limited to any professional fees or expenses related to audits
or any administrative or judicial proceedings with respect to such REMIC that
involve the Internal Revenue Service or state tax authorities, but only to the
extent that (i) such expenses are ordinary or routine expenses, including
expenses of a routine audit but not expenses of litigation (except as described
in (ii)); or (ii) such expenses or liabilities (including taxes and penalties)
are attributable to the negligence or willful misconduct of the Securities
Administrator in fulfilling its duties hereunder (including its duties as tax
return preparer). The Securities Administrator shall be entitled to
reimbursement of expenses to the extent provided in clause (i) above from the
Distribution Account, provided, however, the Securities Administrator shall not
be entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports as required by Section 6.20 and
this Section.
     (d) The Securities Administrator shall prepare, and the Trustee shall sign
and file, as instructed by the Securities Administrator, all of each REMIC’s
federal and appropriate state tax and information returns as such REMIC’s direct
representative. The expenses of preparing and filing such returns shall be borne
by the Securities Administrator. In preparing such returns, the Securities
Administrator shall, with respect to each REMIC created hereunder other than the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

117



--------------------------------------------------------------------------------



 



Group 1 Upper-Tier REMIC and Group 2 Upper-Tier REMIC (each such REMIC, a
“Non-Upper-Tier REMIC”): (i) treat the accrual period for interests in such
Non-Upper-Tier REMIC as the calendar month; (ii) account for distributions made
from such Non-Upper-Tier REMIC as made on the first day of each succeeding
calendar month; (iii) account for income under the all-OID method at the Pool 1
Net WAC, the Pool 2A Net WAC or the Pool 2B Net WAC, as applicable; (iv) use the
aggregation method provided in Treasury Regulation section 1.1275-2(c); and
(v) account for income and expenses related to such Non-Upper-Tier REMIC in the
manner resulting in the lowest amount of excess inclusion income possible
accruing to the Holder of the residual interest in such Non-Upper-Tier REMIC.
     (e) The Securities Administrator or its designee shall perform on behalf of
each REMIC all reporting and other tax compliance duties that are the
responsibility of such REMIC under the Code, the REMIC Provisions, or other
compliance guidance issued by the Internal Revenue Service or any state or local
taxing authority. Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Securities Administrator shall provide,
upon receipt of additional reasonable compensation, (i) to the Treasury or other
governmental authority such information as is necessary for the application of
any tax relating to the transfer of a Residual Certificate to any disqualified
person or organization pursuant to Treasury Regulation 1.860E-2(a)(5) and any
person designated in Section 860E(e)(3) of the Code and (ii) to the Trustee such
information as is necessary for the Trustee to provide to the Certificateholders
such information or reports as are required by the Code or REMIC Provisions.
     (f) The Trustee, the Securities Administrator, the Master Servicer and the
Holders of Certificates shall take any action or cause any REMIC to take any
action necessary to create or maintain the status of any REMIC as a REMIC under
the REMIC Provisions and shall assist each other as necessary to create or
maintain such status. Neither the Trustee, the Securities Administrator, the
Master Servicer nor the Holder of any Residual Certificate shall knowingly take
any action, cause any REMIC to take any action or fail to take (or fail to cause
to be taken) any action that, under the REMIC Provisions, if taken or not taken,
as the case may be, could result in an Adverse REMIC Event unless the Trustee,
the Securities Administrator and the Master Servicer have received an Opinion of
Counsel (at the expense of the party seeking to take such action or failing to
take such action) to the effect that the contemplated action (or inaction, as
the case may be) will not endanger such status or result in the imposition of
such a tax. In addition, prior to taking any action with respect to any REMIC or
the assets therein, or causing any REMIC to take any action, which is not
expressly permitted under the terms of this Agreement, any Holder of a Residual
Certificate will consult with the Trustee, the Securities Administrator, the
Master Servicer or their respective designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC, and no such Person shall take any such action or cause any REMIC to
take any such action as to which the Trustee, the Securities Administrator or
the Master Servicer has advised it in writing that an Adverse REMIC Event could
occur; provided, however, that if no Adverse REMIC Event would occur but such
action could result in the imposition of additional taxes on the Residual
Certificateholders, no such Person shall take any such action, or cause any
REMIC to take any such action without the written consent of the Residual
Certificateholders. The Trustee may consult with counsel (and conclusively rely
upon the advice of such counsel) to make such written advice, and the cost of
the same shall be borne by the party seeking to take the action not
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

118



--------------------------------------------------------------------------------



 



expressly permitted by this Agreement, but in no event shall such cost be an
expense of the Trustee.
     (g) Each Holder of a Residual Certificate shall pay when due any and all
taxes imposed on the related REMIC by federal or state governmental authorities.
To the extent that such taxes are not paid by a Residual Certificateholder or
the Paying Agent shall pay any remaining REMIC taxes out of current or future
amounts otherwise distributable to the Holder of the Residual Certificate in any
such REMIC or, if no such amounts are available, out of other amounts held in
the Distribution Account, and shall reduce amounts otherwise payable to holders
of regular interests in any such REMIC, as the case may be.
     (h) The Securities Administrator shall, for federal income tax purposes,
maintain books and records with respect to each REMIC on a calendar year and on
an accrual basis.
     (i) No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.
     (j) Neither the Securities Administrator nor the Master Servicer shall
enter into any arrangement by which any REMIC will receive a fee or other
compensation for services.
     (k) The Trustee and the Securities Administrator shall treat the Reserve
Fund as an “outside reserve fund” within the meaning of Treasury
Regulation Section 1.860G-2(h) that is owned by the holders of the Interest-Only
Certificates and that is not an asset of any REMIC. The Trustee and the
Securities Administrator shall treat the rights of the Holders of the LIBOR
Certificates to receive distributions from the Reserve Fund to cover Net WAC
Shortfalls as payments under an interest rate cap contract written by the
Holders of the Class 1-XA and Class 1-XB Certificates in favor of the Holders of
the LIBOR Certificates. Thus, each Class of LIBOR Certificates shall be treated
as representing not only ownership of regular interests in a REMIC, but also
ownership of an interest in an interest rate cap contract. For purposes of
determining the issue prices of the Certificates, the interest rate cap
contracts shall be assumed to have a zero value unless and until required
otherwise by an applicable taxing authority.
     (l) The Holders of the Class 1-LTR and Class 2-LTR Certificates shall each
act as a “tax matters person” with respect to the Group 1 Lower-Tier REMIC and
Group 2 Lower-Tier REMIC, respectively, and each shall act as agent for the
Holders of the Class 1-AR and Class 2-AR Certificates as “tax matters person”
with respect to the Group 1 Upper-Tier REMIC and Group 2 Upper-Tier REMIC,
respectively, and the Securities Administrator shall act as agent for the
Holders of the Class 1-LTR and Class 2-LTR Certificates in such roles, unless
and until another party is so designated by the Holders of the Class 1-LTR and
Class 2-LTR Certificates.
     Section 10.02 Prohibited Transactions and Activities.
     Neither the Depositor, the Master Servicer nor the Trustee shall sell,
dispose of, or substitute for any of the Mortgage Loans, except in a disposition
pursuant to (i) the foreclosure of a Mortgage Loan, (ii) the bankruptcy of the
Trust Fund, (iii) the termination of each REMIC pursuant to Article VII of this
Agreement, (iv) a substitution pursuant to Article II of this Agreement or (v) a
repurchase of Mortgage Loans pursuant to Article II of this Agreement, nor
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

119



--------------------------------------------------------------------------------



 



acquire any assets for any REMIC, nor sell or dispose of any investments in the
Distribution Account for gain, nor accept any contributions to any REMIC after
the Closing Date, unless it has received an Opinion of Counsel (at the expense
of the party causing such sale, disposition, or substitution) that such
disposition, acquisition, substitution, or acceptance will not result in an
Adverse REMIC Event, (b) affect the distribution of interest or principal on the
Certificates or (c) result in the encumbrance of the assets transferred or
assigned to the Trust Fund (except pursuant to the provisions of this
Agreement).
     Section 10.03 Indemnification with Respect to Prohibited Transactions or
Loss of REMIC Status.
     Upon the occurrence of an Adverse REMIC Event due to the negligent
performance by the Securities Administrator of its duties and obligations set
forth herein, the Securities Administrator shall indemnify the
Certificateholders of the related Residual Certificate against any and all
losses, claims, damages, liabilities or expenses (“Losses”) resulting from such
negligence; provided, however, that the Securities Administrator shall not be
liable for any such Losses attributable to the action or inaction of the
Depositor, the Trustee or the Holder of the Residual Certificate, nor for any
such Losses resulting from misinformation provided by any of the foregoing
parties on which the Securities Administrator has relied. Notwithstanding the
foregoing, however, in no event shall the Securities Administrator have any
liability (1) for any action or omission that is taken in accordance with and in
compliance with the express terms of, or which is expressly permitted by the
terms of, this Agreement or under any Servicing Agreement or under any
Acknowledgement, (2) for any Losses other than arising out of malfeasance,
willful misconduct or negligent performance by the Securities Administrator of
its duties and obligations set forth herein, and (3) for any special or
consequential damages to Certificateholders of the related Residual Certificate
(in addition to payment of principal and interest on the Certificates).
     Section 10.04 REO Property.
     (a) Notwithstanding any other provision of this Agreement, the Master
Servicer, acting on behalf of the Trustee hereunder, shall not, except to the
extent provided in the applicable Servicing Agreement, knowingly permit any
Servicer to, rent, lease, or otherwise earn income on behalf of any REMIC with
respect to any REO Property which might cause an Adverse REMIC Event unless the
applicable Servicer has provided to the Trustee and the Securities Administrator
an Opinion of Counsel concluding that, under the REMIC Provisions, such action
would not adversely affect the status of any REMIC as a REMIC and any income
generated for any REMIC by the REO Property would not result in an Adverse REMIC
Event.
     (b) The Depositor shall cause the applicable Servicer (to the extent
provided in its Servicing Agreement) to make reasonable efforts to sell any REO
Property for its fair market value. In any event, however, the Depositor shall,
or shall cause the applicable Servicer (to the extent provided in its Servicing
Agreement) to, dispose of any REO Property within three years of its acquisition
by the Trust Fund unless the Depositor or the applicable Servicer (on behalf of
the Trust Fund) has received a grant of extension from the Internal Revenue
Service to the effect that, under the REMIC Provisions and any relevant proposed
legislation and under applicable
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

120



--------------------------------------------------------------------------------



 



state law, the REMIC may hold REO Property for a longer period without causing
an Adverse REMIC Event. If such an extension has been received, then the
Depositor, acting on behalf of the Trustee hereunder, shall, or shall cause the
applicable Servicer to, continue to attempt to sell the REO Property for its
fair market value for such period longer than three years as such extension
permits (the “Extended Period”). If such an extension has not been received and
the Depositor or the applicable Servicer, acting on behalf of the Trust Fund
hereunder, is unable to sell the REO Property within 33 months after its
acquisition by the Trust Fund or if such an extension, has been received and the
Depositor or the applicable Servicer is unable to sell the REO Property within
the period ending three months before the close of the Extended Period, the
Depositor shall cause the applicable Servicer, before the end of the three year
period or the Extended Period, as applicable, to (i) purchase such REO Property
at a price equal to the REO Property’s fair market value or (ii) auction the REO
Property to the highest bidder (which may be the applicable Servicer) in an
auction reasonably designed to produce a fair price prior to the expiration of
the three-year period or the Extended Period, as the case may be.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     Section 11.01 Binding Nature of Agreement; Assignment.
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
     Section 11.02 Entire Agreement.
     This Agreement contains the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
     Section 11.03 Amendment.
     (a) This Agreement may be amended from time to time by the Depositor, the
Master Servicer, the Securities Administrator, and the Trustee, without notice
to or the consent of any of the Holders, (i) to cure any ambiguity or mistake,
(ii) to cause the provisions herein to conform to or be consistent with or in
furtherance of the statements made with respect to the Certificates, the Trust
Fund or this Agreement in the Prospectus, or to correct or supplement any
provision herein which may be inconsistent with any other provisions herein or
with the provisions of any Servicing Agreement, (iii) to make any other
provisions with respect to matters or questions arising under this Agreement or
(iv) to add, delete, or amend any provisions to the extent necessary or
desirable to comply with any requirements imposed by the Code and the REMIC
Provisions. No such amendment effected pursuant to the preceding sentence shall,
as evidenced by an Opinion of Counsel, result in an Adverse REMIC Event, nor
shall such amendment
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

121



--------------------------------------------------------------------------------



 



effected pursuant to clause (iii) of such sentence adversely affect in any
material respect the interests of any Holder. Prior to entering into any
amendment without the consent of Holders pursuant to this paragraph, the Trustee
shall be provided with an Opinion of Counsel (at the expense of the party
requesting such amendment) to the effect that such amendment is permitted under
this Section. Any such amendment shall be deemed not to adversely affect in any
material respect any Holder, if the Trustee and the Securities Administrator
receive written confirmation from each Rating Agency that such amendment will
not cause such Rating Agency to reduce the then current rating assigned to the
Certificates.
     (b) This Agreement may also be amended from time to time by the Depositor,
the Master Servicer, the Securities Administrator and the Trustee, with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount
(or Percentage Interest) of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Holders; provided, however, that no such amendment shall be made unless the
Trustee and the Securities Administrator receive an Opinion of Counsel, at the
expense of the party requesting the change, that such change will not cause an
Adverse REMIC Event; and provided further, that no such amendment may (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate, without
the consent of the Holder of such Certificate or (ii) reduce the aforesaid
percentages of Class Principal Amount or Class Notional Amount (or Percentage
Interest) of Certificates of each Class, the Holders of which are required to
consent to any such amendment without the consent of the Holders of 100% of the
Class Principal Amount or Class Notional Amount (or Percentage Interest) of each
Class of Certificates affected thereby. For purposes of this paragraph,
references to “Holder” or “Holders” shall be deemed to include, in the case of
any Class of Book-Entry Certificates, the related Certificate Owners.
     (c) Promptly after the execution of any such amendment, the Trustee shall
furnish written notification of the substance of such amendment to each Holder,
the Depositor and the Rating Agencies.
     (d) It shall not be necessary for the consent of Holders under this
Section 11.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.
     (e) Notwithstanding anything to the contrary in any Servicing Agreement,
the Trustee shall not consent to any amendment of any Servicing Agreement except
pursuant to the standards provided in this Section with respect to amendment of
this Agreement.
     (f) Prior to the execution of any amendment to this Agreement, each of the
Trustee and the Securities Administrator shall be entitled to receive and
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement. The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

122



--------------------------------------------------------------------------------



 



the Trustee’s or the Securities Administrator’s own rights, duties or immunities
under this Agreement.
     Section 11.04 Voting Rights.
     Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or
Class Notional Amount (or Percentage Interest), Certificates owned by the
Depositor, the Master Servicer, the Securities Administrator, the Trustee, any
Servicer or any Affiliates thereof are not to be counted so long as such
Certificates are owned by the Depositor, the Master Servicer, the Securities
Administrator, the Trustee, any Servicer or any Affiliate thereof.
     Section 11.05 Provision of Information.
     (a) For so long as any of the Certificates of any Series or Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor, the Master Servicer, the Securities
Administrator and the Trustee agree to cooperate with each other to provide to
any Certificateholders and to any prospective purchaser of Certificates
designated by such holder, upon the request of such holder or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the condition set forth in Rule 144A(d)(4) under the
Securities Act. Any reasonable, out-of-pocket expenses incurred by the Trustee,
the Master Servicer or the Securities Administrator in providing such
information shall be reimbursed by the Depositor.
     (b) The Securities Administrator shall provide to any person to whom a
Prospectus was delivered, upon the request of such person specifying the
document or documents requested, (i) a copy (excluding exhibits) of any report
on Form 8-K, Form 10-D or Form 10-K (or other prescribed form) filed with the
Securities and Exchange Commission pursuant to Section 6.21 and (ii) a copy of
any other document incorporated by reference in the Prospectus. Any reasonable
out-of-pocket expenses incurred by the Securities Administrator in providing
copies of such documents shall be reimbursed by the Depositor.
     (c) On each Distribution Date, the Securities Administrator shall deliver
or cause to be delivered by first class mail or make available on its website to
the Depositor, Attention: Contract Finance, a copy of the report delivered to
Certificateholders pursuant to Section 4.02.
     Section 11.06 Governing Law.
     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

123



--------------------------------------------------------------------------------



 



     Section 11.07 Notices.
     All requests, demands, notices, authorizations, directions, consents,
waivers and communications hereunder shall be in writing and shall be deemed to
have been duly given when received by (a) in the case of the Depositor, Sequoia
Residential Funding, Inc., One Belvedere Place, Suite 330, Mill Valley, CA
94941, telecopy number (415) 381-1773, Attention: Sequoia Mortgage Trust 2007-2,
or in the case of notification required to be delivered by the Securities
Administrator to the Depositor pursuant to Section 6.21, to Sequoia Residential
Funding, Inc. via facsimile or via email at such facsimile number or email
address furnished separately by the Depositor to the Securities Administrator
from time to time, (b) in the case of the Seller, RWT Holdings, Inc., One
Belvedere Place, Suite 330, Mill Valley, CA 94941 telecopy number (415)
381-1773, Attention: Sequoia Mortgage Trust 2007-2, (c) in the case of the
Master Servicer or the Securities Administrator, Wells Fargo Bank, N.A., P.O.
Box 98, Columbia, Maryland 21046 (or, for overnight deliveries, 9062 Old
Annapolis Road, Columbia, Maryland 21045), telecopy number (410) 715-2380,
Attention: Sequoia Mortgage Trust 2007-2, and (d) with respect to the Trustee or
the Certificate Registrar, its respective Corporate Trust Office, or as to each
party such other address as may hereafter be furnished by such party to the
other parties in writing. All demands, notices and communications to a party
hereunder shall be in writing and shall be deemed to have been duly given when
delivered to such party at the relevant address, facsimile number or electronic
mail address set forth above or at such other address, facsimile number or
electronic mail address as such party may designate from time to time by written
notice in accordance with this Section 11.07.
     Section 11.08 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the Certificates or the rights of the Holders thereof.
     Section 11.09 Indulgences; No Waivers.
     Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
     Section 11.10 Headings Not To Affect Interpretation.
     The headings contained in this Agreement are for convenience of reference
only, and they shall not be used in the interpretation hereof.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

124



--------------------------------------------------------------------------------



 



     Section 11.11 Benefits of Agreement.
     Nothing in this Agreement or in the Certificates, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder and the Holders of the Certificates, any benefit or any
legal or equitable right, power, remedy or claim under this Agreement, except to
the extent specified in Section 11.15.
     Section 11.12 Special Notices to the Rating Agencies.
     (a) The Depositor shall give prompt notice to the Rating Agencies of the
occurrence of any of the following events of which it has notice:
     (i) any amendment to this Agreement pursuant to Section 11.03;
     (ii) any assignment by the Master Servicer of its rights hereunder or
delegation of its duties hereunder;
     (iii) the occurrence of any Event of Default described in Section 6.14;
     (iv) any notice of termination given to the Master Servicer pursuant to
Section 6.14 and any resignation of the Master Servicer hereunder;
     (v) the appointment of any successor to any Master Servicer pursuant to
Section 6.14;
     (vi) the making of a final payment pursuant to Section 7.02; and
     (vii) any termination of the rights and obligations of any Servicer under
the applicable Servicing Agreement.
     (b) All notices to the Rating Agencies provided for this Section shall be
in writing and sent by first class mail, telecopy or overnight courier, as
follows:
     If to Fitch Ratings, to:
Fitch Ratings
One State Street Plaza, 30th Floor
New York, New York 10004
Attn: SEMT 2007-2
     If to Moody’s, to:
Moody’s Investors Service
99 Church Street
New York, New York 10007
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

125



--------------------------------------------------------------------------------



 



Attn: Residential Mortgages
     If to S&P, to:
Standard & Poor’s Ratings Services,
  a division of The McGraw-Hill Companies, Inc.
55 Water Street
New York, New York 10041
Attention: Residential Mortgages
     (c) The Securities Administrator shall provide or make available to the
Rating Agencies reports prepared pursuant to Section 4.02. In addition, the
Securities Administrator shall, at the expense of the Trust Fund, make available
to each Rating Agency such information as such Rating Agency may reasonably
request regarding the Certificates or the Trust Fund, to the extent that such
information is reasonably available to the Securities Administrator.
     (d) The Depositor hereby represents to S&P that, to the Depositor’s
knowledge, the information provided to such Rating Agency, including the loan
level detail, is true and correct according to such Rating Agency’s
requirements.
     Section 11.13 Conflicts.
     To the extent that the terms of this Agreement conflict with the terms of
any Servicing Agreement, the related Servicing Agreement shall govern.
     Section 11.14 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same instrument.
     Section 11.15 No Petitions.
     The Trustee and the Master Servicer, by entering into this Agreement,
hereby covenant and agree that they shall not at any time institute against the
Depositor, or join in any institution against the Depositor of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to this Agreement or any of the
documents entered into by the Depositor in connection with the transactions
contemplated by this Agreement.
     Section 11.16 Intention of the Parties and Interpretation; Indemnification.
     Each of the parties acknowledges and agrees that the purpose of
Sections 6.21, 6.22, 6.23 and 6.24 of this Agreement is to facilitate compliance
by the Securities Administrator and the Depositor with the provisions of
Regulation AB promulgated by the Commission under the
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

126



--------------------------------------------------------------------------------



 



Exchange Act (17 C.F.R. §§ 229.1100 — 229.1123), as such may be amended from
time to time and subject to such clarification and interpretive advice as may be
issued by the staff of the Commission from time to time. Therefore, each of the
parties agrees that (a) the obligations of the parties hereunder shall be
interpreted in such a manner as to accomplish that purpose, (b) the parties’
obligations hereunder will be supplemented and modified as necessary to be
consistent with any such amendments, interpretive advice or guidance, convention
or consensus among active participants in the asset-backed securities markets,
advice of counsel, or otherwise in respect of the requirements of Regulation AB,
(c) the parties shall comply with the reasonable requests made by the Securities
Administrator or the Depositor for delivery of such additional or different
information as the Securities Administrator or the Depositor may determine in
good faith is necessary to comply with the provisions of Regulation AB, which
information is available to such party without unreasonable effort or expense
and within such timeframe as may be reasonably requested, and (d) no amendment
of this Agreement shall be required to effect any such changes in the parties’
obligations as are necessary to accommodate evolving interpretations of the
provisions of Regulation AB.
     Each of the Depositor, the Master Servicer, each Servicer, the Securities
Administrator and any Servicing Function Participant engaged by such party shall
indemnify and hold harmless the Securities Administrator, the Master Servicer,
the Depositor and the Seller and each of their directors, officers, employees,
agents, and affiliates from and against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon (a) any
breach by such party of any of its obligations hereunder, including particularly
its obligations to provide any Item 1123 Certificate, Assessment of Compliance
or Accountant’s Attestation required under Sections 6.22, 6.23 and 6.24,
respectively, or any information, data or materials required to be included in
any Exchange Act report, (b) any misstatement or omission in any information,
data or materials provided by such party, (or in the case of the Securities
Administrator or the Master Servicer, any material misstatement or material
omission in (i) any Item 1123 Certificate, Assessment of Compliance,
Accountant’s Attestation delivered by it or by any Servicing Function
Participation engaged by it pursuant to this Agreement or (any Additional Form
10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure
concerning the Master Servicer or the Securities Administrator), or (c) the
negligence, bad faith or willful misconduct of such party in connection with its
performance hereunder. If the indemnification provided for herein is unavailable
or insufficient to hold harmless the Master Servicer, the Securities
Administrator, the Depositor or the Seller, as the case may be, then each such
party agrees that it shall contribute to the amount paid or payable by the
Securities Administrator, the Master Servicer, the Depositor and the Seller, as
applicable, as a result of any claims, losses, damages or liabilities incurred
by such party, in such proportion as is appropriate to reflect the relative
fault of the indemnified party on the one hand and the indemnifying party on the
other. This indemnification shall survive the termination of this Agreement or
the termination of any party to this Agreement.
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

127



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

            SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor
      By:   /s/ John H. Isbrandtsen         Name:   John H. Isbrandtsen       
Title:   Vice President        HSBC BANK USA, NATIONAL ASSOCIATION,
as Trustee
      By:   /s/ Elena Zheng         Name:   Elena Zheng        Title:  
Assistant Vice President        WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Master Servicer
      By:   /s/ Graham Oglesby         Name:   Graham Oglesby        Title:  
Assistant Vice President        WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Securities Administrator
      By:   /s/ Graham Oglesby         Name:   Graham Oglesby        Title:  
Assistant Vice President     

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

 



--------------------------------------------------------------------------------



 



Solely for purposes of Section 2.04, 7.01(b) and 9.01(d) accepted and agreed to
by:

          RWT HOLDINGS, INC.    
 
       
By:
  /s/ John H. Isbrandtsen    
 
  John H. Isbrandtsen    
 
  Authorized Signatory    

221575 Sequoia 2007-2
Pooling and Servicing Agmt.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORMS OF CERTIFICATES
[See Tab #           ]
221575 Sequoia 2007-2
Pooling and Servicing Agmt.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)

             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

     [NAME OF OFFICER],                                          being first
duly sworn, deposes and says:

  1.   That he [she] is [title of
officer]                                         of [name of Purchaser]
                                         (the “Purchaser”), a
                                         [description of type of entity] duly
organized and existing under the laws of the [State of                     ]
[United States], on behalf of which he [she] makes this affidavit.     2.   That
the Purchaser’s Taxpayer Identification Number is [       ].     3.   That the
Purchaser is not a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
and will not be a “disqualified organization” as of [date of transfer], and that
the Purchaser is not acquiring a Residual Certificate (as defined in the
Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit. For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.     4.   That
the Purchaser either (x) is not, and on                                         
[date of transfer] will not be, an employee benefit plan or other retirement
arrangement subject to Section 406 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or Section 4975 of the Code (“Code”),
(collectively, a “Plan”) or a person acting on behalf of any such Plan or
investing the assets of any such Plan to acquire a Residual Certificate; (y) if
the Residual Certificate has been subject to an ERISA-Qualifying Underwriting,
is an insurance company that is purchasing the Certificate with funds contained
in an “insurance company

B-1



--------------------------------------------------------------------------------



 



      general account” as defined in Section V(e) of Prohibited Transaction
Class Exemption (“PTCE”) 95-60 and the purchase and holding of the Certificate
are covered under Sections I and III of PTCE 95-60; or (z) herewith delivers to
the Certificate Registrar an opinion of counsel (a “Benefit Plan Opinion”)
satisfactory to the Certificate Registrar, and upon which the Certificate
Registrar, the Trustee, the Master Servicer, the Depositor and Securities
Administrator shall be entitled to rely, to the effect that the purchase or
holding of such Residual Certificate by the Investor will not result in any
non-exempt prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Depositor,
the Master Servicer or the Securities Administrator to any obligation in
addition to those undertaken by such entities in the Agreement, which opinion of
counsel shall not be an expense of the Trust Fund or any of the above parties.

  5.   That the Purchaser hereby acknowledges that under the terms of the
Pooling and Servicing Agreement, dated as of May 1, 2007 (the “Agreement”), by
and among Sequoia Residential Funding, Inc., as Depositor, Wells Fargo Bank,
N.A., as Master Servicer and as Securities Administrator, and HSBC Bank USA,
National Association, as Trustee with respect to Sequoia Mortgage Trust 2007-2
Mortgage Pass-Through Certificates, no transfer of the Residual Certificates
shall be permitted to be made to any person unless the Certificate Registrar has
received a certificate from such transferee containing the representations in
paragraphs 3 and 4 hereof.     6.   That the Purchaser does not hold REMIC
residual securities as nominee to facilitate the clearance and settlement of
such securities through electronic book-entry changes in accounts of
participating organizations (such entity, a “Book-Entry Nominee”).     7.   That
the Purchaser does not have the intention to impede the assessment or collection
of any federal, state or local taxes legally required to be paid with respect to
such Residual Certificate.     8.   That the Purchaser will not transfer a
Residual Certificate to any person or entity (i) as to which the Purchaser has
actual knowledge that the requirements set forth in paragraph 3, paragraph 6 or
paragraph 10 hereof are not satisfied or that the Purchaser has reason to
believe does not satisfy the requirements set forth in paragraph 7 hereof, and
(ii) without obtaining from the prospective Purchaser an affidavit substantially
in this form and providing to the Certificate Registrar a written statement
substantially in the form of Exhibit C to the Agreement.     9.   That the
Purchaser understands that, as the holder of a Residual Certificate, the
Purchaser may incur tax liabilities in excess of any cash flows generated by the
interest and that the Purchaser has and expects to have sufficient net worth
and/or liquidity to pay in full any tax liabilities attributable to ownership of
a Residual

B-2



--------------------------------------------------------------------------------



 



      Certificate and intends to pay taxes associated with holding such Residual
Certificate as they become due.     10.   That the Purchaser (i) is not a
Non-U.S. Person or (ii) is a Non-U.S. Person that holds a Residual Certificate
in connection with the conduct of a trade or business within the United States
and has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption From Withholding on Income Effectively Connected With the Conduct of a
Trade or Business in the United States) or successor form at the time and in the
manner required by the Code or (iii) is a Non-U.S. Person that has delivered to
the transferor and the Certificate Registrar an opinion of a nationally
recognized tax counsel to the effect that the transfer of such Residual
Certificate to it is in accordance with the requirements of the Code and the
regulations promulgated thereunder and that such transfer of a Residual
Certificate will not be disregarded for federal income tax purposes. “Non-U.S.
Person” means an individual, corporation, partnership or other person other than
(i) a citizen or resident of the United States; (ii) a corporation, partnership
or other entity created or organized in or under the laws of the United States
or any state thereof, including for this purpose, the District of Columbia;
(iii) an estate that is subject to U.S. federal income tax regardless of the
source of its income; (iv) a trust if a court within the United States is able
to exercise primary supervision over the administration of the trust and one or
more United States trustees have authority to control all substantial decisions
of the trust; and, (v) to the extent provided in Treasury regulations, certain
trusts in existence on August 20, 1996 that are treated as United States persons
prior to such date and elect to continue to be treated as United States persons.
    11.   The Purchaser will not cause income from the Residual Certificate to
be attributable to a foreign permanent establishment or fixed base of the
Purchaser or another U.S. taxpayer.     12.   That the Purchaser agrees to such
amendments of the Agreement as may be required to further effectuate the
restrictions on transfer of any Residual Certificate to such a “disqualified
organization,” an agent thereof, a Book-Entry Nominee, or a person that does not
satisfy the requirements of paragraph 7 and paragraph 10 hereof.     13.   That
the Purchaser consents to the designation of the Securities Administrator to act
as agent for the “tax matters person” of each REMIC created by the Trust Fund
pursuant to the Agreement.

B-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed
on its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this ___ day of ___ ___ 20 ___.

                            [name of Purchaser]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

     Personally appeared before me the above-named [name of officer] ___, known
or proved to me to be the same person who executed the foregoing instrument and
to be the [title of officer] ___ of the Purchaser, and acknowledged to me that
he [she] executed the same as his [her] free act and deed and the free act and
deed of the Purchaser.
     Subscribed and sworn before me this ___ day of ___ 20 ___.
NOTARY PUBLIC
                                                            
COUNTY OF                                        
STATE OF                                        
My commission expires the ___ day of ___ 20___.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)

         
 
 
 
   
 
  Date    

     
Re:
  Sequoia Mortgage Trust 2007-2
 
  Mortgage Pass-Through Certificates

                                              (the “Transferor”) has reviewed
the attached affidavit of
                                                             (the “Transferee”),
and has no actual knowledge that such affidavit is not true and has no reason to
believe that the information contained in paragraph 7 thereof is not true, and
has no reason to believe that the Transferee has the intention to impede the
assessment or collection of any federal, state or local taxes legally required
to be paid with respect to a Residual Certificate. In addition, the Transferor
has conducted a reasonable investigation at the time of the transfer and found
that the Transferee had historically paid its debts as they came due and found
no significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.

            Very truly yours,

                                                            
Name:
Title:
                       

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF CUSTODY AGREEMENT

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF SERVICING AGREEMENTS

1.   Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated as of
February 1, 2002, between Redwood Trust, Inc. (“Redwood”) and GreenPoint
Mortgage Funding, Inc. (“GreenPoint”), as modified by the related
Acknowledgements.   2.   Mortgage Loan Flow Purchase, Sale and Servicing
Agreement, dated as of August 1, 2002, between RWT Holdings, Inc. (“RWT”) and
GreenPoint, as modified by the related Acknowledgements.   3.   Mortgage Loan
Flow Purchase, Sale and Servicing Agreement dated as of January 1, 2006 between
RWT and GreenPoint, as modified by the related Acknowledgements.   4.   Loan
Servicing Agreement, dated as of February 1, 2004, between RWT and GMAC
Mortgage, LLC (formerly GMAC Mortgage Corporation), as amended by the
Regulation AB Compliance Addendum dated as of January 1, 2006 and as modified by
the related Acknowledgements.   5.   Master Servicing Agreement between Redwood
and Morgan Stanley Credit Corporation (formerly Morgan Stanley Dean Witter
Credit Corporation) (“Morgan Stanley”), dated August 1, 2001, as modified by the
related Acknowledgements.   6.   Master Servicing Agreement between RWT and
Morgan Stanley, dated August 1, 2002, as modified by the related
Acknowledgements.   7.   Mortgage Loan Flow Purchase, Sale & Servicing Agreement
among Redwood, Cendant Mortgage Corporation (“Cendant”) and Bishop’s Gate
Residential Mortgage Trust (formerly known as Cendant Residential Mortgage
Trust), dated June 27, 2001, and the Additional Collateral Servicing Agreement
between Redwood and Cendant, dated July 27, 2001, each as modified by the
related Acknowledgements.   8.   Mortgage Loan Flow Purchase, Sale & Servicing
Agreement among RWT, Cendant and Bishop’s Gate Residential Mortgage Trust
(formerly known as Cendant Residential Mortgage Trust), as Sellers, and Cendant,
as Servicer, dated August 1, 2002, and the Additional Collateral Servicing
Agreement between RWT and Cendant, dated August 1, 2002, each as modified by the
related Acknowledgements.   9.   Flow Mortgage Loan Sale and Servicing
Agreement, dated as of April 1, 2003, between RWT and Bank of America, National
Association, as modified by the related Acknowledgements.

E-1



--------------------------------------------------------------------------------



 



10.   Master Mortgage Loan Purchase and Servicing Agreement, dated as of July 1,
2006 by and between Redwood and First Republic Bank, as modified by the related
Acknowledgements.   11.   Servicing Agreement, dated as of March 1, 2002,
between Greenwich Capital Financial Products, Inc. and EverHome Mortgage Company
(formerly Alliance Mortgage Company) and amended by Amendment No. One thereto,
dated as of April 1, 2002, each as modified by the related Acknowledgements.  
12.   Seller’s Warranties and Servicing Agreement, dated as of May 1, 2007, by
and between by and between Redwood and Wells Fargo Bank, N.A. (“Wells Fargo”),
as modified by the related Acknowledgements.   13.   Master Mortgage Loan Sale &
Servicing Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and ABN AMRO Mortgage Group, Inc., as modified by the related
Acknowledgements.

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
LIST OF PURCHASE AGREEMENTS

1.   Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated as of
February 1, 2002, between Redwood Trust, Inc. (“Redwood”) and GreenPoint
Mortgage Funding, Inc. (“GreenPoint”), as modified by the related
Acknowledgements.   2.   Mortgage Loan Flow Purchase, Sale and Servicing
Agreement, dated as of August 1, 2002, between RWT Holdings, Inc. (“RWT”) and
GreenPoint, as modified by the related Acknowledgements.   3.   Mortgage Loan
Flow Purchase, Sale and Servicing Agreement dated as of January 1, 2006 between
RWT and GreenPoint, as modified by the related Acknowledgements.   4.   Seller’s
Purchase Warranties and Interim Servicing Agreement, dated as of January 1,
2004, between GreenPoint and GMAC Mortgage Corporation (“GMAC”), as modified by
the related Acknowledgements.   5.   Master Mortgage Loan Purchase Agreement
between Redwood and Morgan Stanley Credit Corporation (formerly Morgan Stanley
Dean Witter Credit Corporation) (“Morgan Stanley”), dated August 1, 2001, as
modified by the related Acknowledgements.   6.   Master Mortgage Loan Purchase
Agreement between RWT and Morgan Stanley, dated August 1, 2002, as modified by
the related Acknowledgements.   7.   Mortgage Loan Flow Purchase, Sale &
Servicing Agreement among Redwood, Cendant Mortgage Corporation (“Cendant”) and
Bishop’s Gate Residential Mortgage Trust (formerly known as Cendant Residential
Mortgage Trust), dated June 27, 2001, and the Additional Collateral Servicing
Agreement between Redwood and Cendant, dated July 27, 2001, each as modified by
the related Acknowledgements.   8.   Mortgage Loan Flow Purchase, Sale &
Servicing Agreement among RWT, Cendant and Bishop’s Gate Residential Mortgage
Trust (formerly known as Cendant Residential Mortgage Trust), as Sellers, and
Cendant, as Servicer, dated August 1, 2002, and the Additional Collateral
Servicing Agreement between RWT and Cendant, dated August 1, 2002, each as
modified by the related Acknowledgements.   9.   Flow Mortgage Loan Sale and
Servicing Agreement, dated as of April 1, 2003, between RWT and Bank of America,
National Association, as modified by the related Acknowledgements.

F-1



--------------------------------------------------------------------------------



 



10.   Master Mortgage Loan Purchase and Servicing Agreement, dated as of July 1,
2006 by and between Redwood and First Republic Bank, as modified by the related
Acknowledgements.   11.   Master Mortgage Loan Purchase Agreement, between
Greenwich Capital Financial Products, Inc. (“Greenwich”) and Merrill Lynch
Credit Corporation (“Merrill Lynch”), dated as of May 13, 1997, as modified by
the related Acknowledgements.   12.   Master Mortgage Loan Purchase Agreement,
dated as of September 1, 2003, between RWT and Merrill Lynch Bank & Trust
Company, as modified by the related Acknowledgements.   13.   Master Mortgage
Loan Purchase Agreement, dated as of June 1, 2005, among RWT, as Purchaser,
Merrill Lynch, as amended to date and as modified by the related
Acknowledgements.   14.   Master Mortgage Loan Purchase Agreement, dated as of
June 1, 2006, among RWT, as Purchaser, Merrill Lynch Credit Corporation, as the
Loan Seller, and Merrill Lynch Funding Corporation, as the Participation Seller,
as amended to date and as modified by the related Acknowledgements.   15.  
Mortgage Loan Purchase and Sale Agreement, dated as of April 1, 2004, between
GMAC and American Mortgage Network, Inc., as modified by the related
Acknowledgements.   16.   Seller’s Purchase, Warranties and Interim Servicing
Agreement, dated as of December 1, 2004 between GMAC and CTX Mortgage Company
LLC, as modified by the related Acknowledgements.   17.   Mortgage Loan Flow
Purchase and Sale Agreement, dated as of May 1, 2004 between E*Trade Mortgage
Corporation and GMAC, as modified by the related Acknowledgements.   18.  
Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
June 1, 2004, between GMAC and First Magnus Financial Corporation, as modified
by the related Acknowledgements.   19.   Seller’s Purchase, Warranties and
Interim Servicing Agreement, dated as of December 1, 2004 between Quicken Loans
Inc. and GMAC, as modified by the related Acknowledgements.

F-2



--------------------------------------------------------------------------------



 



20.   The Master Mortgage Loan Purchase and Interim Servicing Agreement between
Greenwich Capital Financial Products, Inc. and HomeBanc Mortgage Corporation,
dated as of November 1, 2001, as modified by the related Acknowledgements.   21.
  Seller’s Warranties and Servicing Agreement, dated as of May 1, 2007, by and
between by and between Redwood and Wells Fargo Bank, N.A. (“Wells Fargo”), as
modified by the related Acknowledgements.   22.   Master Mortgage Loan Sale &
Servicing Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and ABN AMRO Mortgage Group, Inc., as modified by the related
Acknowledgements.   23.   Seller’s Purchase, Warranties and Interim Servicing
Agreement, dated as of June 1, 2006, between Redwood Mortgage Funding, Inc.
(“RMF”) and Arlington Capital Mortgage Corp. (“Arlington Capital”) and an
Assignment dated May ___, 2007, between RMF and RWT Holdings, as modified by the
related Acknowledgements.   24.   Seller’s Purchase, Warranties and Interim
Servicing Agreement, dated as of June 1, 2006, between Redwood Mortgage Funding,
Inc. and First Magnus Financial Corporation and an Assignment dated May ___,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements.
  25.   Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as
of May 1, 2006 by and between Redwood Mortgage Funding, Inc. (“RMF”) and New
Century Mortgage Corporation (“New Century”), and an Assignment dated May ___,
2007, between RMF and RWT Holdings, as modified by the related Acknowledgements.

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
LIST OF LIMITED PURPOSE SURETY BONDS

  1.   Ambac Assurance Corporation Surety Bond No. AB0240BE, issued March 17,
1999, for Morgan Stanley Dean Witter Credit Corporation loans.     2.   Ambac
Assurance Corporation Surety Bond No. AB0039BE, issued February 26, 1996, for
Merrill Lynch Credit Corporation loans.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF RULE 144A TRANSFER CERTIFICATE

     
Re:
  Sequoia Mortgage Trust 2007-2
 
  Mortgage Pass-Through Certificates

     Reference is hereby made to the Pooling and Servicing Agreement, dated as
of May 1, 2007 (the “Pooling and Servicing Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and as Securities Administrator, and HSBC Bank USA, National
Association, as Trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Pooling and Servicing Agreement.
     This letter relates to $___ initial Certificate Principal Amount of Class
___ Certificates which are held in the form of Definitive Certificates
registered in the name of ___ (the “Transferor”). The Transferor has requested a
transfer of such Definitive Certificates for Definitive Certificates of such
Class registered in the name of [insert name of transferee].
     In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and the Certificates and (ii) Rule 144A under the Securities
Act to a purchaser that the Transferor reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A purchasing for its own
account or for the account of a “qualified institutional buyer,” which purchaser
is aware that the sale to it is being made in reliance upon Rule 144A, in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction.
     This certificate and the statements contained herein are made for your
benefit and the benefit of the Underwriters and the Depositor.

                            [Name of Transferor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                     , ___

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR

     
 
  Date

Dear Sirs:
          In connection with our proposed purchase of $___ principal amount of
Sequoia Mortgage Trust 2007-2 Mortgage Pass-Through Certificates (the “Privately
Offered Certificates”) of Sequoia Residential Funding, Inc. (the “Depositor”),
we confirm that:

(1)   We understand that the Privately Offered Certificates have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell any Privately Offered
Certificates within two years of the later of the date of original issuance of
the Privately Offered Certificates or the last day on which such Privately
Offered Certificates are owned by the Depositor or any affiliate of the
Depositor we will do so only (A) to the Depositor, (B) to “qualified
institutional buyers” (within the meaning of Rule 144A under the Securities Act)
in accordance with Rule 144A under the Securities Act (“QIBs”), (C) pursuant to
the exemption from registration provided by Rule 144 under the Securities Act,
or (D) to an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that is
not a QIB (an “Institutional Accredited Investor”) which, prior to such
transfer, delivers to the Certificate Registrar under the Pooling and Servicing
Agreement, dated as of May 1, 2007 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and as Securities Administrator, and HSBC Bank USA, National
Association, as Trustee, a signed letter in the form of this letter; and we
further agree, in the capacities stated above, to provide to any person
purchasing any of the Privately Offered Certificates from us a notice advising
such purchaser that resales of the Privately Offered Certificates are restricted
as stated herein.   (2)   We understand that, in connection with any proposed
resale of any Privately Offered Certificates to an Institutional Accredited
Investor, we will be required to furnish to the Certificate Registrar a
certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Privately Offered Certificates purchased by us will bear a
legend to the foregoing effect.

I-1



--------------------------------------------------------------------------------



 



(3)   We are acquiring the Privately Offered Certificates for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution in violation of the Securities Act. We have such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of our investment in the Privately Offered Certificates, and we
and any account for which we are acting are each able to bear the economic risk
of such investment.   (4)   We are an Institutional Accredited Investor and we
are acquiring the Privately Offered Certificates purchased by us for our own
account or for one or more accounts (each of which is an Institutional
Accredited Investor) as to each of which we exercise sole investment discretion.
  (5)   We have received such information as we deem necessary in order to make
our investment decision.   (6)   If we are acquiring ERISA-Restricted
Certificates, we understand that in accordance with ERISA, the Code and the
Exemption, no Plan and no person acting on behalf of such a Plan may acquire
such Certificate except in accordance with Section 3.03(e) of the Agreement.

          Terms used in this letter which are not otherwise defined herein have
the respective meanings assigned thereto in the Agreement.

I-2



--------------------------------------------------------------------------------



 



     You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

                  Very truly yours,    
 
                          [Purchaser]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ERISA TRANSFER AFFIDAVIT

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     The undersigned, being first duly sworn, deposes and says as follows:
     1. The undersigned is the                                          of
                     (the “Investor”), a [corporation duly organized] and
existing under the laws of                     , on behalf of which he makes
this affidavit.
     2. The Investor either (x) is not, and on                      [date of
transfer] will not be, an employee benefit plan or other retirement arrangement
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), (collectively, a “Plan”) or a person acting on behalf of
any such Plan or investing the assets of any such Plan; (y) if the Certificate
has been the subject of an ERISA-Qualifying Underwriting, is an insurance
company that is purchasing the Certificate with funds contained in an “insurance
company general account” as defined in Section V(e) of Prohibited Transaction
Class Exemption (“PTCE”) 95-60 and the purchase and holding of the Certificate
are covered under Sections I and III of PTCE 95-60; or (z) herewith delivers to
the Certificate Registrar an opinion of counsel (a “Benefit Plan Opinion”)
satisfactory to the Certificate Registrar, and upon which the Certificate
Registrar, the Trustee, the Master Servicer, the Depositor and the Securities
Administrator shall be entitled to rely, to the effect that the purchase or
holding of such Certificate by the Investor will not constitute or result in any
non-exempt prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar, the Trustee, the Master
Servicer, the Depositor or the Securities Administrator to any obligation in
addition to those undertaken by such entities in the Pooling and Servicing
Agreement, dated as of May 1, 2007 (the “Agreement”), by and among Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer and as Securities Administrator, and HSBC Bank USA, National
Association, as Trustee, by which opinion of counsel shall not be an expense of
the Trust Fund or the above parties.
     3. The Investor hereby acknowledges that under the terms of the Agreement,
no transfer of the ERISA-Restricted Certificates shall be permitted to be made
to any person unless the Certificate Registrar has received a certificate from
such transferee in the form hereof.

J-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor has caused this instrument to be executed
on its behalf, pursuant to proper authority, by its duly authorized officer,
duly attested, this ___ day of                      20___.

                            [Investor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

ATTEST:
                                                            

             
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

     Personally appeared before me the above-named                     , known
or proved to me to be the same person who executed the foregoing instrument and
to be the                                          of the Investor, and
acknowledged that he executed the same as his free act and deed and the free act
and deed of the Investor.
     Subscribed and sworn before me this ___ day of ___ 20___.
                                                            
NOTARY PUBLIC
 
My commission expires the
___ day of ___ 20 ___.

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF LETTER OF REPRESENTATIONS
WITH THE DEPOSITORY TRUST COMPANY

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L
ADDITIONAL DISCLOSURE NOTIFICATION
Additional Disclosure Notification
Wells Fargo Bank, N.A.
Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
Email: cts.sec.notifications@wellsfargo.com
Attn: Corporate Trust Services- Sequoia Mortgage Trust 2007-2, Mortgage
Pass-Through Certificates, Series 2007-2—SEC REPORT PROCESSING
RE: **Additional Form [10-D][10-K][8-K] Disclosure** Required
Ladies and Gentlemen:
     In accordance with Section 6.21[(a)][(b)][(c)] of the Pooling and Servicing
Agreement, Pooling and Servicing Agreement, dated as of May 1, 2007 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and as Securities Administrator, and
HSBC Bank USA, National Association, as Trustee with respect to Sequoia Mortgage
Trust 2007-2 Mortgage Pass-Through Certificate, the undersigned, as [         ],
hereby notifies you that certain events have come to our attention that [will]
[may] need to be disclosed on Form [10-D][10-K][8-K].
     Description of Additional Form [10-D][10-K][8-K] Disclosure:

L-1



--------------------------------------------------------------------------------



 



     List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:
     Any inquiries related to this notification should be directed to [
           ], phone number: [    ]; email address: [       ].

                  [NAME OF PARTY],         as [role]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

L-2



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF ANNUAL CERTIFICATION
Sequoia Mortgage Trust 2007-2 (the “Trust”)
Mortgage Pass-Through Certificates
Re: The Pooling and Servicing Agreement, dated as of May 1, 2007 (the
“Agreement”), by and among Sequoia Residential Funding, Inc., as Depositor,
Wells Fargo Bank, N.A., as Master Servicer and as Securities Administrator, and
HSBC Bank USA, National Association, as Trustee with respect to Sequoia Mortgage
Trust 2007-2 Mortgage Pass-Through Certificate. I,
                                                            , the
                                         of [NAME OF COMPANY] (the “Company”),
certify to the Depositor and its officers, directors and affiliates, with the
knowledge and intent that they will rely upon this certification, that:
(1) I have reviewed (i) the servicer compliance statement of the Company
provided in accordance with Section 6.22 of the Pooling and Servicing Agreement
(the “Item 1123 Certificate”), (ii) the report on assessment of the Company’s
compliance with the servicing criteria provided in accordance with Section 6.23
of the Pooling and Servicing Agreement (the “Assessment of Compliance”),
(iii) the registered public accounting firm’s attestation report provided in
accordance with Section 6.24 of the Pooling and Servicing Agreement (the
“Accountant’s Attestation”), and all servicing reports, officer’s certificates
and other information relating to the servicing of the Mortgage Loans by the
Company during 20[ ] that were delivered by the Company to the Securities
Administrator pursuant to the Agreement (collectively, the “Company Servicing
Information”);
(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
Securities Administrator;
(4) I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Item 1123 Certificate and except as disclosed
in the 1123 Certificate, the Assessment of Compliance or the Accountant’s
Attestation, the Company has fulfilled its obligations under the Agreement in
all material respects; and

M-1



--------------------------------------------------------------------------------



 



(5) The Item 1123 Certificate required to be delivered by the Company pursuant
to the Agreement, and the Assessment of Compliance and the Accountant’s
Attestation required to be provided by the Company and by any Subservicer or
Subcontractor pursuant to the Agreement, have been provided to Securities
Administrator. Any material instances of noncompliance described in such reports
have been disclosed to Securities Administrator. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.

         
By:
       
 
       
Name:
       
Title
       
 
       
Date:
       

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The Assessment of Compliance to be delivered by the parties listed in the
table below shall address, at a minimum, the criteria identified below as
“Applicable Servicing Criteria” for each such party:

                                  Securities         Regulation AB       Master
  Admini-         Reference   Servicing Criteria   Servicer   strator  
Servicers   Custodian
 
  General Servicing Considerations                
 
                   
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X   X   X    
 
                   
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X       X    
 
                   
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.   N/A   N/A   N/A    
 
                   
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X       X    
 
                   
 
  Cash Collection and Administration                
 
                   
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X   X   X    
 
                   
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X   X   X    
 
                   
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X    
  X    
 
                   
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X   X   X    
 
                   
1122(d)(2)(v)
  Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X   X   X    
 
                   
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.        
  X    
 
                   
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including collection   X   X   X    

N-1



--------------------------------------------------------------------------------



 



                                  Securities         Regulation AB       Master
  Admini-         Reference   Servicing Criteria   Servicer   strator  
Servicers   Custodian
 
  accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.                
 
                   
 
  Investor Remittances and Reporting                
 
                   
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   X   X   X    
 
                   
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X   X   X    
 
                   
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X   X   X    
 
                   
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X   X   X    
 
                   
 
  Pool Asset Administration                
 
                   
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.           X   X
 
                   
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements           X   X
 
                   
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.           X    
 
                   
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.           X    
 
                   
1122(d)(4)(v)
  The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.           X    
 
                   
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.           X    
 
                   
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.           X    

N-2



--------------------------------------------------------------------------------



 



                                  Securities         Regulation AB       Master
  Admini-         Reference   Servicing Criteria   Servicer   strator  
Servicers   Custodian
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).           X    
 
                   
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.           X    
 
                   
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.           X    
 
                   
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.           X  
 
 
                   
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.           X
   
 
                   
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.           X    
 
                   
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X       X    
 
                   
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   N/A   N/A   N/A   N/A

[NAME OF PARTY]
Date:                                                              

N-3



--------------------------------------------------------------------------------



 



         
By:
       
 
       
Name:
       
 
 
 
   
 Title:
       
 
       

N-4



--------------------------------------------------------------------------------



 



EXHIBIT O
ADDITIONAL FORM 10-D DISCLOSURE

      ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible
Item 1: Distribution and Pool
   
Performance Information
   
 
   
Information included in the [Distribution Date
Statement]
  Master Servicer
Securities Administrator
 
   
Any information required by 1121 which is NOT included on the [Distribution Date
Statement]
  Depositor
 
   
Item 2: Legal Proceedings
   
 
   
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
   
 
   
§ Issuing Entity (Trust Fund)
  Trustee, Master Servicer, Securities Administrator
and Depositor
 
   
§ Sponsor (Seller)
  Seller (if a party to the Pooling and Servicing
Agreement) or Depositor
 
   
§ Depositor
  Depositor
 
   
§ Trustee
  Trustee
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Master Servicer
  Master Servicer
 
   
§ Custodian
  Custodian
 
   
§ 1110(b) Originator
  Depositor
 
   
§ Any 1108(a)(2) Servicer (other than the Master Servicer or Securities
Administrator)
  Servicer (as to itself)
 
   
§ Any other party contemplated by 1100(d)(1)
  Depositor
 
   
Item 3: Sale of Securities and Use of
  Depositor
Proceeds
   
 
   
Information from Item 2(a) of Part II of Form 10-Q:
   
 
   
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not
   

O-1



--------------------------------------------------------------------------------



 



      ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible
registered, provide the sales and use of proceeds information in Item 701 of
Regulation S-K. Pricing information can be omitted if securities were not
registered.
   
 
   
Item 4: Defaults Upon Senior Securities
  Securities Administrator
Trustee
 
   
Information from Item 3 of Part II of Form 10-Q:
   
 
   
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
 
 
   
Item 5: Submission of Matters to a Vote
  Securities Administrator
of Security Holders
  Trustee
 
   
Information from Item 4 of Part II of Form 10-Q
 
 
   
Item 6: Significant Obligors of Pool
  Depositor
Assets
   
 
   
Item 1112(b) – Significant Obligor Financial Information*
 
 
   
 
* This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
   
 
   
Item 7: Significant Enhancement
   
Provider Information
   
 
   
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
   
 
   
§ Determining applicable disclosure threshold
  Depositor
 
   
§ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
  Depositor
 
   
Item 1115(b) – Derivative Counterparty
   
Financial Information*
   
 
   
§ Determining current maximum probable exposure
  Depositor
 
   
§ Determining current significance percentage
  Depositor
 
   
§ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
  Depositor
 
   
 
* This information need only be reported on the
   

O-2



--------------------------------------------------------------------------------



 



      ADDITIONAL FORM 10-D DISCLOSURE Item on Form 10-D   Party Responsible
Form 10-D for the distribution period in which updated information is required
pursuant to the Items.
   
 
   
Item 8: Other Information
  Any party responsible for the applicable Form 8-K
Disclosure item
 
   
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
   
 
   
Item 9: Exhibits
   
 
   
Distribution Date Statement to
   
Certificateholders
  Securities Administrator
 
   
Exhibits required by Item 601 of Regulation S-K,
  Depositor
such as material agreements
   

O-3



--------------------------------------------------------------------------------



 



EXHIBIT P
ADDITIONAL FORM 10-K DISCLOSURE

      ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible
Item 1B: Unresolved Staff Comments
  Depositor
 
   
Item 9B: Other Information
   
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported
  Any party responsible for disclosure items on
Form 8-K
 
   
Item 15: Exhibits, Financial Statement
  Securities Administrator
Schedules
  Depositor
 
   
Reg AB Item 1112(b): Significant
   
Obligors of Pool Assets
   
 
   
Significant Obligor Financial Information*
  Depositor
 
   
 
* This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
   
 
   
Reg AB Item 1114(b)(2): Credit
   
Enhancement Provider Financial
   
Information
   
 
   
§ Determining applicable disclosure threshold
  Depositor
 
   
§ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
  Depositor
 
   
 
* This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
   
 
   
Reg AB Item 1115(b): Derivative
   
Counterparty Financial Information
   
 
   
§ Determining current maximum probable exposure
  Depositor
 
   
§ Determining current significance percentage
  Depositor
 
   
§ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
  Depositor
 
   
 
* This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
   

P-1



--------------------------------------------------------------------------------



 



      ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible
Reg AB Item 1117: Legal Proceedings
   
 
   
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
   
 
   
§ Issuing Entity (Trust Fund)
  Trustee, Master Servicer, Securities Administrator
and Depositor
 
   
§ Sponsor (Seller)
  Seller (if a party to the Pooling and Servicing
Agreement) or Depositor
 
   
§ Depositor
  Depositor
 
   
§ Trustee
  Trustee
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Master Servicer
  Master Servicer
 
   
§ Custodian
  Custodian
 
   
§ 1110(b) Originator
  Depositor
 
   
§ Any 1108(a)(2) Servicer (other than the Master Servicer or Securities
Administrator)
  Servicer (as to itself)
 
   
§ Any other party contemplated by 1100(d)(1)
  Depositor
 
   
Reg AB Item 1119: Affiliations and
   
Relationships
   
 
   
Whether (a) the Sponsor (Seller), Depositor or Issuing Entity is an affiliate of
the following parties, and (b) to the extent known and material, any of the
following parties are affiliated with one another:
  Depositor as to (a)
Sponsor/Seller as to (b)
 
   
§ Master Servicer
  Master Servicer
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Trustee
  Depositor as to (a)
Trustee as to (b)
 
   
§ Any other 1108(a)(3) servicer
  Servicer (as to itself)
 
   
§ Any 1110 Originator
  Depositor/Sponsor
 
   
§ Any 1112(b) Significant Obligor
  Depositor/Sponsor
 
   
§ Any 1114 Credit Enhancement Provider
  Depositor/Sponsor
 
   
§ Any 1115 Derivative Counterparty Provider
  Depositor/Sponsor
 
   
§ Any other 1101(d)(1) material party
  Depositor/Sponsor
 
   
Whether there are any “outside the ordinary course business arrangements” other
than would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the
  Depositor as to (a)
Sponsor/Seller as to (b)

P-2



--------------------------------------------------------------------------------



 



      ADDITIONAL FORM 10-K DISCLOSURE Item on Form 10-K   Party Responsible
Certificates:
   
 
   
§ Master Servicer
  Master Servicer
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Trustee
  Depositor/Sponsor
 
   
§ Any other 1108(a)(3) servicer
  Servicer (as to itself)
 
   
§ Any 1110 Originator
  Depositor/Sponsor
 
   
§ Any 1112(b) Significant Obligor
  Depositor/Sponsor
 
   
§ Any 1114 Credit Enhancement Provider
  Depositor/Sponsor
 
   
§ Any 1115 Derivative Counterparty Provider
  Depositor/Sponsor
 
   
§ Any other 1101(d)(1) material party
  Depositor/Sponsor
 
   
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:
  Depositor as to (a)
Sponsor/Seller as to (b)
 
   
§ Master Servicer
  Master Servicer
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Trustee
  Depositor/Sponsor
 
   
§ Any other 1108(a)(3) servicer
  Servicer (as to itself)
 
   
§ Any 1110 Originator
  Depositor/Sponsor
 
   
§ Any 1112(b) Significant Obligor
  Depositor/Sponsor
 
   
§ Any 1114 Credit Enhancement Provider
  Depositor/Sponsor
 
   
§ Any 1115 Derivative Counterparty Provider
  Depositor/Sponsor
 
   
§ Any other 1101(d)(1) material party
  Depositor/Sponsor

P-3



--------------------------------------------------------------------------------



 



EXHIBIT Q
ADDITIONAL FORM 8-K DISCLOSURE

      FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible
Item 1.01- Entry into a Material Definitive
  All parties (as to themselves)
Agreement
   
 
   
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
   
 
   
Examples: servicing agreement, custody agreement.
   
 
   
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
   
 
   
Item 1.02- Termination of a Material
  All parties (as to themselves)
Definitive Agreement
   
 
   
Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
   
 
   
Examples: servicing agreement, custody agreement.
     
Item 1.03- Bankruptcy or Receivership
  Depositor  
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
   
 
   
§ Sponsor (Seller)
  Depositor/Sponsor (Seller)
 
   
§ Depositor
  Depositor
 
   
§ Master Servicer
  Master Servicer
 
   
§ Affiliated Servicer
  Servicer (as to itself)
 
   
§ Other Servicer servicing 20% or more of the pool assets at the time of the
report
  Servicer (as to itself)
 
   
§ Other material servicers
  Servicer (as to itself)
 
   
§ Trustee
  Trustee
 
   
§ Securities Administrator
  Securities Administrator
 
   
§ Significant Obligor
  Depositor

Q-1



--------------------------------------------------------------------------------



 



      FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible
§ Credit Enhancer (10% or more)
  Depositor
 
   
§ Derivative Counterparty
  Depositor
 
   
§ Custodian
  Custodian
 
   
Item 2.04- Triggering Events that
  Depositor
Accelerate or Increase a Direct Financial
  Master Servicer
Obligation or an Obligation under an Off-
  Securities Administrator
Balance Sheet Arrangement
   
 
   
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
   
 
   
Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.
   
 
   
Item 3.03- Material Modification to Rights
of Security Holders
  Securities Administrator
Depositor
 
   
 
   
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
   
 
   
Item 5.03- Amendments of Articles of
  Depositor
Incorporation or Bylaws; Change of Fiscal
   
Year
     
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
   
 
   
Item 6.01- ABS Informational and
  Depositor
Computational Material
 
 
   
Item 6.02- Change of Servicer or
  Master Servicer/Securities
Securities Administrator
  Administrator/Depositor/
Servicer (as to itself)/Trustee
 
   
Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.
   
 
   
Reg AB disclosure about any new servicer or master servicer is also required.
  Servicer (as to itself)/Master Servicer/Depositor
 
   
Reg AB disclosure about any new Trustee is also required.
  Depositor/Securities Administrator
 
   
Item 6.03- Change in Credit Enhancement
  Depositor/Securities Administrator

Q-2



--------------------------------------------------------------------------------



 



      FORM 8-K DISCLOSURE INFORMATION Item on Form 8-K   Party Responsible
or External Support
     
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.
   
 
   
Reg AB disclosure about any new enhancement provider is also required.
  Depositor
 
   
Item 6.04- Failure to Make a Required
   
Distribution
  Trustee/Securities Administrator
 
   
Item 6.05- Securities Act Updating
  Depositor
Disclosure
   
 
   
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
   
 
   
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
  Depositor
 
   
Item 7.01- Reg FD Disclosure
  All parties (as to themselves)
 
   
Item 8.01- Other Events
  Depositor
 
   
Any event, with respect to which information is not otherwise called for in
Form 8-K, that the registrant deems of importance to certificateholders.
   
 
   
Item 9.01- Financial Statements and
  Responsible party for reporting/disclosing the
Exhibits
  financial statement or exhibit

Q-3



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
     as [Securities Administrator] [Master Servicer]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE A
MORTGAGE LOAN SCHEDULE

 